Name: Commission Regulation (EU) NoÃ 965/2012 of 5Ã October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  executive power and public service
 Date Published: nan

 25.10.2012 EN Official Journal of the European Union L 296/1 COMMISSION REGULATION (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 8(5) and 10(5) thereof, Whereas: (1) Operators and personnel involved in the operation of certain aircraft have to comply with the relevant essential requirements set out in Annex IV to Regulation (EC) No 216/2008. (2) Regulation (EC) No 216/2008 requires that Member States, in addition to their oversight of certificates that they have issued, conduct investigations, including ramp inspections, and shall take any measure, including the grounding of aircraft, to prevent the continuation of an infringement. (3) In accordance with Regulation (EC) No 216/2008 the Commission should adopt the necessary implementing rules for establishing the conditions for the safe operation of aircraft. (4) In order to ensure a smooth transition and a high level of civil aviation safety in the European Union, implementing measures should reflect the state of the art, including best practices, and scientific and technical progress in the field of air operations. Accordingly, technical requirements and administrative procedures agreed under the auspices of the International Civil Aviation Organisation (hereinafter ICAO) and the European Joint Aviation Authorities until 30 June 2009, as well as existing legislation pertaining to a specific national environment, should be considered. (5) It is necessary to provide sufficient time for the aeronautical industry and Member State administrations to adapt to the new regulatory framework and to recognise under certain conditions the validity of certificates issued before this Regulation applies. (6) As this Regulation constitutes an implementing measure referred to in Articles 8(5) and 10(5) of Regulation (EC) No 216/2008, Annex III to Council Regulation (EEC) No 3922/91 (2) and Directive 2004/36/EC of the European Parliament and of the Council (3) shall be considered repealed in accordance with Article 69(3) and 69(5) of Regulation (EC) No 216/2008. However, Annex III should remain in place temporarily until the transitional periods foreseen in this Regulation have expired and for those areas for which no implementing measures have yet been adopted. Similarly, Directive 2004/36/EC should remain applicable temporarily until the transitional periods foreseen in this Regulation have expired. (7) The European Aviation Safety Agency prepared draft implementing rules and submitted them as an opinion to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down detailed rules for commercial air transport operations with aeroplanes and helicopters, including ramp inspections of aircraft of operators under the safety oversight of another State when landed at aerodromes located in the territory subject to the provisions of the Treaty. 2. This Regulation also lays down detailed rules on the conditions for issuing, maintaining, amending, limiting, suspending or revoking the certificates of operators of aircraft referred to in Article 4(1)(b) and (c) of Regulation (EC) No 216/2008 engaged in commercial air transport operations, the privileges and responsibilities of the holders of certificates as well as conditions under which operations shall be prohibited, limited or subject to certain conditions in the interest of safety. 3. This Regulation shall not apply to air operations within the scope of Article 1(2)(a) of Regulation (EC) No 216/2008. Article 2 Definitions For the purposes of this Regulation: (1) commercial air transport (CAT) operation means an aircraft operation to transport passengers, cargo or mail for remuneration or other valuable consideration; (2) performance class B aeroplanes means aeroplanes powered by propeller engines with a maximum operational passenger seating configuration of nine or less and a maximum take-off mass of 5 700 kg or less; (3) public interest site (PIS) means a site used exclusively for operations in the public interest; (4) operation in performance class 1 means an operation that, in the event of failure of the critical engine, the helicopter is able to land within the rejected take-off distance available or safely continue the flight to an appropriate landing area, depending on when the failure occurs. Additional definitions are laid down in Annex I for the purposes of Annexes II to V. Article 3 Oversight capabilities 1. Member States shall designate one or more entities as the competent authority within that Member State with the necessary powers and allocated responsibilities for the certification and oversight of persons and organisations subject to Regulation (EC) No 216/2008 and its implementing rules. 2. If a Member State designates more than one entity as competent authority: (a) the areas of competence of each competent authority shall be clearly defined in terms of responsibilities and geographic limitation; and (b) coordination shall be established between those entities to ensure effective oversight of all organisations and persons subject to Regulation (EC) No 216/2008 and its implementing rules within their respective remits. 3. Member States shall ensure that the competent authority(ies) has(ve) the necessary capability to ensure the oversight of all persons and organisations covered by their oversight programme, including sufficient resources to fulfil the requirements of this Regulation. 4. Member States shall ensure that competent authority personnel do not perform oversight activities when there is evidence that this could result directly or indirectly in a conflict of interest, in particular when relating to family or financial interest. 5. Personnel authorised by the competent authority to carry out certification and/or oversight tasks shall be empowered to perform at least the following tasks: (a) examine the records, data, procedures and any other material relevant to the execution of the certification and/or oversight task; (b) take copies of or extracts from such records, data, procedures and other material; (c) ask for an oral explanation on site; (d) enter relevant premises, operating sites or means of transport; (e) perform audits, investigations, assessments, inspections, including ramp inspections and unannounced inspections; (f) take or initiate enforcement measures as appropriate. 6. The tasks under paragraph 5 shall be carried out in compliance with the legal provisions of the relevant Member State. Article 4 Ramp inspections Ramp inspections of aircraft of operators under the safety oversight of another Member State or of a third country shall be carried out in accordance with Subpart RAMP of Annex II. Article 5 Air operations 1. Operators shall only operate an aircraft for the purpose of commercial air transport (hereinafter CAT) operations as specified in Annexes III and IV. 2. CAT operators shall comply with the relevant provisions of Annex V when operating: (a) aeroplanes and helicopters used for: (i) operations using performance-based navigation (PBN); (ii) operations in accordance with minimum navigation performance specifications (MNPS); (iii) operations in airspace with reduced vertical separation minima (RVSM); (iv) low visibility operations (LVO); (b) aeroplanes and helicopters used for the transport of dangerous goods (DG); (c) two-engined aeroplanes used for extended range operations (ETOPS) in commercial air transport; (d) helicopters used for commercial air transport operations with the aid of night vision imaging systems (NVIS); (e) helicopters used for commercial air transport hoist operations (HHO); and (f) helicopters used for commercial air transport emergency medical service operations (HEMS). Article 6 Derogations 1. CAT operations starting and ending at the same aerodrome/operating site with performance class B aeroplanes or non-complex helicopters shall not be subject to compliance with Annexes III and IV. However, they shall be subject to the following: (a) for aeroplanes, Annex III to Regulation (EEC) No 3922/91 and related national exemptions based on safety risk assessments carried out by the competent authorities; (b) for helicopters, national requirements. 2. By way of derogation from Article 5(1), aircraft referred to in Article 4(5) of Regulation (EC) No 216/2008 shall be operated under the conditions set out in Commission Decision C(2009) 7633 of 14 October 2009 when used in CAT operations. Any change to the operation that affects the conditions set out in that Decision shall be notified to the Commission and the European Aviation Safety Agency (hereinafter the Agency) before the change is implemented. A Member State, other than an addressee of Decision C(2009)7633, which intends to use the derogation provided for in that Decision shall notify its intention to the Commission and the Agency before the derogation is implemented. The Commission and the Agency shall assess to what extent the change or the intended use deviates from the conditions of Decision C(2009)7633 or impacts on the initial safety assessment performed in the context of that Decision. If the assessment shows that the change or the intended use does not correspond to the initial safety assessment done for Decision C(2009)7633, the Member State concerned shall submit a new derogation request in accordance with Article 14(6) of Regulation (EC) No 216/2008. 3. By way of derogation from Article 5(1), flights related to the introduction or modification of aircraft types conducted by design or production organisations within the scope of their privileges shall continue to be operated under the conditions set out in Member States national law. 4. Notwithstanding Article 5, Member States may continue to require a specific approval and additional requirements regarding operational procedures, equipment, crew qualification and training for CAT helicopter offshore operations in accordance with their national law. Member States shall notify the Commission and the Agency of the additional requirements being applied to such specific approvals. These requirements shall not be less restrictive than those of Annexes III and IV. 5. By way of derogation from CAT.POL.A.300(a) of Annex IV, single-engined aeroplanes, when used in CAT operations, shall be operated at night or in instrument meteorological conditions (IMC) under the conditions set out in the existing exemptions granted by Member States in accordance with Article 8(2) of Regulation (EEC) No 3922/91. Any change to the operation of these aeroplanes that affects the conditions set out in those exemptions shall be notified to the Commission and the Agency before the change is implemented. The Commission and the Agency shall assess the proposed change in accordance with Article 14(5) of Regulation (EC) No 216/2008. 6. Existing helicopter operations to/from a public interest site (PIS) may be conducted in derogation to CAT.POL.H.225 of Annex IV whenever the size of the PIS, the obstacle environment or the helicopter does not permit compliance with the requirements for operation in performance class 1. Such operations shall be conducted under conditions determined by Member States. Member States shall notify the Commission and the Agency of the conditions being applied. Article 7 Air operator certificates 1. Air operator certificates (AOCs) issued by a Member State to CAT operators of aeroplanes before this Regulation applies in accordance with Regulation (EEC) No 3922/91 shall be deemed to have been issued in accordance with this Regulation. However, no later than 28 October 2014: (a) operators shall adapt their management system, training programmes, procedures and manuals to be compliant with Annexes III, IV and V, as relevant; (b) the AOC shall be replaced by certificates issued in accordance with Annex II to this Regulation. 2. AOCs issued by a Member State to CAT operators of helicopters before this Regulation applies shall be converted into AOCs compliant with this Regulation in accordance with a conversion report established by the Member State that issued the AOC, in consultation with the Agency. The conversion report shall describe: (a) the national requirements on the basis of which the AOCs were issued; (b) the scope of privileges that were given to the operators; (c) the differences between the national requirements on the basis of which the AOCs were issued and the requirements of Annexes III, IV and V, together with an indication of how and when the operators will be required to ensure full compliance with those Annexes. The conversion report shall include copies of all documents necessary to demonstrate the elements set out in points (a) to (c), including copies of the relevant national requirements and procedures. Article 8 Flight time limitations Flight and duty time limitations shall be subject to the following: (a) for aeroplanes, Article 8(4) and Subpart Q of Annex III to Regulation (EEC) No 3922/91; (b) for helicopters, national requirements. Article 9 Minimum equipment lists Minimum equipment lists (MEL) approved before this Regulation applies by the State of Operator or Registry, as applicable, are deemed to be approved in accordance with this Regulation and may continue to be used by the operator having received the approval. After this Regulation applies, any change of the MEL shall be carried out in compliance with ORO.MLR.105 of Annex III. Article 10 Entry into force 1. This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 28 October 2012. 2. By way of derogation from the second subparagraph of paragraph 1, Member States may decide not to apply the provisions of Annexes I to V until 28 October 2014. When a Member State makes use of that possibility, it shall notify the Commission and the Agency. This notification shall describe the reasons for such derogation and its duration as well as the programme for implementation containing actions envisaged and related timing. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 373, 31.12.1991, p. 4. (3) OJ L 143, 30.4.2004, p. 76. ANNEX I Definitions for terms used in Annexes II to V For the purpose of this Regulation, the following definitions shall apply: (1) accelerate-stop distance available (ASDA) means the length of the take-off run available plus the length of stopway, if such stopway is declared available by the State of the aerodrome and is capable of bearing the mass of the aeroplane under the prevailing operating conditions; (2) acceptable means of compliance (AMC) means non-binding standards adopted by the Agency to illustrate means to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules; (3) acceptance checklist means a document used to assist in carrying out a check on the external appearance of packages of dangerous goods and their associated documents to determine that all appropriate requirements have been met with; (4) adequate aerodrome means an aerodrome on which the aircraft can be operated, taking account of the applicable performance requirements and runway characteristics; (5) For the purpose of passenger classification: (a) adult means a person of an age of 12 years and above; (b) child/children means persons who are of an age of two years and above but who are less than 12 years of age; (c) infant means a person under the age of two years; (6) aeroplane means an engine-driven fixed-wing aircraft heavier than air that is supported in flight by the dynamic reaction of the air against its wings; (7) aided night vision imaging system (NVIS) flight means, in the case of NVIS operations, that portion of a visual flight rules (VFR) flight performed at night when a crew member is using night vision goggles (NVG); (8) aircraft means a machine that can derive support in the atmosphere from the reactions of the air other than the reactions of the air against the earths surface; (9) alternative means of compliance means those means that propose an alternative to an existing acceptable means of compliance or those that propose new means to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules for which no associated AMC have been adopted by the Agency; (10) anti-icing, in the case of ground procedures, means a procedure that provides protection against the formation of frost or ice and accumulation of snow on treated surfaces of the aircraft for a limited period of time (hold-over time); (11) cabin crew member means an appropriately qualified crew member, other than a flight crew or technical crew member, who is assigned by an operator to perform duties related to the safety of passengers and flight during operations; (12) category I (CAT I) approach operation means a precision instrument approach and landing using an instrument landing system (ILS), microwave landing system (MLS), GLS (ground-based augmented global navigation satellite system (GNSS/GBAS) landing system), precision approach radar (PAR) or GNSS using a satellite-based augmentation system (SBAS) with a decision height (DH) not lower than 200 ft and with a runway visual range (RVR) not less than 550 m for aeroplanes and 500 m for helicopters; (13) category II (CAT II) operation means a precision instrument approach and landing operation using ILS or MLS with: (a) DH below 200 ft but not lower than 100 ft; and (b) RVR of not less than 300 m; (14) category IIIA (CAT IIIA) operation means a precision instrument approach and landing operation using ILS or MLS with: (a) DH lower than 100 ft; and (b) RVR not less than 200 m; (15) category IIIB (CAT IIIB) operation means a precision instrument approach and landing operation using ILS or MLS with: (a) DH lower than 100 ft, or no DH; and (b) RVR lower than 200 m but not less than 75 m; (16) category A with respect to helicopters means a multi-engined helicopter designed with engine and system isolation features specified in the applicable airworthiness codes and capable of operations using take-off and landing data scheduled under a critical engine failure concept that assures adequate designated surface area and adequate performance capability for continued safe flight or safe rejected take-off in the event of engine failure; (17) category B with respect to helicopters means a single-engined or multi-engined helicopter that does not meet category A standards. Category B helicopters have no guaranteed capability to continue safe flight in the event of an engine failure, and unscheduled landing is assumed; (18) certification specifications (CS) means technical standards adopted by the Agency indicating means to show compliance with Regulation (EC) No 216/2008 and its Implementing Rules and which can be used by an organisation for the purpose of certification; (19) circling means the visual phase of an instrument approach to bring an aircraft into position for landing on a runway/FATO that is not suitably located for a straight-in approach; (20) clearway means a defined rectangular area on the ground or water under the control of the appropriate authority, selected or prepared as a suitable area over which an aeroplane may make a portion of its initial climb to a specified height; (21) cloud base means the height of the base of the lowest observed or forecast cloud element in the vicinity of an aerodrome or operating site or within a specified area of operations, normally measured above aerodrome elevation or, in the case of offshore operations, above mean sea level; (22) code share means an arrangement under which an operator places its designator code on a flight operated by another operator, and sells and issues tickets for that flight; (23) congested area means in relation to a city, town or settlement, any area which is substantially used for residential, commercial or recreational purposes; (24) contaminated runway means a runway of which more than 25 % of the runway surface area within the required length and width being used is covered by the following: (a) surface water more than 3 mm (0,125 in) deep, or by slush, or loose snow, equivalent to more than 3 mm (0,125 in) of water; (b) snow which has been compressed into a solid mass which resists further compression and will hold together or break into lumps if picked up (compacted snow); or (c) ice, including wet ice; (25) contingency fuel means the fuel required to compensate for unforeseen factors that could have an influence on the fuel consumption to the destination aerodrome; (26) continuous descent final approach (CDFA) means a technique, consistent with stabilised approach procedures, for flying the final-approach segment of a non-precision instrument approach procedure as a continuous descent, without level-off, from an altitude/height at or above the final approach fix altitude/height to a point approximately 15 m (50 ft) above the landing runway threshold or the point where the flare manoeuvre shall begin for the type of aircraft flown; (27) converted meteorological visibility (CMV) means a value, equivalent to an RVR, which is derived from the reported meteorological visibility; (28) crew member means a person assigned by an operator to perform duties on board an aircraft; (29) critical phases of flight in the case of aeroplanes means the take-off run, the take-off flight path, the final approach, the missed approach, the landing, including the landing roll, and any other phases of flight as determined by the pilot-in-command or commander; (30) critical phases of flight in the case of helicopters means taxiing, hovering, take-off, final approach, missed approach, the landing and any other phases of flight as determined by the pilot-in-command or commander; (31) damp runway means a runway where the surface is not dry, but when the moisture on it does not give it a shiny appearance; (32) dangerous goods (DG) means articles or substances which are capable of posing a risk to health, safety, property or the environment and which are shown in the list of dangerous goods in the technical instructions or which are classified according to those instructions; (33) dangerous goods accident means an occurrence associated with and related to the transport of dangerous goods by air which results in fatal or serious injury to a person or major property damage; (34) dangerous goods incident means: (a) an occurrence other than a dangerous goods accident associated with and related to the transport of dangerous goods by air, not necessarily occurring on board an aircraft, which results in injury to a person, property damage, fire, breakage, spillage, leakage of fluid or radiation or other evidence that the integrity of the packaging has not been maintained; (b) any occurrence relating to the transport of dangerous goods which seriously jeopardises an aircraft or its occupants; (35) de-icing, in the case of ground procedures, means a procedure by which frost, ice, snow or slush is removed from an aircraft in order to provide uncontaminated surfaces; (36) defined point after take-off (DPATO) means the point, within the take-off and initial climb phase, before which the helicopters ability to continue the flight safely, with the critical engine inoperative, is not assured and a forced landing may be required; (37) defined point before landing (DPBL) means the point within the approach and landing phase, after which the helicopters ability to continue the flight safely, with the critical engine inoperative, is not assured and a forced landing may be required; (38) distance DR means the horizontal distance that the helicopter has travelled from the end of the take-off distance available; (39) dry lease agreement means an agreement between undertakings pursuant to which the aircraft is operated under the air operator certificate (AOC) of the lessee; (40) dry operating mass means the total mass of the aircraft ready for a specific type of operation, excluding usable fuel and traffic load; (41) dry runway means a runway which is neither wet nor contaminated, and includes those paved runways which have been specially prepared with grooves or porous pavement and maintained to retain effectively dry braking action even when moisture is present; (42) elevated final approach and take-off area (elevated FATO) means a FATO that is at least 3 m above the surrounding surface; (43) en-route alternate (ERA) aerodrome means an adequate aerodrome along the route, which may be required at the planning stage; (44) enhanced vision system (EVS) means a system to display electronic real-time images of the external scene achieved through the use of imaging sensors; (45) final approach and take-off area (FATO) means a defined area for helicopter operations, over which the final phase of the approach manoeuvre to hover or land is completed, and from which the take-off manoeuvre is commenced. In the case of helicopters operating in performance class 1, the defined area includes the rejected take-off area available; (46) flight data monitoring (FDM) means the proactive and non-punitive use of digital flight data from routine operations to improve aviation safety; (47) flight simulation training device (FSTD) means a training device which is: (a) in the case of aeroplanes, a full flight simulator (FFS), a flight training device (FTD), a flight and navigation procedures trainer (FNPT), or a basic instrument training device (BITD); (b) in the case of helicopters, a full flight simulator (FFS), a flight training device (FTD) or a flight and navigation procedures trainer (FNPT); (48) fuel ERA aerodrome means an ERA aerodrome selected for the purpose of reducing contingency fuel; (49) GBAS landing system (GLS) means an approach landing system using ground based augmented global navigation satellite system (GNSS/GBAS) information to provide guidance to the aircraft based on its lateral and vertical GNSS position. It uses geometric altitude reference for its final approach slope; (50) ground emergency service personnel means any ground emergency service personnel (such as policemen, firemen, etc.) involved with helicopter emergency medical services (HEMSs) and whose tasks are to any extent pertinent to helicopter operations; (51) grounding means the formal prohibition of an aircraft to take-off and the taking of such steps as are necessary to detain it; (52) head-up display (HUD) means a display system which presents flight information to the pilots forward external field of view and which does not significantly restrict the external view; (53) head-up guidance landing system (HUDLS) means the total airborne system that provides head-up guidance to the pilot during the approach and landing and/or missed approach procedure. It includes all sensors, computers, power supplies, indications and controls; (54) helicopter means a heavier-than-air aircraft supported in flight chiefly by the reactions of the air on one or more power-driven rotors on substantially vertical axes; (55) helicopter hoist operation (HHO) crew member means a technical crew member who performs assigned duties relating to the operation of a hoist; (56) helideck means a FATO located on a floating or fixed offshore structure; (57) HEMS crew member means a technical crew member who is assigned to a HEMS flight for the purpose of attending to any person in need of medical assistance carried in the helicopter and assisting the pilot during the mission; (58) HEMS flight means a flight by a helicopter operating under a HEMS approval, the purpose of which is to facilitate emergency medical assistance, where immediate and rapid transportation is essential, by carrying: (a) medical personnel; (b) medical supplies (equipment, blood, organs, drugs); or (c) ill or injured persons and other persons directly involved; (59) HEMS operating base means an aerodrome at which the HEMS crew members and the HEMS helicopter may be on stand-by for HEMS operations; (60) HEMS operating site means a site selected by the commander during a HEMS flight for helicopter hoist operations, landing and take-off; (61) HHO flight means a flight by a helicopter operating under an HHO approval, the purpose of which is to facilitate the transfer of persons and/or cargo by means of a helicopter hoist; (62) HHO offshore means a flight by a helicopter operating under an HHO approval, the purpose of which is to facilitate the transfer of persons and/or cargo by means of a helicopter hoist from or to a vessel or structure in a sea area or to the sea itself; (63) HHO passenger means a person who is to be transferred by means of a helicopter hoist; (64) HHO site means a specified area at which a helicopter performs a hoist transfer; (65) hold-over time (HoT) means the estimated time the anti-icing fluid will prevent the formation of ice and frost and the accumulation of snow on the protected (treated) surfaces of an aeroplane; (66) hostile environment means: (a) an environment in which: (i) a safe forced landing cannot be accomplished because the surface is inadequate; (ii) the helicopter occupants cannot be adequately protected from the elements; (iii) search and rescue response/capability is not provided consistent with anticipated exposure; or (iv) there is an unacceptable risk of endangering persons or property on the ground; (b) in any case, the following areas: (i) for overwater operations, the open sea areas north of 45N and south of 45S designated by the authority of the State concerned; (ii) those parts of a congested area without adequate safe forced landing areas; (67) landing decision point (LDP) means the point used in determining landing performance from which, an engine failure having been recognised at this point, the landing may be safely continued or a balked landing initiated; (68) landing distance available (LDA) means the length of the runway which is declared available by the State of the aerodrome and suitable for the ground run of an aeroplane landing; (69) landplane means a fixed wing aircraft which is designed for taking off and landing on land and includes amphibians operated as landplanes; (70) local helicopter operation means a commercial air transport operation of helicopters with a maximum certified take-off mass (MCTOM) over 3 175 kg and a maximum operational passenger seating configuration (MOPSC) of nine or less, by day, over routes navigated by reference to visual landmarks, conducted within a local and defined geographical area specified in the operations manual; (71) low visibility procedures (LVP) means procedures applied at an aerodrome for the purpose of ensuring safe operations during lower than standard category I, other than standard category II, category II and III approaches and low visibility take-offs; (72) low visibility take-off (LVTO) means a take-off with an RVR lower than 400 m but not less than 75 m; (73) lower than standard category I (LTS CAT I) operation means a category I instrument approach and landing operation using category I DH, with an RVR lower than would normally be associated with the applicable DH but not lower than 400 m; (74) maximum operational passenger seating configuration (MOPSC) means the maximum passenger seating capacity of an individual aircraft, excluding crew seats, established for operational purposes and specified in the operations manual. Taking as a baseline the maximum passenger seating configuration established during the certification process conducted for the type certificate (TC), supplemental type certificate (STC) or change to the TC or STC as relevant to the individual aircraft, the MOPSC may establish an equal or lower number of seats, depending on the operational constraints; (75) medical passenger means a medical person carried in a helicopter during a HEMS flight, including but not limited to doctors, nurses and paramedics; (76) night means the period between the end of evening civil twilight and the beginning of morning civil twilight or such other period between sunset and sunrise as may be prescribed by the appropriate authority, as defined by the Member State; (77) night vision goggles (NVG) means a head-mounted, binocular, light intensification appliance that enhances the ability to maintain visual surface references at night; (78) night vision imaging system (NVIS) means the integration of all elements required to successfully and safely use NVGs while operating a helicopter. The system includes as a minimum: NVGs, NVIS lighting, helicopter components, training and continuing airworthiness; (79) non-hostile environment means an environment in which: (a) a safe forced landing can be accomplished; (b) the helicopter occupants can be protected from the elements; and (c) search and rescue response/capability is provided consistent with the anticipated exposure. In any case, those parts of a congested area with adequate safe forced landing areas shall be considered non-hostile; (80) non-precision approach (NPA) operation means an instrument approach with a minimum descent height (MDH), or DH when flying a CDFA technique, not lower than 250 ft and an RVR/CMV of not less than 750 m for aeroplanes and 600 m for helicopters; (81) NVIS crew member means a technical crew member assigned to an NVIS flight; (82) NVIS flight means a flight under night visual meteorological conditions (VMC) with the flight crew using NVGs in a helicopter operating under an NVIS approval; (83) offshore operations means operations which routinely have a substantial proportion of the flight conducted over sea areas to or from offshore locations; (84) operating site means a site, other than an aerodrome, selected by the operator or pilot-in-command or commander for landing, take-off and/or external load operations; (85) operation in performance class 1 means an operation that, in the event of failure of the critical engine, the helicopter is able to land within the rejected take-off distance available or safely continue the flight to an appropriate landing area, depending on when the failure occurs; (86) operation in performance class 2 means an operation that, in the event of failure of the critical engine, performance is available to enable the helicopter to safely continue the flight, except when the failure occurs early during the take-off manoeuvre or late in the landing manoeuvre, in which cases a forced landing may be required; (87) operation in performance class 3 means an operation that, in the event of an engine failure at any time during the flight, a forced landing may be required in a multi-engined helicopter and will be required in a single-engined helicopter; (88) operational control means the responsibility for the initiation, continuation, termination or diversion of a flight in the interest of safety; (89) other than standard category II (OTS CAT II) operation means a precision instrument approach and landing operation using ILS or MLS where some or all of the elements of the precision approach category II light system are not available, and with: (a) DH below 200 ft but not lower than 100 ft; and (b) RVR of not less than 350 m; (90) performance class A aeroplanes means multi-engined aeroplanes powered by turbo-propeller engines with an MOPSC of more than nine or a maximum take-off mass exceeding 5 700 kg, and all multi-engined turbo-jet powered aeroplanes; (91) performance class B aeroplanes means aeroplanes powered by propeller engines with an MOPSC of nine or less and a maximum take-off mass of 5 700 kg or less; (92) performance class C aeroplanes means aeroplanes powered by reciprocating engines with an MOPSC of more than nine or a maximum take-off mass exceeding 5 700 kg; (93) pilot-in-command means the pilot designated as being in command and charged with the safe conduct of the flight. For the purpose of commercial air transport operations, the pilot-in-command shall be termed the commander; (94) principal place of business means the head office or registered office of the organisation within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised; (95) prioritisation of ramp inspections means the dedication of an appropriate portion of the total number of ramp inspections conducted by or on behalf of a competent authority on an annual basis as provided in Part-ARO; (96) public interest site (PIS) means a site used exclusively for operations in the public interest; (97) ramp inspection means the inspection of aircraft, of flight and cabin crew qualifications and of flight documentation in order to verify the compliance with the applicable requirements; (98) rectification interval means a limitation on the duration of operations with inoperative equipment; (99) rejected take-off distance available (RTODAH) means the length of the final approach and take-off area declared available and suitable for helicopters operated in performance class 1 to complete a rejected take-off; (100) rejected take-off distance required (RTODRH) means the horizontal distance required from the start of the take-off to the point where the helicopter comes to a full stop following an engine failure and rejection of the take-off at the take-off decision point; (101) runway visual range (RVR) means the range over which the pilot of an aircraft on the centre line of a runway can see the runway surface markings or the lights delineating the runway or identifying its centre line; (102) safe forced landing means an unavoidable landing or ditching with a reasonable expectancy of no injuries to persons in the aircraft or on the surface; (103) seaplane means a fixed wing aircraft which is designed for taking off and landing on water and includes amphibians operated as seaplanes; (104) separate runways means runways at the same aerodrome that are separate landing surfaces. These runways may overlay or cross in such a way that if one of the runways is blocked, it will not prevent the planned type of operations on the other runway. Each runway shall have a separate approach procedure based on a separate navigation aid; (105) special VFR flight means a VFR flight cleared by air traffic control to operate within a control zone in meteorological conditions below VMC; (106) stabilised approach (SAp) means an approach that is flown in a controlled and appropriate manner in terms of configuration, energy and control of the flight path from a pre-determined point or altitude/height down to a point 50 ft above the threshold or the point where the flare manoeuvre is initiated if higher; (107) take-off alternate aerodrome means an alternate aerodrome at which an aircraft can land should this become necessary shortly after take-off and if it is not possible to use the aerodrome of departure; (108) take-off decision point (TDP) means the point used in determining take-off performance from which, an engine failure having been recognised at this point, either a rejected take-off may be made or a take-off safely continued; (109) take-off distance available (TODA) in the case of aeroplanes means the length of the take-off run available plus the length of the clearway, if provided; (110) take-off distance available (TODAH) in the case of helicopters means the length of the final approach and take-off area plus, if provided, the length of helicopter clearway declared available and suitable for helicopters to complete the take-off; (111) take-off distance required (TODRH) in the case of helicopters means the horizontal distance required from the start of the take-off to the point at which take-off safety speed (VTOSS), a selected height and a positive climb gradient are achieved, following failure of the critical engine being recognised at the TDP, the remaining engines operating within approved operating limits; (112) take-off flight path means the vertical and horizontal path, with the critical engine inoperative, from a specified point in the take-off for aeroplanes to 1 500 ft above the surface and for helicopters to 1 000 ft above the surface; (113) take-off mass means the mass including everything and everyone carried at the commencement of the take-off for helicopters and take-off run for aeroplanes; (114) take-off run available (TORA) means the length of runway that is declared available by the State of the aerodrome and suitable for the ground run of an aeroplane taking off; (115) technical crew member means a crew member in commercial air transport HEMS, HHO or NVIS operations other than a flight or cabin crew member, assigned by the operator to duties in the aircraft or on the ground for the purpose of assisting the pilot during HEMS, HHO or NVIS operations, which may require the operation of specialised on-board equipment; (116) technical instructions (TI) means the latest effective edition of the Technical instructions for the safe transport of dangerous goods by air, including the supplement and any addenda, approved and published by the International Civil Aviation Organisation; (117) traffic load means the total mass of passengers, baggage, cargo and carry-on specialist equipment, including any ballast; (118) unaided NVIS flight means, in the case of NVIS operations, that portion of a VFR flight performed at night when a crew member is not using NVG; (119) undertaking means any natural or legal person, whether profit-making or not, or any official body whether having its own personality or not; (120) V1 means the maximum speed in the take-off at which the pilot must take the first action to stop the aeroplane within the accelerate-stop distance. V1 also means the minimum speed in the take-off, following a failure of the critical engine at VEF, at which the pilot can continue the take-off and achieve the required height above the take-off surface within the take-off distance; (121) VEF means the speed at which the critical engine is assumed to fail during take-off; (122) visual approach means an approach when either part or all of an instrument approach procedure is not completed and the approach is executed with visual reference to the terrain; (123) wet lease agreement means an agreement between air carriers pursuant to which the aircraft is operated under the AOC of the lessor; (124) wet runway means a runway of which the surface is covered with water, or equivalent, less than specified by the contaminated runway definition or when there is sufficient moisture on the runway surface to cause it to appear reflective, but without significant areas of standing water. ANNEX II AUTHORITY REQUIREMENTS FOR AIR OPERATIONS [PART-ARO] ARO.GEN.005 Scope This Annex establishes requirements for the administration and management system to be fulfilled by the Agency and Member States for the implementation and enforcement of Regulation (EC) No 216/2008 and its Implementing Rules regarding civil aviation air operations. SUBPART GEN GENERAL REQUIREMENTS SECTION I General ARO.GEN.115 Oversight documentation The competent authority shall provide all legislative acts, standards, rules, technical publications and related documents to relevant personnel in order to allow them to perform their tasks and to discharge their responsibilities. ARO.GEN.120 Means of compliance (a) The Agency shall develop acceptable means of compliance (AMC) that may be used to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules. When the AMC are complied with, the related requirements of the Implementing Rules are met. (b) Alternative means of compliance may be used to establish compliance with the Implementing Rules. (c) The competent authority shall establish a system to consistently evaluate that all alternative means of compliance used by itself or by organisations and persons under its oversight allow the establishment of compliance with Regulation (EC) No 216/2008 and its Implementing Rules. (d) The competent authority shall evaluate all alternative means of compliance proposed by an organisation in accordance with ORO.GEN.120 (b) by analysing the documentation provided and, if considered necessary, conducting an inspection of the organisation. When the competent authority finds that the alternative means of compliance are in accordance with the Implementing Rules, it shall without undue delay: (1) notify the applicant that the alternative means of compliance may be implemented and, if applicable, amend the approval or certificate of the applicant accordingly; and (2) notify the Agency of their content, including copies of all relevant documentation; (3) inform other Member States about alternative means of compliance that were accepted. (e) When the competent authority itself uses alternative means of compliance to achieve compliance with Regulation (EC) No 216/2008 and its Implementing Rules it shall: (1) make them available to all organisations and persons under its oversight; and (2) without undue delay notify the Agency. The competent authority shall provide the Agency with a full description of the alternative means of compliance, including any revisions to procedures that may be relevant, as well as an assessment demonstrating that the Implementing Rules are met. ARO.GEN.125 Information to the Agency (a) The competent authority shall without undue delay notify the Agency in case of any significant problems with the implementation of Regulation (EC) No 216/2008 and its Implementing Rules. (b) The competent authority shall provide the Agency with safety-significant information stemming from the occurrence reports it has received. ARO.GEN.135 Immediate reaction to a safety problem (a) Without prejudice to Directive 2003/42/EC of the European Parliament and of the Council (1) the competent authority shall implement a system to appropriately collect, analyse and disseminate safety information. (b) The Agency shall implement a system to appropriately analyse any relevant safety information received and without undue delay provide to Member States and the Commission any information, including recommendations or corrective actions to be taken, necessary for them to react in a timely manner to a safety problem involving products, parts, appliances, persons or organisations subject to Regulation (EC) No 216/2008 and its Implementing Rules. (c) Upon receiving the information referred to in (a) and (b), the competent authority shall take adequate measures to address the safety problem. (d) Measures taken under (c) shall immediately be notified to all persons or organisations which need to comply with them under Regulation (EC) No 216/2008 and its Implementing Rules. The competent authority shall also notify those measures to the Agency and, when combined action is required, the other Member States concerned. SECTION II Management ARO.GEN.200 Management system (a) The competent authority shall establish and maintain a management system, including as a minimum: (1) documented policies and procedures to describe its organisation, means and methods to achieve compliance with Regulation (EC) No 216/2008 and its Implementing Rules. The procedures shall be kept up to date and serve as the basic working documents within that competent authority for all related tasks; (2) a sufficient number of personnel to perform its tasks and discharge its responsibilities. Such personnel shall be qualified to perform their allocated tasks and have the necessary knowledge, experience, initial and recurrent training to ensure continuing competence. A system shall be in place to plan the availability of personnel, in order to ensure the proper completion of all tasks; (3) adequate facilities and office accommodation to perform the allocated tasks; (4) a function to monitor compliance of the management system with the relevant requirements and adequacy of the procedures including the establishment of an internal audit process and a safety risk management process. Compliance monitoring shall include a feedback system of audit findings to the senior management of the competent authority to ensure implementation of corrective actions as necessary; and (5) a person or group of persons, ultimately responsible to the senior management of the competent authority for the compliance monitoring function. (b) The competent authority shall, for each field of activity, including management system, appoint one or more persons with the overall responsibility for the management of the relevant task(s). (c) The competent authority shall establish procedures for participation in a mutual exchange of all necessary information and assistance with other competent authorities concerned including on all findings raised and follow-up actions taken as a result of oversight of persons and organisations exercising activities in the territory of a Member State, but certified by the competent authority of another Member State or the Agency. (d) A copy of the procedures related to the management system and their amendments shall be made available to the Agency for the purpose of standardisation. ARO.GEN.205 Allocation of tasks to qualified entities (a) Tasks related to the initial certification or continuing oversight of persons or organisations subject to Regulation (EC) No 216/2008 and its Implementing Rules shall be allocated by Member States only to qualified entities. When allocating tasks, the competent authority shall ensure that it has: (1) put a system in place to initially and continuously assess that the qualified entity complies with Annex V to Regulation (EC) No 216/2008. This system and the results of the assessments shall be documented. (2) established a documented agreement with the qualified entity, approved by both parties at the appropriate management level, which clearly defines: (i) the tasks to be performed; (ii) the declarations, reports and records to be provided; (iii) the technical conditions to be met in performing such tasks; (iv) the related liability coverage; and (v) the protection given to information acquired in carrying out such tasks. (b) The competent authority shall ensure that the internal audit process and safety risk management process required by ARO.GEN.200(a)(4) covers all certification or continuing oversight tasks performed on its behalf. ARO.GEN.210 Changes in the management system (a) The competent authority shall have a system in place to identify changes that affect its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and its Implementing Rules. This system shall enable it to take action as appropriate to ensure that its management system remains adequate and effective. (b) The competent authority shall update its management system to reflect any change to Regulation (EC) No 216/2008 and its Implementing Rules in a timely manner, so as to ensure effective implementation. (c) The competent authority shall notify the Agency of changes affecting its capability to perform its tasks and discharge its responsibilities as defined in Regulation (EC) No 216/2008 and its Implementing Rules. ARO.GEN.220 Record-keeping (a) The competent authority shall establish a system of record-keeping providing for adequate storage, accessibility and reliable traceability of: (1) the management systems documented policies and procedures; (2) training, qualification and authorisation of its personnel; (3) the allocation of tasks, covering the elements required by ARO.GEN.205 as well as the details of tasks allocated; (4) certification processes and continuing oversight of certified organisations; (5) details of training courses provided by certified organisations, and if applicable, records relating to FSTDs used for such training; (6) oversight of persons and organisations exercising activities within the territory of the Member State, but overseen or certified by the competent authority of another Member State or the Agency, as agreed between these authorities; (7) the evaluation and notification to the Agency of alternative means of compliance proposed by organisations subject to certification and the assessment of alternative means of compliance used by the competent authority itself; (8) findings, corrective actions and date of action closure; (9) enforcement measures taken; (10) safety information and follow-up measures; and (11) the use of flexibility provisions in accordance with Article 14 of Regulation (EC) No 216/2008. (b) The competent authority shall maintain a list of all organisation certificates it issued. (c) All records shall be kept for the minimum period specified in this Regulation. In the absence of such indication, records shall be kept for a minimum period of five years subject to applicable data protection law. SECTION III Oversight, certification and enforcement ARO.GEN.300 Oversight (a) The competent authority shall verify: (1) compliance with the requirements applicable to organisations prior to the issue of an organisation certificate or approval, as applicable; (2) continued compliance with the applicable requirements of organisations it has certified; (3) implementation of appropriate safety measures mandated by the competent authority as defined in ARO.GEN.135(c) and (d). (b) This verification shall: (1) be supported by documentation specifically intended to provide personnel responsible for safety oversight with guidance to perform their functions; (2) provide the persons and organisations concerned with the results of safety oversight activity; (3) be based on audits and inspections, including ramp and unannounced inspections; and (4) provide the competent authority with the evidence needed in case further action is required, including the measures foreseen by ARO.GEN.350 and ARO.GEN.355. (c) The scope of oversight defined in (a) and (b) shall take into account the results of past oversight activities and the safety priorities. (d) Without prejudice to the competences of the Member States and to their obligations as set out in ARO.RAMP, the scope of the oversight of activities performed in the territory of a Member State by persons or organisations established or residing in another Member State shall be determined on the basis of the safety priorities, as well as of past oversight activities. (e) Where the activity of a person or organisation involves more than one Member State or the Agency, the competent authority responsible for the oversight under (a) may agree to have oversight tasks performed by the competent authority(ies) of the Member State(s) where the activity takes place or by the Agency. Any person or organisation subject to such agreement shall be informed of its existence and of its scope. (f) The competent authority shall collect and process any information deemed useful for oversight, including for ramp and unannounced inspections. ARO.GEN.305 Oversight programme (a) The competent authority shall establish and maintain an oversight programme covering the oversight activities required by ARO.GEN.300 and by ARO.RAMP. (b) For organisations certified by the competent authority, the oversight programme shall be developed taking into account the specific nature of the organisation, the complexity of its activities, the results of past certification and/or oversight activities required by ARO.GEN and ARO.RAMP and shall be based on the assessment of associated risks. It shall include within each oversight planning cycle: (1) audits and inspections, including ramp and unannounced inspections as appropriate; and (2) meetings convened between the accountable manager and the competent authority to ensure both remain informed of significant issues. (c) For organisations certified by the competent authority an oversight planning cycle not exceeding 24 months shall be applied. The oversight planning cycle may be reduced if there is evidence that the safety performance of the organisation has decreased. The oversight planning cycle may be extended to a maximum of 36 months if the competent authority has established that, during the previous 24 months: (1) the organisation has demonstrated an effective identification of aviation safety hazards and management of associated risks; (2) the organisation has continuously demonstrated under ORO.GEN.130 that it has full control over all changes; (3) no level 1 findings have been issued; and (4) all corrective actions have been implemented within the time period accepted or extended by the competent authority as defined in ARO.GEN.350(d)(2). The oversight planning cycle may be further extended to a maximum of 48 months if, in addition to the above, the organisation has established, and the competent authority has approved, an effective continuous reporting system to the competent authority on the safety performance and regulatory compliance of the organisation itself. (d) For persons holding a licence, certificate, rating, or attestation issued by the competent authority the oversight programme shall include inspections, including unannounced inspections, as appropriate. (e) The oversight programme shall include records of the dates when audits, inspections and meetings are due and when such audits, inspections and meetings have been carried out. ARO.GEN.310 Initial certification procedure  organisations (a) Upon receiving an application for the initial issue of a certificate for an organisation, the competent authority shall verify the organisations compliance with the applicable requirements. This verification may take into account the statement referred to in ORO.AOC.100(b). (b) When satisfied that the organisation is in compliance with the applicable requirements, the competent authority shall issue the certificate(s), as established in Appendices I and II. The certificate(s) shall be issued for an unlimited duration. The privileges and scope of the activities that the organisation is approved to conduct shall be specified in the terms of approval attached to the certificate(s). (c) To enable an organisation to implement changes without prior competent authority approval in accordance with ORO.GEN.130, the competent authority shall approve the procedure submitted by the organisation defining the scope of such changes and describing how such changes will be managed and notified. ARO.GEN.330 Changes  organisations (a) Upon receiving an application for a change that requires prior approval, the competent authority shall verify the organisations compliance with the applicable requirements before issuing the approval. The competent authority shall prescribe the conditions under which the organisation may operate during the change, unless the competent authority determines that the organisations certificate needs to be suspended. When satisfied that the organisation is in compliance with the applicable requirements, the competent authority shall approve the change. (b) Without prejudice to any additional enforcement measures, when the organisation implements changes requiring prior approval without having received competent authority approval as defined in (a), the competent authority shall suspend, limit or revoke the organisations certificate. (c) For changes not requiring prior approval, the competent authority shall assess the information provided in the notification sent by the organisation in accordance with ORO.GEN.130 to verify compliance with the applicable requirements. In case of any non-compliance, the competent authority shall: (1) notify the organisation about the non-compliance and request further changes; (2) in case of level 1 or level 2 findings, act in accordance with ARO.GEN.350. ARO.GEN.350 Findings and corrective actions  organisations (a) The competent authority for oversight in accordance with ARO.GEN.300(a) shall have a system to analyse findings for their safety significance. (b) A level 1 finding shall be issued by the competent authority when any significant non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the organisations procedures and manuals or with the terms of an approval or certificate which lowers safety or seriously hazards flight safety. The level 1 findings shall include: (1) failure to give the competent authority access to the organisations facilities as defined in ORO.GEN.140 during normal operating hours and after two written requests; (2) obtaining or maintaining the validity of the organisation certificate by falsification of submitted documentary evidence; (3) evidence of malpractice or fraudulent use of the organisation certificate; and (4) the lack of an accountable manager. (c) A level 2 finding shall be issued by the competent authority when any non-compliance is detected with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules, with the organisations procedures and manuals or with the terms of an approval or certificate which could lower safety or hazard flight safety. (d) When a finding is detected during oversight or by any other means, the competent authority shall, without prejudice to any additional action required by Regulation (EC) No 216/2008 and its Implementing Rules, communicate the finding to the organisation in writing and request corrective action to address the non-compliance(s) identified. Where relevant, the competent authority shall inform the State in which the aircraft is registered. (1) In the case of level 1 findings the competent authority shall take immediate and appropriate action to prohibit or limit activities, and if appropriate, it shall take action to revoke the certificate or specific approval or to limit or suspend it in whole or in part, depending upon the extent of the level 1 finding, until successful corrective action has been taken by the organisation. (2) In the case of level 2 findings, the competent authority shall: (i) grant the organisation a corrective action implementation period appropriate to the nature of the finding that in any case initially shall not be more than three months. At the end of this period, and subject to the nature of the finding, the competent authority may extend the three-month period subject to a satisfactory corrective action plan agreed by the competent authority; and (ii) assess the corrective action and implementation plan proposed by the organisation and, if the assessment concludes that they are sufficient to address the non-compliance(s), accept these. (3) Where an organisation fails to submit an acceptable corrective action plan, or to perform the corrective action within the time period accepted or extended by the competent authority, the finding shall be raised to a level 1 finding and action taken as laid down in (d)(1). (4) The competent authority shall record all findings it has raised or that have been communicated to it and, where applicable, the enforcement measures it has applied, as well as all corrective actions and date of action closure for findings. (e) Without prejudice to any additional enforcement measures, when the authority of a Member State acting under the provisions of ARO.GEN.300 (d) identifies any non-compliance with the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules by an organisation certified by the competent authority of another Member State or the Agency, it shall inform that competent authority and provide an indication of the level of finding. ARO.GEN.355 Findings and enforcement measures  persons (a) If, during oversight or by any other means, evidence is found by the competent authority responsible for oversight in accordance with ARO.GEN.300(a) that shows a non-compliance with the applicable requirements by a person holding a licence, certificate, rating or attestation issued in accordance with Regulation (EC) No 216/2008 and its Implementing Rules, the competent authority shall act in accordance with ARA.GEN.355(a) to (d) of Annex VI (Part-ARA) to Commission Regulation (EU) No 290/2012 (2). (b) If, during oversight or by any other means, evidence is found showing a non-compliance with the applicable requirements by a person subject to the requirements laid down in Regulation (EC) No 216/2008 and its Implementing Rules and not holding a licence, certificate, rating or attestation issued in accordance with that Regulation and its Implementing Rules, the competent authority that identified the non-compliance shall take any enforcement measures necessary to prevent the continuation of that non-compliance. SUBPART OPS AIR OPERATIONS SECTION I Certification of commercial air transport operators ARO.OPS.100 Issue of the air operator certificate (a) The competent authority shall issue the air operator certificate (AOC) when satisfied that the operator has demonstrated compliance with the elements required in ORO.AOC.100. (b) The certificate shall include the associated operations specifications. ARO.OPS.105 Code-share arrangements In considering the safety of a code-share agreement involving a third-country operator, the competent authority shall: (1) satisfy itself, following the verification by the operator as set out in ORO.AOC.115, that the third-country operator complies with the applicable ICAO standards; (2) liaise with the competent authority of the State of the third-country operator as necessary. ARO.OPS.110 Lease agreements (a) The competent authority shall approve a lease agreement when satisfied that the operator certified in accordance with Annex III (Part-ORO) complies with: (1) ORO.AOC.110(d), for dry leased-in third country aircraft; (2) ORO.AOC.110(c), for wet lease-in of an aircraft from a third country operator; (3) ORO.AOC.110(e), for dry lease-out of an aircraft to any operator; (4) relevant requirements of continuing airworthiness and air operations, for dry lease-in of an aircraft registered in the EU and wet lease-in of an aircraft from an EU operator. (b) The approval of a wet lease-in agreement shall be suspended or revoked whenever: (1) the AOC of the lessor or lessee is suspended or revoked; (2) the lessor is subject to an operating ban pursuant to Regulation (EC) No 2111/2005 of the European Parliament and of the Council (3). (c) The approval of a dry lease-in agreement shall be suspended or revoked whenever the certificate of airworthiness of the aircraft is suspended or revoked. (d) When asked for the prior approval of a dry-lease out agreement in accordance with ORO.AOC.110(e), the competent authority shall ensure: (1) proper coordination with the competent authority responsible for the continuing oversight of the aircraft, in accordance with Commission Regulation (EC) No 2042/2003 (4), or for the operation of the aircraft, if it is not the same authority; (2) that the aircraft is timely removed from the operators AOC. SECTION II Approvals ARO.OPS.200 Specific approval procedure (a) Upon receiving an application for the issue of a specific approval or changes thereof, the competent authority shall assess the application in accordance with the relevant requirements of Annex V (Part-SPA) and conduct, where relevant, an appropriate inspection of the operator. (b) When satisfied that the operator has demonstrated compliance with the applicable requirements, the competent authority shall issue or amend the approval. The approval shall be specified in the operations specifications, as established in Appendix II. ARO.OPS.205 Minimum equipment list approval (a) When receiving an application for initial approval of a minimum equipment list (MEL) or an amendment thereof from an operator, the competent authority shall assess each item affected, to verify compliance with the applicable requirements, before issuing the approval. (b) The competent authority shall approve the operators procedure for the extension of the applicable rectification intervals B, C and D, if the conditions specified in ORO.MLR.105(f) are demonstrated by the operator and verified by the competent authority. (c) The competent authority shall approve, on a case-by-case basis, the operation of an aircraft outside the constraints of the MEL but within the constraints of the master minimum equipment list (MMEL), if the conditions specified in ORO.MLR.105 are demonstrated by the operator and verified by the competent authority. ARO.OPS.210 Determination of local area The competent authority may determine a local area for the purpose of flight crew training and checking requirements. ARO.OPS.215 Approval of helicopter operations over a hostile environment located outside a congested area (a) The Member State shall designate those areas where helicopter operations may be conducted without an assured safe forced landing capability, as described in CAT.POL.H.420. (b) Before issuing the approval referred to in CAT.POL.H.420 the competent authority shall have considered the operators substantiation precluding the use of the appropriate performance criteria. ARO.OPS.220 Approval of helicopter operations to or from a public interest site The approval referred to in CAT.POL.H.225 shall include a list of the public interest site(s) specified by the operator to which the approval applies. ARO.OPS.225 Approval of operations to an isolated aerodrome The approval referred to in CAT.OP.MPA.106 shall include a list of the aerodromes specified by the operator to which the approval applies. SUBPART RAMP RAMP INSPECTIONS OF AIRCRAFT OF OPERATORS UNDER THE REGULATORY OVERSIGHT OF ANOTHER STATE ARO.RAMP.005 Scope This Subpart establishes the requirements to be followed by the competent authority or the Agency when exercising its tasks and responsibilities regarding the performance of ramp inspections of aircraft used by third country operators or used by operators under the regulatory oversight of another Member State when landed at aerodromes located in the territory subject to the provisions of the Treaty. ARO.RAMP.100 General (a) Aircraft, as well as their crew, shall be inspected against the applicable requirements. (b) In addition to conducting ramp inspections included in its oversight programme established in accordance with ARO.GEN.305, the competent authority shall perform a ramp inspection of an aircraft suspected of not being compliant with the applicable requirements. (c) Within the development of the oversight programme established in accordance with ARO.GEN.305, the competent authority shall establish an annual programme for the conduct of ramp inspections of aircraft. This programme shall: (1) be based on a calculation methodology that takes into account historical information on the number and nature of operators and their number of landings at its aerodromes, as well as safety risks; and (2) enable the competent authority to give priority to the inspections of aircraft on the basis of the list referred to in ARO.RAMP.105(a). (d) When it so deems necessary, the Agency, in cooperation with the Member States in whose territory the inspection shall take place, shall conduct ramp inspections of aircraft to verify compliance with the applicable requirements for the purpose of: (1) certification tasks assigned to the Agency by Regulation (EC) No 216/2008; (2) standardisation inspections of a Member State; or (3) inspections of an organisation to verify compliance with the applicable requirements in potentially unsafe situations. ARO.RAMP.105 Prioritisation criteria (a) The Agency shall provide competent authorities with a list of operators or aircraft identified as presenting a potential risk, for the prioritisation of ramp inspections. (b) This list shall include: (1) operators of aircraft identified on the basis of the analysis of available data in accordance with ARO.RAMP.150(b)(4); (2) operators or aircraft communicated to the Agency by the European Commission and identified on the basis of: (i) an opinion expressed by the Air Safety Committee (ASC) within the context of the implementation of Regulation (EC) No 2111/2005 that further verification of effective compliance with relevant safety standards through systematic ramp inspections is necessary; or (ii) information obtained by the European Commission from the Member States pursuant to Article 4(3) of Regulation (EC) No 2111/2005; (3) aircraft operated into the territory subject to the provisions of the Treaty by operators included in Annex B of the list of operators subject to an operating ban pursuant to Regulation (EC) No 2111/2005; (4) aircraft operated by operators certified in a State exercising regulatory oversight over operators included in the list referred to in (3); (5) aircraft used by a third-country operator that operates into, within or out of the territory subject to the provisions of the Treaty for the first time or whose authorisation issued in accordance with ART.GEN.205 is limited or reinstated after suspension or revocation. (c) The list shall be produced, in accordance with procedures established by the Agency, after every update of the Community list of operators subject to an operating ban pursuant to Regulation (EC) No 2111/2005, and in any case at least once every four months. ARO.RAMP.110 Collection of information The competent authority shall collect and process any information deemed useful for conducting ramp inspections. ARO.RAMP.115 Qualification of ramp inspectors (a) The competent authority and the Agency shall have qualified inspectors to conduct ramp inspections. (b) Ramp inspectors shall: (1) possess the necessary aeronautical education or practical knowledge relevant to their area(s) of inspection; (2) have successfully completed: (i) appropriate specific theoretical and practical training, in one or more of the following areas of inspection: (A) flight deck; (B) cabin safety; (C) aircraft condition; (D) cargo; (ii) appropriate on-the-job training delivered by a senior ramp inspector appointed by the competent authority or the Agency; (3) maintain the validity of their qualification by undergoing recurrent training and by performing a minimum of 12 inspections in every 12-month period. (c) The training in (b)(2)(i) shall be delivered by the competent authority or by any training organisation approved in accordance with ARO.RAMP.120(a). (d) The Agency shall develop and maintain training syllabi and promote the organisation of training courses and workshops for inspectors to improve the understanding and uniform implementation of this Subpart. (e) The Agency shall facilitate and coordinate an inspector exchange programme aimed at allowing inspectors to obtain practical experience and contributing to the harmonisation of procedures. ARO.RAMP.120 Approval of training organisations (a) The competent authority shall approve a training organisation, having its principal place of business in the territory of the respective Member State, when satisfied that the training organisation: (1) has nominated a head of training possessing sound managerial capability to ensure that the training provided is in compliance with the applicable requirements; (2) has available training facilities and instructional equipment suitable for the type of training provided; (3) provides training in accordance with the syllabi developed by the Agency in accordance with ARO.RAMP.115(d); (4) uses qualified training instructors. (b) If so requested by the competent authority, the verification of compliance and continuous compliance with the requirements referred to in (a) shall be performed by the Agency. (c) The training organisation shall be approved to provide one or more of the following types of training: (1) initial theoretical training; (2) initial practical training; (3) recurrent training. ARO.RAMP.125 Conduct of ramp inspections (a) Ramp inspections shall be performed in a standardised manner using the form established in either Appendix III or Appendix IV. (b) When performing a ramp inspection, the inspector(s) shall make all possible efforts to avoid an unreasonable delay of the aircraft inspected. (c) On completion of the ramp inspection, the pilot-in-command or, in his/her absence, another member of the flight crew or a representative of the operator shall be informed of the ramp inspections results using the form established in Appendix III. ARO.RAMP.130 Categorisation of findings For each inspection item, three categories of possible non-compliance with the applicable requirements are defined as findings. Such findings shall be categorised as follows: (1) a category 3 finding is any detected significant non-compliance with the applicable requirements or the terms of a certificate that has a major influence on safety; (2) a category 2 finding is any detected non-compliance with the applicable requirements or the terms of a certificate that has a significant influence on safety; (3) a category 1 finding is any detected non-compliance with the applicable requirements or the terms a certificate that has a minor influence on safety. ARO.RAMP.135 Follow-up actions on findings (a) For a category 2 or 3 finding the competent authority, or where relevant the Agency, shall: (1) communicate the finding in writing to the operator, including a request for evidence of corrective actions taken; and (2) inform the competent authority of the State of the operator and, where relevant, the State in which the aircraft is registered and where the licence of the flight crew was issued. Where appropriate, the competent authority or Agency shall request confirmation of their acceptance of the corrective actions taken by the operator in accordance with ARO.GEN.350 or ARO.GEN.355. (b) In addition to (a), in the case of a category 3 finding, the competent authority shall take immediate steps by: (1) imposing a restriction on the aircraft flight operation; (2) requesting immediate corrective actions; (3) grounding the aircraft in accordance with ARO.RAMP.140; or (4) imposing an immediate operating ban in accordance with Article 6 of Regulation (EC) No 2111/2005. (c) When the Agency has raised a category 3 finding, it shall request the competent authority where the aircraft is landed to take the appropriate measures in accordance with (b). ARO.RAMP.140 Grounding of aircraft (a) In the case of a category 3 finding where it appears that the aircraft is intended or is likely to be flown without completion by the operator or owner of the appropriate corrective action, the competent authority shall: (1) notify the pilot-in-command/commander or the operator that the aircraft is not permitted to commence the flight until further notice; and (2) ground that aircraft. (b) The competent authority of the State where the aircraft is grounded shall immediately inform the competent authority of the State of the operator and of the State in which the aircraft is registered, if relevant, and the Agency in the case of a grounded aircraft used by a third-country operator. (c) The competent authority shall, in coordination with the State of the operator or the State of Registry, prescribe the necessary conditions under which the aircraft can be allowed to take-off. (d) If the non-compliance affects the validity of the certificate of airworthiness of the aircraft, the grounding shall only be lifted by the competent authority when the operator shows evidence that: (1) compliance with the applicable requirements has been re-established; (2) it has obtained a permit-to-fly in accordance with Commission Regulation (EC) No 1702/2003 (5), for aircraft registered in a Member State; (3) a permit-to-fly or equivalent document of the State of Registry or the State of the operator for aircraft registered in a third country and operated by an EU or a third country operator; and (4) permission from third countries which will be overflown, if applicable. ARO.RAMP.145 Reporting (a) Information collected in accordance with ARO.RAMP.125(a) shall be entered into the centralised database referred to in ARO.RAMP.150(b)(2), within 21 calendar days after the inspection. (b) The competent authority or the Agency shall enter into the centralised database any information useful for the application of Regulation (EC) No 216/2008 and its Implementing Rules and for the accomplishment by the Agency of the tasks assigned to it by this Annex, including the relevant information referred to in ARO.RAMP.110. (c) Whenever the information as referred to in ARO.RAMP.110 shows the existence of a potential safety threat, such information shall also be communicated to each competent authority and the Agency without delay. (d) Whenever information concerning aircraft deficiencies is given by a person to the competent authority, the information referred to in ARO.RAMP.110 and ARO.RAMP.125(a) shall be de-identified regarding the source of such information. ARO.RAMP.150 Agency coordination tasks (a) The Agency shall manage and operate the tools and procedures necessary for the storage and exchange of: (1) the information referred to in ARO.RAMP.145, using the forms as established in Appendices III and IV; (2) the information provided by third countries or international organisations with whom appropriate agreements have been concluded with the EU, or organisations with whom the Agency has concluded appropriate arrangements in accordance with Article 27(2) of Regulation (EC) No 216/2008. (b) This management shall include the following tasks: (1) store data from the Member States relevant to the safety information on aircraft landing at aerodromes located in the territory subject to the provisions of the Treaty; (2) develop, maintain and continuously update a centralised database containing all the information referred to in (a)(1) and (2); (3) provide necessary changes and enhancements to the database application; (4) analyse the centralised database and other relevant information concerning the safety of aircraft and of air operators and, on that basis: (i) advise the Commission and the competent authorities on immediate actions or follow-up policy; (ii) report potential safety problems to the Commission and to the competent authorities; (iii) propose coordinated actions to the Commission and to the competent authorities, when necessary on safety grounds, and ensure coordination at the technical level of such actions; (5) liaise with other European institutions and bodies, international organisations and third country competent authorities on information exchange. ARO.RAMP.155 Annual report The Agency shall prepare and submit to the Commission an annual report on the ramp inspection system containing at least the following information: (a) status of the progress of the system; (b) status of the inspections performed in the year; (c) analysis of the inspection results with indication of the categories of findings; (d) actions taken during the year; (e) proposals for further improving the ramp inspection system; and (f) annexes containing lists of inspections sorted out by State of operation, aircraft type, operator and ratios per item. ARO.RAMP.160 Information to the public and protection of information (a) Member States shall use the information received by them pursuant to ARO.RAMP.105 and ARO.RAMP.145 solely for the purpose of Regulation (EC) No 216/2008 and its implementing rules and shall protect it accordingly. (b) The Agency shall publish an aggregated information report annually that shall be available to the public containing the analysis of the information received in accordance with ARO.RAMP.145. The report shall be simple and easy to understand, and the source of the information shall be de-identified. (1) OJ L 167, 4.7.2003, p. 23. (2) OJ L 100, 5.4.2012, p. 1. (3) OJ L 344, 27.12.2005, p. 15. (4) OJ L 315, 28.11.2003, p. 1. (5) OJ L 243, 27.9.2003, p. 6. Appendix I Appendix II Appendix III Appendix IV Ramp inspection report ANNEX III ORGANISATION REQUIREMENTS FOR AIR OPERATIONS [PART-ORO] ORO.GEN.005 Scope This Annex establishes requirements to be followed by an air operator conducting commercial air transport operations. SUBPART GEN GENERAL REQUIREMENTS SECTION I General ORO.GEN.105 Competent authority For the purpose of this Annex, the competent authority exercising oversight over operators subject to a certification obligation shall be for operators having their principal place of business in a Member State, the authority designated by that Member State. ORO.GEN.110 Operator responsibilities (a) The operator is responsible for the operation of the aircraft in accordance with Annex IV to Regulation (EC) No 216/2008, the relevant requirements of this Annex and its certificate. (b) Every flight shall be conducted in accordance with the provisions of the operations manual. (c) The operator shall establish and maintain a system for exercising operational control over any flight operated under the terms of its certificate. (d) The operator shall ensure that its aircraft are equipped and its crews are qualified as required for the area and type of operation. (e) The operator shall ensure that all personnel assigned to, or directly involved in, ground and flight operations are properly instructed, have demonstrated their abilities in their particular duties and are aware of their responsibilities and the relationship of such duties to the operation as a whole. (f) The operator shall establish procedures and instructions for the safe operation of each aircraft type, containing ground staff and crew member duties and responsibilities for all types of operation on the ground and in flight. These procedures shall not require crew members to perform any activities during critical phases of flight other than those required for the safe operation of the aircraft. (g) The operator shall ensure that all personnel are made aware that they shall comply with the laws, regulations and procedures of those States in which operations are conducted and that are pertinent to the performance of their duties. (h) The operator shall establish a checklist system for each aircraft type to be used by crew members in all phases of flight under normal, abnormal and emergency conditions to ensure that the operating procedures in the operations manual are followed. The design and utilisation of checklists shall observe human factors principles and take into account the latest relevant documentation from the aircraft manufacturer. (i) The operator shall specify flight planning procedures to provide for the safe conduct of the flight based on considerations of aircraft performance, other operating limitations and relevant expected conditions on the route to be followed and at the aerodromes or operating sites concerned. These procedures shall be included in the operations manual. (j) The operator shall establish and maintain dangerous goods training programmes for personnel as required by the technical instructions which shall be subject to review and approval by the competent authority. Training programmes shall be commensurate with the responsibilities of personnel. ORO.GEN.115 Application for an operator certificate (a) The application for an operator certificate or an amendment to an existing certificate shall be made in a form and manner established by the competent authority, taking into account the applicable requirements of Regulation (EC) No 216/2008 and its Implementing Rules. (b) Applicants for an initial certificate shall provide the competent authority with documentation demonstrating how they will comply with the requirements established in Regulation (EC) No 216/2008 and its Implementing Rules. Such documentation shall include a procedure describing how changes not requiring prior approval will be managed and notified to the competent authority. ORO.GEN.120 Means of compliance (a) Alternative means of compliance to those adopted by the Agency may be used by an operator to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules. (b) When an operator subject to certification wishes to use an alternative means of compliance to the acceptable means of compliance (AMC) adopted by the Agency to establish compliance with Regulation (EC) No 216/2008 and its Implementing Rules, it shall, prior to implementing it, provide the competent authority with a full description of the alternative means of compliance. The description shall include any revisions to manuals or procedures that may be relevant, as well as an assessment demonstrating that the Implementing Rules are met. The operator may implement these alternative means of compliance subject to prior approval by the competent authority and upon receipt of the notification as prescribed in ARO.GEN.120(d). ORO.GEN.125 Terms of approval and privileges of an operator A certified operator shall comply with the scope and privileges defined in the operations specifications attached to the operators certificate. ORO.GEN.130 Changes (a) Any change affecting: (1) the scope of the certificate or the operations specifications of an operator; or (2) any of the elements of the operators management system as required in ORO.GEN.200(a)(1) and (a)(2), shall require prior approval by the competent authority. (b) For any changes requiring prior approval in accordance with Regulation (EC) No 216/2008 and its Implementing Rules, the operator shall apply for and obtain an approval issued by the competent authority. The application shall be submitted before any such change takes place, in order to enable the competent authority to determine continued compliance with Regulation (EC) No 216/2008 and its Implementing Rules and to amend, if necessary, the operator certificate and related terms of approval attached to it. The operator shall provide the competent authority with any relevant documentation. The change shall only be implemented upon receipt of formal approval by the competent authority in accordance with ARO.GEN.330. The operator shall operate under the conditions prescribed by the competent authority during such changes, as applicable. (c) All changes not requiring prior approval shall be managed and notified to the competent authority as defined in the procedure approved by the competent authority in accordance with ARO.GEN.310(c). ORO.GEN.135 Continued validity (a) The operators certificate shall remain valid subject to: (1) the operator remaining in compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules, taking into account the provisions related to the handling of findings as specified under ORO.GEN.150; (2) the competent authority being granted access to the operator as defined in ORO.GEN.140 to determine continued compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules; and (3) the certificate not being surrendered or revoked. (b) Upon revocation or surrender the certificate shall be returned to the competent authority without delay. ORO.GEN.140 Access (a) For the purpose of determining compliance with the relevant requirements of Regulation (EC) No 216/2008 and its Implementing Rules, the operator shall grant access at any time to any facility, aircraft, document, records, data, procedures or any other material relevant to its activity subject to certification, whether it is contracted or not, to any person authorised by one of the following authorities: (1) the competent authority defined in ORO.GEN.105; (2) the authority acting under the provisions of ARO.GEN.300(d), ARO.GEN.300(e) or ARO.RAMP. (b) Access to the aircraft mentioned under (a) shall include the possibility to enter and remain in the aircraft during flight operations unless otherwise decided by the commander for the flight crew compartment in accordance with CAT.GEN.MPA.135 in the interest of safety. ORO.GEN.150 Findings After receipt of notification of findings, the operator shall: (a) identify the root cause of the non-compliance; (b) define a corrective action plan; and (c) demonstrate corrective action implementation to the satisfaction of the competent authority within a period agreed with that authority as defined in ARO.GEN.350(d). ORO.GEN.155 Immediate reaction to a safety problem The operator shall implement: (a) any safety measures mandated by the competent authority in accordance with ARO.GEN.135(c); and (b) any relevant mandatory safety information issued by the Agency, including airworthiness directives. ORO.GEN.160 Occurrence reporting (a) The operator shall report to the competent authority, and to any other organisation required by the State of the operator to be informed, any accident, serious incident and occurrence as defined in Regulation (EU) No 996/2010 of the European Parliament and of the Council (1) and Directive 2003/42/EC. (b) Without prejudice to point (a) the operator shall report to the competent authority and to the organisation responsible for the design of the aircraft any incident, malfunction, technical defect, exceeding of technical limitations, occurrence that would highlight inaccurate, incomplete or ambiguous information contained in data established in accordance with Commission Regulation (EC) No 1702/2003 (2) or other irregular circumstance that has or may have endangered the safe operation of the aircraft and that has not resulted in an accident or serious incident. (c) Without prejudice to Regulation (EU) No 996/2010, Directive 2003/42/EC, Commission Regulation (EC) No 1321/2007 (3) and Commission Regulation (EC) No 1330/2007 (4), the reports referred in paragraphs (a) and (b) shall be made in a form and manner established by the competent authority and contain all pertinent information about the condition known to the operator. (d) Reports shall be made as soon as practicable, but in any case within 72 hours of the operator identifying the condition to which the report relates, unless exceptional circumstances prevent this. (e) Where relevant, the operator shall produce a follow-up report to provide details of actions it intends to take to prevent similar occurrences in the future, as soon as these actions have been identified. This report shall be produced in a form and manner established by the competent authority. SECTION 2 Management ORO.GEN.200 Management system (a) The operator shall establish, implement and maintain a management system that includes: (1) clearly defined lines of responsibility and accountability throughout the operator, including a direct safety accountability of the accountable manager; (2) a description of the overall philosophies and principles of the operator with regard to safety, referred to as the safety policy; (3) the identification of aviation safety hazards entailed by the activities of the operator, their evaluation and the management of associated risks, including taking actions to mitigate the risk and verify their effectiveness; (4) maintaining personnel trained and competent to perform their tasks; (5) documentation of all management system key processes, including a process for making personnel aware of their responsibilities and the procedure for amending this documentation; (6) a function to monitor compliance of the operator with the relevant requirements. Compliance monitoring shall include a feedback system of findings to the accountable manager to ensure effective implementation of corrective actions as necessary; and (7) any additional requirements that are prescribed in the relevant Subparts of this Annex or other applicable Annexes. (b) The management system shall correspond to the size of the operator and the nature and complexity of its activities, taking into account the hazards and associated risks inherent in these activities. ORO.GEN.205 Contracted activities (a) Contracted activities include all activities within the operators scope of approval that are performed by another organisation either itself certified to carry out such activity or if not certified, working under the operators approval. The operator shall ensure that when contracting or purchasing any part of its activity, the contracted or purchased service or product conforms to the applicable requirements. (b) When the certified operator contracts any part of its activity to an organisation that is not itself certified in accordance with this Part to carry out such activity, the contracted organisation shall work under the approval of the operator. The contracting organisation shall ensure that the competent authority is given access to the contracted organisation, to determine continued compliance with the applicable requirements. ORO.GEN.210 Personnel requirements (a) The operator shall appoint an accountable manager, who has the authority for ensuring that all activities can be financed and carried out in accordance with the applicable requirements. The accountable manager shall be responsible for establishing and maintaining an effective management system. (b) A person or group of persons shall be nominated by the operator, with the responsibility of ensuring that the operator remains in compliance with the applicable requirements. Such person(s) shall be ultimately responsible to the accountable manager. (c) The operator shall have sufficient qualified personnel for the planned tasks and activities to be performed in accordance with the applicable requirements. (d) The operator shall maintain appropriate experience, qualification and training records to show compliance with point (c). (e) The operator shall ensure that all personnel are aware of the rules and procedures relevant to the exercise of their duties. ORO.GEN.215 Facility requirements The operator shall have facilities allowing the performance and management of all planned tasks and activities in accordance with the applicable requirements. ORO.GEN.220 Record-keeping (a) The operator shall establish a system of record-keeping that allows adequate storage and reliable traceability of all activities developed, covering in particular all the elements indicated in ORO.GEN.200. (b) The format of the records shall be specified in the operators procedures. (c) Records shall be stored in a manner that ensures protection from damage, alteration and theft. SUBPART AOC AIR OPERATOR CERTIFICATION ORO.AOC.100 Application for an air operator certificate (a) Without prejudice to Regulation (EC) No 1008/2008 of the European Parliament and the Council (5), prior to commencing commercial air operations, the operator shall apply for and obtain an air operator certificate (AOC) issued by the competent authority. (b) The operator shall provide the following information to the competent authority: (1) the official name and business name, address, and mailing address of the applicant; (2) a description of the proposed operation, including the type(s), and number of aircraft to be operated; (3) a description of the management system, including organisational structure; (4) the name of the accountable manager; (5) the names of the nominated persons required by ORO.AOC.135(a) together with their qualifications and experience; and (6) a copy of the operations manual required by ORO.MLR.100. (7) a statement that all the documentation sent to the competent authority have been verified by the applicant and found in compliance with the applicable requirements. (c) Applicants shall demonstrate to the competent authority that: (1) they comply with all the applicable requirements of Annex IV to Regulation (EC) No 216/2008, this Annex and Annex IV (Part-CAT) and Annex V (Part-SPA) to this Regulation, as applicable; (2) all aircraft operated have a certificate of airworthiness (CofA) in accordance with Regulation (EC) No 1702/2003; and (3) its organisation and management are suitable and properly matched to the scale and scope of the operation. ORO.AOC.105 Operations specifications and privileges of an AOC holder The privileges of the operator, including those granted in accordance with Annex V (Part-SPA), shall be specified in the operations specifications of the certificate. ORO.AOC.110 Leasing agreement Any lease-in (a) Without prejudice to Regulation (EC) No 1008/2008, any lease agreement concerning aircraft used by an operator certified in accordance with this Part shall be subject to prior approval by the competent authority. (b) The operator certified in accordance with this Part shall only wet lease-in aircraft from an operator that is not subject to an operating ban pursuant to Regulation (EC) No 2111/2005. Wet lease-in (c) The applicant for the approval of the wet lease-in of an aircraft of a third country operator shall demonstrate to the competent authority that: (1) the third country operator holds a valid AOC issued in accordance with ICAO Annex 6; (2) the safety standards of the third country operator with regard to continuing airworthiness and air operations are equivalent to the applicable requirements established by Regulation (EC) No 2042/2003 and this Regulation; and (3) the aircraft has a standard CofA issued in accordance with ICAO Annex 8. Dry lease-in (d) An applicant for the approval of the dry lease-in of an aircraft registered in a third country shall demonstrate to the competent authority that: (1) an operational need has been identified that cannot be satisfied through leasing an aircraft registered in the EU; (2) the duration of the dry lease-in does not exceed seven months in any 12 consecutive month period; and (3) compliance with the applicable requirements of Regulation (EC) No 2042/2003 is ensured. Dry lease-out (e) The operator certified in accordance with this Part intending to dry lease-out one of its aircraft shall apply for prior approval by the competent authority. The application shall be accompanied by copies of the intended lease agreement or description of the lease provisions, except financial arrangements, and all other relevant documentation. Wet lease-out (f) Prior to the wet lease-out of an aircraft, the operator certified in accordance with this Part shall notify the competent authority. ORO.AOC.115 Code-share agreements (a) Without prejudice to applicable EU safety requirements for third country operators and aircraft, an operator certified in accordance with this Part shall enter into a code-share agreement with a third country operator only after: (1) having verified that the third country operator complies with the applicable ICAO standards; and (2) having provided the competent authority with documented information enabling such authority to comply with ARO.OPS.105. (b) When implementing the code-share agreement the operator shall monitor and regularly assess the ongoing compliance of the third country operator with the applicable ICAO standards. (c) The operator certified in accordance with this Part shall not sell and issue tickets for a flight operated by a third country operator when the third country operator is subject to an operating ban pursuant to Regulation (EC) No 2111/2005 or is failing to maintain compliance with the applicable ICAO standards. ORO.AOC.120 Approvals to provide cabin crew training and to issue cabin crew attestations (a) When intending to provide the training course required in Annex V (Part-CC) to Regulation (EU) No 290/2012, the operator shall apply for and obtain an approval issued by the competent authority. For this purpose, the applicant shall demonstrate compliance with the requirements for the conduct and content of training course established in CC.TRA.215 and CC.TRA.220 of that Annex and shall provide the competent authority with: (1) the date of intended commencement of activity; (2) the personal details and qualifications of the instructors as relevant to the training elements to be covered; (3) the name(s) and address(es) of the training site(s) at which the training is to be conducted; (4) a description of the facilities, training methods, manuals and representative devices to be used; and (5) the syllabi and associated programmes for the training course. (b) If a Member State decides, in accordance with ARA.CC.200 of Annex VI (Part-ARA) to Regulation (EU) No 290/2012, that operators may be approved to issue cabin crew attestations, the applicant shall, in addition to (a): (1) demonstrate to the competent authority that: (i) the organisation has the capability and accountability to perform this task; (ii) the personnel conducting examinations are appropriately qualified and free from conflict of interest; and (2) provide the procedures and the specified conditions for: (i) conducting the examination required by CC.TRA.220; (ii) issuing cabin crew attestations; and (iii) supplying the competent authority with all relevant information and documentation related to the attestations it will issue and their holders, for the purpose of record-keeping, oversight and enforcement actions by that authority. (c) The approvals referred to in (a) and (b) shall be specified in the operations specifications. ORO.AOC.125 Non-commercial operations of aircraft listed in the operations specifications by the holder of an AOC The holder of an AOC may conduct non-commercial operations with an aircraft otherwise used for commercial air transport operations that is listed in the operations specifications of its AOC, provided that the operator: (a) describes such operations in detail in the operations manual, including: (1) identification of the applicable requirements; (2) a clear identification of any differences between operating procedures used when conducting commercial and non-commercial operations; (3) a means of ensuring that all personnel involved in the operation are fully familiar with the associated procedures; (b) submits the identified differences between the operating procedures referred to in (a)(2) to the competent authority for prior approval. ORO.AOC.130 Flight data monitoring  aeroplanes (a) The operator shall establish and maintain a flight data monitoring system, which shall be integrated in its management system, for aeroplanes with a maximum certificated take-off mass of more than 27 000 kg. (b) The flight data monitoring system shall be non-punitive and contain adequate safeguards to protect the source(s) of the data. ORO.AOC.135 Personnel requirements (a) In accordance with ORO.GEN.210(b), the operator shall nominate persons responsible for the management and supervision of the following areas: (1) flight operations; (2) crew training; (3) ground operations; and (4) continuing airworthiness in accordance with Regulation (EC) No 2042/2003. (b) Adequacy and competency of personnel (1) The operator shall employ sufficient personnel for the planned ground and flight operations. (2) All personnel assigned to, or directly involved in, ground and flight operations shall: (i) be properly trained; (ii) demonstrate their capabilities in the performance of their assigned duties; and (iii) be aware of their responsibilities and the relationship of their duties to the operation as a whole. (c) Supervision of personnel (1) The operator shall appoint a sufficient number of personnel supervisors, taking into account the structure of the operators organisation and the number of personnel employed. (2) The duties and responsibilities of these supervisors shall be defined, and any other necessary arrangements shall be made to ensure that they can discharge their supervisory responsibilities. (3) The supervision of crew members and personnel involved in the operation shall be exercised by individuals with adequate experience and the skills to ensure the attainment of the standards specified in the operations manual. ORO.AOC.140 Facility requirements In accordance with ORO.GEN.215, the operator shall: (a) make use of appropriate ground handling facilities to ensure the safe handling of its flights; (b) arrange operational support facilities at the main operating base, appropriate for the area and type of operation; and (c) ensure that the available working space at each operating base is sufficient for personnel whose actions may affect the safety of flight operations. Consideration shall be given to the needs of ground crew, personnel concerned with operational control, the storage and display of essential records and flight planning by crews. ORO.AOC.150 Documentation requirements (a) The operator shall make arrangements for the production of manuals and any other documentation required and associated amendments. (b) The operator shall be capable of distributing operational instructions and other information without delay. SUBPART MLR MANUALS, LOGS AND RECORDS ORO.MLR.100 Operations manual  general (a) The operator shall establish an operations manual (OM) as specified under 8.b of Annex IV to Regulation (EC) No 216/2008. (b) The content of the OM shall reflect the requirements set out in this Annex, Annex IV (Part-CAT) and Annex V (Part-SPA), as applicable, and shall not contravene the conditions contained in the operations specifications to the air operator certificate (AOC). (c) The OM may be issued in separate parts. (d) All operations personnel shall have easy access to the portions of the OM that are relevant to their duties. (e) The OM shall be kept up to date. All personnel shall be made aware of the changes that are relevant to their duties. (f) Each crew member shall be provided with a personal copy of the relevant sections of the OM pertaining to their duties. Each holder of an OM, or appropriate parts of it, shall be responsible for keeping their copy up to date with the amendments or revisions supplied by the operator. (g) For AOC holders: (1) for amendments required to be notified in accordance with ORO.GEN.115(b) and ORO.GEN.130(c), the operator shall supply the competent authority with intended amendments in advance of the effective date; and (2) for amendments to procedures associated with prior approval items in accordance with ORO.GEN.130, approval shall be obtained before the amendment becomes effective. (h) Notwithstanding (g), when immediate amendments or revisions are required in the interest of safety, they may be published and applied immediately, provided that any approval required has been applied for. (i) The operator shall incorporate all amendments and revisions required by the competent authority. (j) The operator shall ensure that information taken from approved documents, and any amendment thereof, is correctly reflected in the OM. This does not prevent the operator from publishing more conservative data and procedures in the OM. (k) The operator shall ensure that all personnel are able to understand the language in which those parts of the OM which pertain to their duties and responsibilities are written. The content of the OM shall be presented in a form that can be used without difficulty and observes human factors principles. ORO.MLR.101 Operations manual  structure The main structure of the OM shall be as follows: (a) Part A: General/Basic, comprising all non-type-related operational policies, instructions and procedures; (b) Part B: Aircraft operating matters, comprising all type-related instructions and procedures, taking into account differences between types/classes, variants or individual aircraft used by the operator; (c) Part C: Commercial air transport operations, comprising route/role/area and aerodrome/operating site instructions and information; (d) Part D: Training, comprising all training instructions for personnel required for a safe operation. ORO.MLR.105 Minimum equipment list (a) A minimum equipment list (MEL) shall be established as specified under 8.a.3 of Annex IV to Regulation (EC) No 216/2008, based on the relevant master minimum equipment list (MMEL) as defined in the data established in accordance with Regulation (EC) No 1702/2003. (b) The MEL and any amendment thereto shall be approved by the competent authority. (c) The operator shall amend the MEL after any applicable change to the MMEL within the acceptable timescales. (d) In addition to the list of items, the MEL shall contain: (1) a preamble, including guidance and definitions for flight crews and maintenance personnel using the MEL; (2) the revision status of the MMEL upon which the MEL is based and the revision status of the MEL; (3) the scope, extent and purpose of the MEL. (e) The operator shall: (1) establish rectification intervals for each inoperative instrument, item of equipment or function listed in the MEL. The rectification interval in the MEL shall not be less restrictive than the corresponding rectification interval in the MMEL; (2) establish an effective rectification programme; (3) only operate the aircraft after expiry of the rectification interval specified in the MEL when: (i) the defect has been rectified; or (ii) the rectification interval has been extended in accordance with (f). (f) Subject to approval of the competent authority, the operator may use a procedure for the one time extension of category B, C and D rectification intervals, provided that: (1) the extension of the rectification interval is within the scope of the MMEL for the aircraft type; (2) the extension of the rectification interval is, as a maximum, of the same duration as the rectification interval specified in the MEL; (3) the rectification interval extension is not used as a normal means of conducting MEL item rectification and is used only when events beyond the control of the operator have precluded rectification; (4) a description of specific duties and responsibilities for controlling extensions is established by the operator; (5) the competent authority is notified of any extension of the applicable rectification interval; and (6) a plan to accomplish the rectification at the earliest opportunity is established. (g) The operator shall establish the operational and maintenance procedures referenced in the MEL taking into account the operational and maintenance procedures referenced in the MMEL. These procedures shall be part of the operators manuals or the MEL. (h) The operator shall amend the operational and maintenance procedures referenced in the MEL after any applicable change to the operational and maintenance procedures referenced in the MMEL. (i) Unless otherwise specified in the MEL, the operator shall complete: (1) the operational procedures referenced in the MEL when planning for and/or operating with the listed item inoperative; and (2) the maintenance procedures referenced in the MEL prior to operating with the listed item inoperative. (j) Subject to a specific case-by-case approval by the competent authority, the operator may operate an aircraft with inoperative instruments, items of equipment or functions outside the constraints of the MEL but within the constraints of the MMEL, provided that: (1) the concerned instruments, items of equipment or functions are within the scope of the MMEL as defined in the data established in accordance with Regulation (EC) No 1702/2003; (2) the approval is not used as a normal means of conducting operations outside the constraints of the approved MEL and is used only when events beyond the control of the operator have precluded the MEL compliance; (3) a description of specific duties and responsibilities for controlling the operation of the aircraft under such approval is established by the operator; and (4) a plan to rectify the inoperative instruments, items of equipment or functions or to return operating the aircraft under the MEL constraints at the earliest opportunity is established. ORO.MLR.110 Journey log Particulars of the aircraft, its crew and each journey shall be retained for each flight, or series of flights, in the form of a journey log, or equivalent. ORO.MLR.115 Record-keeping (a) The records of the activities referred to in ORO.GEN.200 shall be stored for at least five years. (b) The following information used for the preparation and execution of a flight, and associated reports, shall be stored for three months: (1) the operational flight plan, if applicable; (2) route-specific notice(s) to airmen (NOTAM) and aeronautical information services (AIS) briefing documentation, if edited by the operator; (3) mass and balance documentation; (4) notification of special loads, including written information to the commander/pilot-in-command about dangerous goods; (5) the journey log, or equivalent; and (6) flight report(s) for recording details of any occurrence, or any event that the commander/pilot-in-command deems necessary to report or record; (c) Personnel records shall be stored for the periods indicated below: Flight crew licence and cabin crew attestation As long as the crew member is exercising the privileges of the licence or attestation for the aircraft operator Crew member training, checking and qualifications 3 years Records on crew member recent experience 15 months Crew member route and aerodrome/task and area competence, as appropriate 3 years Dangerous goods training, as appropriate 3 years Training/qualification records of other personnel for whom a training programme is required Last 2 training records (d) The operator shall: (1) maintain records of all training, checking and qualifications of each crew member, as prescribed in Part-ORO; and (2) make such records available, on request, to the crew member concerned. (e) The operator shall preserve the information used for the preparation and execution of a flight and personnel training records, even if the operator ceases to be the operator of that aircraft or the employer of that crew member, provided this is within the timescales prescribed in (c). (f) If a crew member becomes a crew member for another operator, the operator shall make the crew members records available to the new operator, provided this is within the timescales prescribed in (c). SUBPART SEC SECURITY ORO.SEC.100.A Flight crew compartment security (a) In an aeroplane which is equipped with a flight crew compartment door, this door shall be capable of being locked, and means shall be provided by which the cabin crew can notify the flight crew in the event of suspicious activity or security breaches in the cabin. (b) All passenger-carrying aeroplanes of a maximum certificated take-off mass exceeding 45 500 kg, or with a MOPSC of more than 60 engaged in the commercial transportation of passengers, shall be equipped with an approved flight crew compartment door that is capable of being locked and unlocked from either pilots station and designed to meet the applicable airworthiness requirements. (c) In all aeroplanes which are equipped with a flight crew compartment door in accordance with point (b) above: (1) this door shall be closed prior to engine start for take-off and will be locked when required by security procedures or by the pilot-in-command until engine shut down after landing, except when deemed necessary for authorised persons to access or egress in compliance with national civil aviation security programmes; and (2) means shall be provided for monitoring from either pilots station the entire door area outside the flight crew compartment to identify persons requesting entry and to detect suspicious behaviour or potential threat. ORO.SEC.100.H Flight crew compartment security If installed, the flight crew compartment door on a helicopter operated for the purpose of carrying passengers shall be capable of being locked from within the flight crew compartment in order to prevent unauthorised access. SUBPART FC FLIGHT CREW ORO.FC.005 Scope This Subpart establishes requirements to be met by the operator conducting commercial air transport operations related to flight crew training, experience and qualification. ORO.FC.100 Composition of flight crew (a) The composition of the flight crew and the number of flight crew members at designated crew stations shall be not less than the minimum specified in the aircraft flight manual or operating limitations prescribed for the aircraft. (b) The flight crew shall include additional flight crew members when required by the type of operation and shall not be reduced below the number specified in the operations manual. (c) All flight crew members shall hold a licence and ratings issued or accepted in accordance with Commission Regulation (EU) No 1178/2011 (6) and appropriate to the duties assigned to them. (d) The flight crew member may be relieved in flight of his/her duties at the controls by another suitably qualified flight crew member. (e) When engaging the services of flight crew members who are working on a freelance or part-time basis, the operator shall verify that all applicable requirements of this Subpart and the relevant elements of Annex I (Part-FCL) to Regulation (EU) No 1178/2011, including the requirements on recent experience, are complied with, taking into account all services rendered by the flight crew member to other operator(s) to determine in particular: (1) the total number of aircraft types or variants operated; and (2) the applicable flight and duty time limitations and rest requirements. ORO.FC.105 Designation as pilot-in-command/commander (a) In accordance with 8.e of Annex IV to Regulation (EC) No 216/2008, one pilot amongst the flight crew, qualified as pilot-in-command in accordance with Annex I (Part-FCL) to Regulation (EU) No 1178/2011, shall be designated by the operator as pilot-in-command/commander. (b) The operator shall only designate a flight crew member to act as pilot-in-command/commander if he/she has: (1) the minimum level of experience specified in the operations manual; (2) adequate knowledge of the route or area to be flown and of the aerodromes, including alternate aerodromes, facilities and procedures to be used; (3) in the case of multi-crew operations, completed an operators command course if upgrading from co-pilot to pilot-in-command/commander. (c) The pilot-in-command/commander or the pilot, to whom the conduct of the flight may be delegated, shall have had initial familiarisation training of the route or area to be flown and of the aerodromes, facilities and procedures to be used. This route/area and aerodrome knowledge shall be maintained by operating at least once on the route or area or to the aerodrome within a 12-month period. (d) In the case of performance class B aeroplanes involved in commercial air transport operations under VFR by day, (c) shall not apply. ORO.FC.110 Flight engineer When a separate flight engineer station is incorporated in the design of an aeroplane, the flight crew shall include one crew member who is suitably qualified in accordance with applicable national rules. ORO.FC.115 Crew resource management (CRM) training (a) Before operating, the flight crew member shall have received CRM training, appropriate to his/her role, as specified in the operations manual. (b) Elements of CRM training shall be included in the aircraft type or class training and recurrent training as well as in the command course. ORO.FC.120 Operator conversion training (a) In the case of aeroplane or helicopter operations, the flight crew member shall complete the operator conversion training course before commencing unsupervised line flying: (1) when changing to an aircraft for which a new type or class rating is required; (2) when joining an operator. (b) The operator conversion training course shall include training on the equipment installed on the aircraft as relevant to flight crew members roles. ORO.FC.125 Differences training and familiarisation training (a) Flight crew members shall complete differences or familiarisation training when required by Annex I (Part-FCL) to Regulation (EU) No 1178/2011 and when changing equipment or procedures requiring additional knowledge on types or variants currently operated. (b) The operations manual shall specify when such differences or familiarisation training is required. ORO.FC.130 Recurrent training and checking (a) Each flight crew member shall complete annual recurrent flight and ground training relevant to the type or variant of aircraft on which he/she operates, including training on the location and use of all emergency and safety equipment carried. (b) Each flight crew member shall be periodically checked to demonstrate competence in carrying out normal, abnormal and emergency procedures. ORO.FC.135 Pilot qualification to operate in either pilots seat Flight crew members who may be assigned to operate in either pilots seat shall complete appropriate training and checking as specified in the operations manual. ORO.FC.140 Operation on more than one type or variant (a) Flight crew members operating more than one type or variant of aircraft shall comply with the requirements prescribed in this Subpart for each type or variant, unless credits related to the training, checking, and recent experience requirements are defined in the data established in accordance with Regulation (EC) No 1702/2003 for the relevant types or variants. (b) Appropriate procedures and/or operational restrictions shall be specified in the operations manual for any operation on more than one type or variant. ORO.FC.145 Provision of training (a) All the training required in this Subpart shall be conducted: (1) in accordance with the training programmes and syllabi established by the operator in the operations manual; (2) by appropriately qualified personnel. In the case of flight and flight simulation training and checking, the personnel providing the training and conducting the checks shall be qualified in accordance with Annex I (Part-FCL) to Regulation (EU) No 1178/2011. (b) When establishing the training programmes and syllabi, the operator shall include the mandatory elements for the relevant type as defined in the data established in accordance with Regulation (EC) No 1702/2003. (c) Training and checking programmes, including syllabi and use of individual flight simulation training devices (FSTDs), shall be approved by the competent authority. (d) The FSTD shall replicate the aircraft used by the operator, as far as practicable. Differences between the FSTD and the aircraft shall be described and addressed through a briefing or training, as appropriate. (e) The operator shall establish a system to adequately monitor changes to the FSTD and to ensure that those changes do not affect the adequacy of the training programmes. ORO.FC.200 Composition of flight crew (a) There shall not be more than one inexperienced flight crew member in any flight crew. (b) The commander may delegate the conduct of the flight to another pilot suitably qualified in accordance with Annex I (Part-FCL) to Regulation (EU) No 1178/2011 provided that the requirements of ORO.FC.105(b)(1), (b)(2) and (c) are complied with. (c) Specific requirements for aeroplane operations under instrument flight rules (IFR) or at night. (1) The minimum flight crew shall be two pilots for all turbo-propeller aeroplanes with a maximum operational passenger seating configuration (MOPSC) of more than nine and all turbojet aeroplanes. (2) Aeroplanes other than those covered by (c)(1) shall be operated with a minimum crew of two pilots, unless the requirements of ORO.FC.202 are complied with, in which case they may be operated by a single pilot. (d) Specific requirements for helicopter operations. (1) For all operations of helicopters with an MOPSC of more than 19 and for operations under IFR of helicopters with an MOPSC of more than 9: (i) the minimum flight crew shall be two pilots; and (ii) the commander shall be the holder of an airline transport pilot licence (helicopter) (ATPL(H)) with an instrument rating issued in accordance with Annex I (Part-FCL) to Regulation (EU) No 1178/2011. (2) Operations not covered by (d)(1) may be operated by a single pilot under IFR or at night provided that the requirements of ORO.FC.202 are complied with. ORO.FC.A.201 In-flight relief of flight crew members (a) The commander may delegate the conduct of the flight to: (1) another qualified commander; or (2) for operations only above flight level (FL) 200, a pilot who complies with the following minimum qualifications: (i) ATPL; (ii) conversion training and checking, including type rating training, in accordance with ORO.FC.220; (iii) all recurrent training and checking in accordance with ORO.FC.230 and ORO.FC.240; (iv) route/area and aerodrome competence in accordance with ORO.FC.105. (b) The co-pilot may be relieved by: (1) another suitably qualified pilot; (2) for operations only above FL 200, a cruise relief co-pilot that complies with the following minimum qualifications: (i) valid commercial pilot licence (CPL) with an instrument rating; (ii) conversion training and checking, including type rating training, in accordance with ORO.FC.220 except the requirement for take-off and landing training; (iii) recurrent training and checking in accordance with ORO.FC.230 except the requirement for take-off and landing training. (c) A flight engineer may be relieved in flight by a crew member suitably qualified in accordance with applicable national rules. ORO.FC.202 Single-pilot operations under IFR or at night In order to be able to fly under IFR or at night with a minimum flight crew of one pilot, as foreseen in ORO.FC.200(c)(2) and (d)(2), the following shall be complied with: (a) The operator shall include in the operations manual a pilots conversion and recurrent training programme that includes the additional requirements for a single-pilot operation. The pilot shall have undertaken training on the operators procedures, in particular regarding: (1) engine management and emergency handling; (2) use of normal, abnormal and emergency checklist; (3) air traffic control (ATC) communication; (4) departure and approach procedures; (5) autopilot management, if applicable; (6) use of simplified in-flight documentation; (7) single-pilot crew resource management. (b) The recurrent checks required by ORO.FC.230 shall be performed in the single-pilot role on the relevant type or class of aircraft in an environment representative of the operation. (c) For aeroplane operations under IFR the pilot shall have: (1) a minimum of 50 hours flight time under IFR on the relevant type or class of aeroplane, of which 10 hours are as commander; and (2) completed during the preceding 90 days on the relevant type or class of aeroplane: (i) five IFR flights, including three instrument approaches, in a single-pilot role; or (ii) an IFR instrument approach check. (d) For aeroplane operations at night the pilot shall have: (1) a minimum of 15 hours flight time at night which may be included in the 50 hours flight time under IFR in (c)(1); and (2) completed during the preceding 90 days on the relevant type or class of aeroplane: (i) three take-offs and landings at night in the single pilot role; or (ii) a night take-off and landing check. (e) For helicopter operations under IFR the pilot shall have: (1) 25 hours total IFR flight experience in the relevant operating environment; and (2) 25 hours flight experience as a single pilot on the specific type of helicopter, approved for single-pilot IFR, of which 10 hours may be flown under supervision, including five sectors of IFR line flying under supervision using the single-pilot procedures; and (3) completed during the preceding 90 days: (i) five IFR flights as a single pilot, including three instrument approaches, carried out on a helicopter approved for this purpose; or (ii) an IFR instrument approach check as a single pilot on the relevant type of helicopter, flight training device (FTD) or full flight simulator (FFS). ORO.FC.205 Command course (a) For aeroplane and helicopter operations, the command course shall include at least the following elements: (1) training in an FSTD, which includes line oriented flight training (LOFT) and/or flight training; (2) the operator proficiency check, operating as commander; (3) command responsibilities training; (4) line training as commander under supervision, for a minimum of: (i) 10 flight sectors, in the case of aeroplanes; and (ii) 10 hours, including at least 10 flight sectors, in the case of helicopters; (5) completion of a line check as commander and demonstration of adequate knowledge of the route or area to be flown and of the aerodromes, including alternate aerodromes, facilities and procedures to be used; and (6) crew resource management training. ORO.FC.215 Initial operators crew resource management (CRM) training (a) The flight crew member shall have completed an initial CRM training course before commencing unsupervised line flying. (b) Initial CRM training shall be conducted by at least one suitably qualified CRM trainer who may be assisted by experts in order to address specific areas. (c) If the flight crew member has not previously received theoretical training in human factors to the ATPL level, he/she shall complete, before or combined with the initial CRM training, a theoretical course provided by the operator and based on the human performance and limitations syllabus for the ATPL as established in Annex I (Part-FCL) to Regulation (EU) No 1178/2011. ORO.FC.220 Operator conversion training and checking (a) CRM training shall be integrated into the operator conversion training course. (b) Once an operator conversion course has been commenced, the flight crew member shall not be assigned to flying duties on another type or class of aircraft until the course is completed or terminated. Crew members operating only performance class B aeroplanes may be assigned to flights on other types of performance class B aeroplanes during conversion courses to the extent necessary to maintain the operation. (c) The amount of training required by the flight crew member for the operators conversion course shall be determined in accordance with the standards of qualification and experience specified in the operations manual, taking into account his/her previous training and experience. (d) The flight crew member shall complete: (1) the operator proficiency check and the emergency and safety equipment training and checking before commencing line flying under supervision (LIFUS); and (2) the line check upon completion of line flying under supervision. For performance class B aeroplanes, LIFUS may be performed on any aeroplane within the applicable class. (e) In the case of aeroplanes, pilots that have been issued a type rating based on a zero flight-time training (ZFTT) course shall: (1) commence line flying under supervision not later than 21 days after the completion of the skill test or after appropriate training provided by the operator. The content of such training shall be described in the operations manual; (2) complete six take-offs and landings in a FSTD not later than 21 days after the completion of the skill test under the supervision of a type rating instructor for aeroplanes (TRI(A)) occupying the other pilot seat. The number of take-offs and landings may be reduced when credits are defined in the data established in accordance with Regulation (EC) No 1702/2003. If these take-offs and landings have not been performed within 21 days, the operator shall provide refresher training. The content of such training shall be described in the operations manual; (3) conduct the first four take-offs and landings of the LIFUS in the aeroplane under the supervision of a TRI(A) occupying the other pilot seat. The number of take-offs and landings may be reduced when credits are defined in the data established in accordance with Regulation (EC) No 1702/2003. ORO.FC.230 Recurrent training and checking (a) Each flight crew member shall complete recurrent training and checking relevant to the type or variant of aircraft on which they operate. (b) Operator proficiency check (1) Each flight crew member shall complete operator proficiency checks as part of the normal crew complement to demonstrate competence in carrying out normal, abnormal and emergency procedures. (2) When the flight crew member will be required to operate under IFR, the operator proficiency check shall be conducted without external visual reference, as appropriate. (3) The validity period of the operator proficiency check shall be six calendar months. For operations under VFR by day of performance class B aeroplanes conducted during seasons not longer than eight consecutive months, one operator proficiency check shall be sufficient. The proficiency check shall be undertaken before commencing commercial air transport operations. (4) The flight crew member involved in operations by day and over routes navigated by reference to visual landmarks with an other-than-complex motor-powered helicopter may complete the operator proficiency check in only one of the relevant types held. The operator proficiency check shall be performed each time on the type least recently used for the proficiency check. The relevant helicopter types that may be grouped for the purpose of the operator proficiency check shall be contained in the operations manual. (5) Notwithstanding ORO.FC.145(a)(2), for operations of other-than-complex motor-powered helicopters by day and over routes navigated by reference to visual landmarks and performance class B aeroplanes, the check may be conducted by a suitably qualified commander nominated by the operator, trained in CRM concepts and the assessment of CRM skills. The operator shall inform the competent authority about the persons nominated. (c) Line check (1) Each flight crew member shall complete a line check on the aircraft to demonstrate competence in carrying out normal line operations described in the operations manual. The validity period of the line check shall be 12 calendar months. (2) Notwithstanding ORO.FC.145(a)(2), line checks may be conducted by a suitably qualified commander nominated by the operator, trained in CRM concepts and the assessment of CRM skills. (d) Emergency and safety equipment training and checking Each flight crew member shall complete training and checking on the location and use of all emergency and safety equipment carried. The validity period of an emergency and safety equipment check shall be 12 calendar months. (e) CRM training (1) Elements of CRM shall be integrated into all appropriate phases of the recurrent training. (2) Each flight crew member shall undergo specific modular CRM training. All major topics of CRM training shall be covered by distributing modular training sessions as evenly as possible over each three-year period. (f) Each flight crew member shall undergo ground training and flight training in an FSTD or an aircraft, or a combination of FSTD and aircraft training, at least every 12 calendar months. (g) The validity periods mentioned in (b)(3), (c) and (d) shall be counted from the end of the month when the check was taken. (h) When the training or checks required above are undertaken within the last three months of the validity period, the new validity period shall be counted from the original expiry date. ORO.FC.235 Pilot qualification to operate in either pilots seat (a) Commanders whose duties require them to operate in either pilot seat and carry out the duties of a co-pilot, or commanders required to conduct training or checking duties, shall complete additional training and checking as specified in the operations manual. The check may be conducted together with the operator proficiency check prescribed in ORO.FC.230(b). (b) The additional training and checking shall include at least the following: (1) an engine failure during take-off; (2) a one-engine-inoperative approach and go-around; and (3) a one-engine-inoperative landing. (c) In the case of helicopters, commanders shall also complete their proficiency checks from left- and right-hand seats, on alternate proficiency checks, provided that when the type rating proficiency check is combined with the operator proficiency check the commander completes his/her training or checking from the normally occupied seat. (d) When engine-out manoeuvres are carried out in an aircraft, the engine failure shall be simulated. (e) When operating in the co-pilots seat, the checks required by ORO.FC.230 for operating in the commanders seat shall, in addition, be valid and current. (f) The pilot relieving the commander shall have demonstrated, concurrent with the operator proficiency checks prescribed in ORO.FC.230(b), practice of drills and procedures that would not, normally, be his/her responsibility. Where the differences between left- and right-hand seats are not significant, practice may be conducted in either seat. (g) The pilot other than the commander occupying the commanders seat shall demonstrate practice of drills and procedures, concurrent with the operator proficiency checks prescribed in ORO.FC.230(b), which are the commanders responsibility acting as pilot monitoring. Where the differences between left- and right-hand seats are not significant, practice may be conducted in either seat. ORO.FC.240 Operation on more than one type or variant (a) The procedures or operational restrictions for operation on more than one type or variant established in the operations manual and approved by the competent authority shall cover: (1) the flight crew members minimum experience level; (2) the minimum experience level on one type or variant before beginning training for and operation of another type or variant; (3) the process whereby flight crew qualified on one type or variant will be trained and qualified on another type or variant; and (4) all applicable recent experience requirements for each type or variant. (b) When a flight crew member operates both helicopters and aeroplanes, that flight crew member shall be limited to operations on only one type of aeroplane and one type of helicopter. (c) Point (a) shall not apply to operations of performance class B aeroplane if they are limited to single-pilot classes of reciprocating engine aeroplanes under VFR by day. Point (b) shall not apply to operations of performance class B aeroplane if they are limited to single-pilot classes of reciprocating engine aeroplanes. ORO.FC.A.245 Alternative training and qualification programme (a) The aeroplane operator having appropriate experience may substitute one or more of the following training and checking requirements for flight crew by an alternative training and qualification programme (ATQP), approved by the competent authority: (1) SPA.LVO.120 on flight crew training and qualifications; (2) conversion training and checking; (3) differences training and familiarisation training; (4) command course; (5) recurrent training and checking; and (6) operation on more than one type or variant. (b) The ATQP shall contain training and checking that establishes and maintains at least an equivalent level of proficiency achieved by complying with the provisions of ORO.FC.220 and ORO.FC.230. The level of flight crew training and qualification proficiency shall be demonstrated prior to being granted the ATQP approval by the competent authority. (c) The operator applying for an ATQP approval shall provide the competent authority with an implementation plan, including a description of the level of flight crew training and qualification proficiency to be achieved. (d) In addition to the checks required by ORO.FC.230 and FCL.060 of Annex I (Part-FCL) to Regulation (EU) No 1178/2011, each flight crew member shall complete a line oriented evaluation (LOE) conducted in an FSTD. The validity period of an LOE shall be 12 calendar months. The validity period shall be counted from the end of the month when the check was taken. When the LOE is undertaken within the last three months of the validity period, the new validity period shall be counted from the original expiry date. (e) After two years of operating with an approved ATQP, the operator may, with the approval of the competent authority, extend the validity periods of the checks in ORO.FC.230 as follows: (1) Operator proficiency check to 12 calendar months. The validity period shall be counted from the end of the month when the check was taken. When the check is undertaken within the last three months of the validity period, the new validity period shall be counted from the original expiry date. (2) Line check to 24 calendar months. The validity period shall be counted from the end of the month when the check was taken. When the check is undertaken within the last six months of the validity period, the new validity period shall be counted from the original expiry date. (3) Emergency and safety equipment checking to 24 calendar months. The validity period shall be counted from the end of the month when the check was taken. When the check is undertaken within the last six months of the validity period, the new validity period shall be counted from the original expiry date. ORO.FC.A.250 Commanders holding a CPL(A) (a) The holder of a CPL(A) (aeroplane) shall only act as commander in commercial air transport on a single-pilot aeroplane if: (1) when carrying passengers under VFR outside a radius of 50 NM (90 km) from an aerodrome of departure, he/she has a minimum of 500 hours of flight time on aeroplanes or holds a valid instrument rating; or (2) when operating on a multi-engine type under IFR, he/she has a minimum of 700 hours of flight time on aeroplanes, including 400 hours as pilot-in-command. These hours shall include 100 hours under IFR and 40 hours in multi-engine operations. The 400 hours as pilot-in-command may be substituted by hours operating as co-pilot within an established multi-pilot crew system prescribed in the operations manual, on the basis of two hours of flight time as co-pilot for one hour of flight time as pilot-in command. (b) For operations under VFR by day of performance class B aeroplanes (a)(1) shall not apply. ORO.FC.H.250 Commanders holding a CPL(H) (a) The holder of a CPL(H) (helicopter) shall only act as commander in commercial air transport on a single-pilot helicopter if: (1) when operating under IFR, he/she has a minimum of 700 hours total flight time on helicopters, including 300 hours as pilot-in-command. These hours shall include 100 hours under IFR. The 300 hours as pilot-in-command may be substituted by hours operating as co-pilot within an established multi-pilot crew system prescribed in the operations manual on the basis of two hours of flight time as co-pilot for one hour flight time as pilot-in command; (2) when operating under visual meteorological conditions (VMC) at night, he/she has: (i) a valid instrument rating; or (ii) 300 hours of flight time on helicopters, including 100 hours as pilot-in-command and 10 hours as pilot flying at night. SUBPART CC CABIN CREW ORO.CC.005 Scope This Subpart establishes the requirements to be met by the operator when operating an aircraft with cabin crew. SECTION 1 General requirements ORO.CC.100 Number and composition of cabin crew (a) The number and composition of cabin crew shall be determined in accordance with 7.a of Annex IV to Regulation (EC) No 216/2008, taking into account operational factors or circumstances of the particular flight to be operated. At least one cabin crew member shall be assigned for the operation of aircraft with an MOPSC of more than 19 when carrying one or more passenger(s). (b) For the purpose of complying with (a), the minimum number of cabin crew shall be the greater of the following: (1) the number of cabin crew members established during the aircraft certification process in accordance with the applicable certification specifications, for the aircraft cabin configuration used by the operator; or (2) if the number under (1) has not been established, the number of cabin crew established during the aircraft certification process for the maximum certified passenger seating configuration reduced by 1 for every whole multiple of 50 passenger seats of the aircraft cabin configuration used by the operator falling below the maximum certified seating capacity; or (3) one cabin crew member for every 50, or fraction of 50, passenger seats installed on the same deck of the aircraft to be operated. (c) For operations where more than one cabin crew member is assigned, the operator shall nominate one cabin crew member to be responsible to the pilot-in-command/commander. ORO.CC.110 Conditions for assignment to duties (a) Cabin crew members shall only be assigned to duties on an aircraft if they: (1) are at least 18 years of age; (2) have been assessed, in accordance with the applicable requirements of Annex IV (Part-MED) to Regulation (EU) No 1178/2011, as physically and mentally fit to perform their duties and discharge their responsibilities safely; and (3) have successfully completed all applicable training and checking required by this Subpart and are competent to perform the assigned duties in accordance with the procedures specified in the operations manual. (b) Before assigning to duties cabin crew members who are working on a freelance or part-time basis, the operator shall verify that all applicable requirements of this Subpart are complied with, taking into account all services rendered by the cabin crew member to any other operator(s), to determine in particular: (1) the total number of aircraft types and variants operated; and (2) the applicable flight and duty time limitations and rest requirements. (c) Operating cabin crew members, as well as their role with regard to the safety of passengers and flight, shall be clearly identified to the passengers. ORO.CC.115 Conduct of training courses and associated checking (a) A detailed programme and syllabus shall be established by the operator for each training course in accordance with the applicable requirements of this Subpart, and of Annex V (Part-CC) to Regulation (EU) No 290/2012 where applicable, to cover the duties and responsibilities to be discharged by the cabin crew members. (b) Each training course shall include theoretical and practical instruction together with individual or collective practice, as relevant to each training subject, in order that the cabin crew member achieves and maintains the adequate level of proficiency in accordance with this Subpart. (c) Each training course shall be: (1) conducted in a structured and realistic manner; and (2) performed by personnel appropriately qualified for the subject to be covered. (d) During or following completion of all training required by this Subpart, each cabin crew member shall undergo a check covering all training elements of the relevant training programme, except for crew resource management (CRM) training. Checks shall be performed by personnel appropriately qualified to verify that the cabin crew member has achieved and/or maintains the required level of proficiency. (e) CRM training courses and CRM modules where applicable shall be conducted by a cabin crew CRM instructor. When CRM elements are integrated in other training, a cabin crew CRM instructor shall manage the definition and implementation of the syllabus. ORO.CC.120 Initial training course (a) Each new entrant who does not already hold a valid cabin crew attestation issued in accordance with Annex V (Part-CC) to Regulation (EU) No 290/2012: (1) shall be provided with an initial training course as specified in CC.TRA.220 of that Annex; and (2) shall successfully undergo the associated examination before undertaking other training required by this Subpart. (b) Elements of the initial training programme may be combined with the first aircraft type specific training and operator conversion training, provided that the requirements of CC.TRA.220 are met and any such element(s) are recorded as elements of the initial training course in the training records of the cabin crew members concerned. ORO.CC.125 Aircraft type specific training and operator conversion training (a) Each cabin crew member shall have completed appropriate aircraft type specific training and operator conversion training, as well as the associated checks, before being: (1) first assigned by the operator to operate as a cabin crew member; or (2) assigned by that operator to operate on another aircraft type. (b) When establishing the aircraft type specific and the operator conversion training programmes and syllabi, the operator shall include, where available, the mandatory elements for the relevant type as defined in the data established in accordance with Regulation (EC) No 1702/2003. (c) The aircraft type specific training programme shall: (1) involve training and practice on a representative training device or on the actual aircraft; and (2) cover at least the following aircraft type specific training elements: (i) aircraft description as relevant to cabin crew duties; (ii) all safety equipment and systems installed relevant to cabin crew duties; (iii) operation and actual opening, by each cabin crew member, of each type or variant of normal and emergency doors and exits in the normal and emergency modes; (iv) demonstration of the operation of the other exits including flight crew compartment windows; (v) fire and smoke protection equipment where installed; (vi) evacuation slide training, where fitted; (vii) operation of the seat, restraint system and oxygen system equipment relevant to pilot incapacitation. (d) The operator conversion training programme for each aircraft type to be operated shall: (1) involve training and practice on a representative training device or on the actual aircraft; (2) include training in the operators standard operating procedures for cabin crew members to be first assigned to duties by the operator; (3) cover at least the following operator specific training elements as relevant to the aircraft type to be operated: (i) description of the cabin configuration; (ii) location, removal and use of all portable safety and emergency equipment carried on-board; (iii) all normal and emergency procedures; (iv) passenger handling and crowd control; (v) fire and smoke training including the use of all related fire-fighting and protective equipment representative of that carried on-board; (vi) evacuation procedures; (vii) pilot incapacitation procedures; (viii) applicable security requirements and procedures; (ix) crew resource management. ORO.CC.130 Differences training (a) In addition to the training required in ORO.CC.125, the cabin crew member shall complete appropriate training and checking covering any differences before being assigned on: (1) a variant of an aircraft type currently operated; or (2) a currently operated aircraft type or variant with different: (i) safety equipment; (ii) safety and emergency equipment location; or (iii) normal and emergency procedures. (b) The differences training programme shall: (1) be determined as necessary on the basis of a comparison with the training programme completed by the cabin crew member, in accordance with ORO.CC.125(c) and (d), for the relevant aircraft type; and (2) involve training and practice in a representative training device or the actual aircraft as relevant to the difference training element to be covered. (c) When establishing a differences training programme and syllabus for a variant of an aircraft type currently operated, the operator shall include, where available, the mandatory elements for the relevant aircraft type and its variants as defined in the data established in accordance with Regulation (EC) No 1702/2003. ORO.CC.135 Familiarisation After completion of aircraft type specific training and operator conversion training on an aircraft type, each cabin crew member shall complete appropriate supervised familiarisation on the type before being assigned to operate as a member of the minimum number of cabin crew required in accordance with ORO.CC.100. ORO.CC.140 Recurrent training (a) Each cabin crew member shall complete annually recurrent training and checking. (b) Recurrent training shall cover the actions assigned to each member of the cabin crew in normal and emergency procedures and drills relevant to each aircraft type and/or variant to be operated. (c) Aircraft type specific training elements: (1) Recurrent training shall include annually touch-drills by each cabin crew member for simulating the operation of each type or variant of normal and emergency doors and exits for passenger evacuation. (2) Recurrent training shall also include at intervals not exceeding three years: (i) operation and actual opening by each cabin crew member, in a representative training device or in the actual aircraft, of each type or variant of normal and emergency exits in the normal and emergency modes; (ii) actual operation by each cabin crew member, in a representative training device or in the actual aircraft, of the flight crew compartment security door, in both normal and emergency modes, and of the seat and restraint system, and a practical demonstration of the oxygen system equipment relevant to pilot incapacitation; (iii) demonstration of the operation of all other exits including the flight crew compartment windows; and (iv) demonstration of the use of the life-raft, or slide raft, where fitted. (d) Operator specific training elements: (1) Recurrent training shall include annually: (i) by each cabin crew member: (A) location and handling of all safety and emergency equipment installed or carried on board; and (B) the donning of life-jackets, portable oxygen and protective breathing equipment (PBE); (ii) stowage of articles in the passenger compartment; (iii) procedures related to aircraft surface contamination; (iv) emergency procedures; (v) evacuation procedures; (vi) incident and accident review; (vii) crew resource management; (viii) aero-medical aspects and first aid including related equipment; (ix) security procedures. (2) Recurrent training shall also include at intervals not exceeding three years: (i) use of pyrotechnics (actual or representative devices); (ii) practical demonstration of the use of flight crew checklists; (iii) realistic and practical training in the use of all fire-fighting equipment, including protective clothing, representative of that carried in the aircraft; (iv) by each cabin crew member: (A) extinguishing a fire characteristic of an aircraft interior fire; (B) donning and use of PBE in an enclosed simulated smoke-filled environment. (e) Validity periods: (1) The annual recurrent training validity period shall be 12 calendar months counted from the end of the month when the check was taken. (2) If the recurrent training and checking required in (a) are undertaken within the last three calendar months of the validity period, the new validity period shall be counted from the original expiry date. (3) For the additional triennial training elements specified in (c)(2) and (d)(2), the validity period shall be 36 calendar months counted from the end of the month when the checks were taken. ORO.CC.145 Refresher training (a) When a cabin crew member, during the preceding six months within the validity period of the last relevant recurrent training and checking: (1) has not performed any flying duties, he/she shall, before being reassigned to such duties, complete refresher training and checking for each aircraft type to be operated; or (2) has not performed flying duties on one particular aircraft type, he/she shall, before being reassigned to duties, complete on that aircraft type: (i) refresher training and checking; or (ii) two familiarisation flights in accordance with ORO.CC.135. (b) The refresher training programme for each aircraft type shall at least cover: (1) emergency procedures; (2) evacuation procedures; (3) operation and actual opening, by each cabin crew member, of each type or variant of normal and emergency exits and of the flight crew compartment security door in the normal and emergency modes; (4) demonstration of the operation of all other exits including the flight crew compartment windows; (5) location and handling of all relevant safety and emergency equipment installed or carried on-board. (c) The operator may elect to replace refresher training by recurrent training if the reinstatement of the cabin crew members flying duties commences within the validity period of the last recurrent training and checking. If that validity period has expired, refresher training may only be replaced by aircraft type specific and operator conversion training as specified in ORO.CC.125. SECTION 2 Additional requirements for commercial air transport operations ORO.CC.200 Senior cabin crew member (a) When more than one cabin crew member is required, the composition of the cabin crew shall include a senior cabin crew member nominated by the operator. (b) The operator shall nominate cabin crew members to the position of senior cabin crew member only if they: (1) have at least one year of experience as operating cabin crew member; and (2) have successfully completed a senior cabin crew training course and the associated check. (c) The senior cabin crew training course shall cover all duties and responsibilities of senior cabin crew members and shall include at least the following elements: (1) pre-flight briefing; (2) cooperation with the crew; (3) review of operator requirements and legal requirements; (4) accident and incident reporting; (5) human factors and crew resource management (CRM); and (6) flight and duty time limitations and rest requirements. (d) The senior cabin crew member shall be responsible to the commander for the conduct and coordination of normal and emergency procedures specified in the operations manual, including for discontinuing non-safety-related duties for safety or security purposes. (e) The operator shall establish procedures to select the most appropriately qualified cabin crew member to act as senior cabin crew member if the nominated senior cabin crew member becomes unable to operate. Changes to these procedures shall be notified to the competent authority. ORO.CC.205 Reduction of the number of cabin crew during ground operations and in unforeseen circumstances (a) Whenever any passengers are on board an aircraft, the minimum number of cabin crew required in accordance with ORO.CC.100 shall be present in the passenger compartment. (b) Subject to the conditions specified in (c), this number may be reduced: (1) during normal ground operations not involving refuelling/defuelling when the aircraft is at its parking station; or (2) in unforeseen circumstances if the number of passengers carried on the flight is reduced. In this case a report shall be submitted to the competent authority after completion of the flight. (c) Conditions: (1) procedures ensuring that an equivalent level of safety is achieved with the reduced number of cabin crew, in particular for evacuation of passengers, are established in the operations manual; (2) the reduced cabin crew includes a senior cabin crew member as specified in ORO.CC. 200; (3) at least one cabin crew member is required for every 50, or fraction of 50, passengers present on the same deck of the aircraft; (4) in the case of normal ground operations with aircraft requiring more than one cabin crew member, the number determined in accordance with (c)(3) shall be increased to include one cabin crew member per pair of floor level emergency exits. ORO.CC.210 Additional conditions for assignment to duties Cabin crew members shall only be assigned to duties, and operate, on a particular aircraft type or variant if they: (a) hold a valid attestation issued in accordance with Annex V (Part-CC) to Regulation (EU) No 290/2012; (b) are qualified on the type or variant in accordance with this Subpart; (c) comply with the other applicable requirements of this Subpart and Annex IV (Part-CAT); (d) wear the operators cabin crew uniform. ORO.CC.215 Training and checking programs and related documentation (a) Training and checking programmes including syllabi required by this Subpart shall be approved by the competent authority and specified in the operations manual. (b) After a cabin crew member has successfully completed a training course and the associated check, the operator shall: (1) update the cabin crew members training records in accordance with ORO.MLR.115; and (2) provide him/her with a list showing updated validity periods as relevant to the aircraft type(s) and variant(s) on which the cabin crew member is qualified to operate. ORO.CC.250 Operation on more than one aircraft type or variant (a) A cabin crew member shall not be assigned to operate on more than three aircraft types, except that, with the approval of the competent authority, the cabin crew member may be assigned to operate on four aircraft types if for at least two of the types: (1) safety and emergency equipment and type-specific normal and emergency procedures are similar; and (2) non-type-specific normal and emergency procedures are identical. (b) For the purpose of (a) and for cabin crew training and qualifications, the operator shall determine: (1) each aircraft as a type or a variant taking into account, where available, the relevant data established in accordance with Regulation (EC) No 1702/2003 for the relevant aircraft type or variant; and (2) variants of an aircraft type to be different types if they are not similar in the following aspects: (i) emergency exit operation; (ii) location and type of portable safety and emergency equipment; (iii) type-specific emergency procedures. ORO.CC.255 Single cabin crew member operations (a) The operator shall select, recruit, train and check the proficiency of cabin crew members to be assigned to single cabin crew member operations according to criteria appropriate to this type of operation. (b) Cabin crew members who have no previous operating experience as single cabin crew member shall only be assigned to such type of operation after they have: (1) completed training as required in (c) in addition to other applicable training and checking required by this Subpart; (2) successfully passed the checks verifying their proficiency in discharging their duties and responsibilities in accordance with the procedures specified in the operations manual; and (3) undertaken familiarisation flying of at least 20 hours and 15 sectors on the relevant aircraft type under the supervision of an appropriately experienced cabin crew member. (c) The following additional training elements shall be covered with particular emphasis to reflect single cabin crew operations: (1) responsibility to the commander for the conduct of normal and emergency procedures; (2) importance of coordination and communication with the flight crew, in particular when managing unruly or disruptive passengers; (3) review of operator requirements and legal requirements; (4) documentation; (5) accident and incident reporting; and (6) flight and duty time limitations and rest requirements. SUBPART TC TECHNICAL CREW IN HEMS, HHO OR NVIS OPERATIONS ORO.TC.100 Scope This Subpart establishes the requirements to be met by the operator when operating an aircraft with technical crew members in commercial air transport helicopter emergency medical service (HEMS), night vision imaging system (NVIS) operations or helicopter hoist operations (HHO). ORO.TC.105 Conditions for assignment to duties (a) Technical crew members in commercial air transport HEMS, HHO or NVIS operations shall only be assigned duties if they: (1) are at least 18 years of age; (2) are physically and mentally fit to safely discharge assigned duties and responsibilities; (3) have completed all applicable training required by this Subpart to perform the assigned duties; (4) have been checked as proficient to perform all assigned duties in accordance with the procedures specified in the operations manual. (b) Before assigning to duties technical crew members who are self-employed and/or working on a freelance or part-time basis, the operator shall verify that all applicable requirements of this Subpart are complied with, taking into account all services rendered by the technical crew member to other operator(s) to determine in particular: (1) the total number of aircraft types and variants operated; (2) the applicable flight and duty time limitations and rest requirements. ORO.TC.110 Training and checking (a) The operator shall establish a training programme in accordance with the applicable requirements of this Subpart to cover the duties and responsibilities to be performed by technical crew members. (b) Following the completion of initial, operator conversion, differences and recurrent training, each technical crew member shall undergo a check to demonstrate their proficiency in carrying out normal and emergency procedures. (c) Training and checking shall be conducted for each training course by personnel suitably qualified and experienced in the subject to be covered. The operator shall inform the competent authority about the personnel conducting the checks. ORO.TC.115 Initial training Before undertaking the operator conversion training, each technical crew member shall complete initial training, including: (a) general theoretical knowledge on aviation and aviation regulations covering all elements relevant to the duties and responsibilities required of technical crew; (b) fire and smoke training; (c) survival training on ground and in water, appropriate to the type and area of operation; (d) aero-medical aspects and first-aid; (e) communication and relevant CRM elements of ORO.FC.115 and ORO.FC.215. ORO.TC.120 Operator conversion training Each technical crew member shall complete: (a) operator conversion training, including relevant CRM elements, (1) before being first assigned by the operator as a technical crew member; or (2) when changing to a different aircraft type or class, if any of the equipment or procedures mentioned in (b) are different. (b) Operator conversion training shall include: (1) the location and use of all safety and survival equipment carried on the aircraft; (2) all normal and emergency procedures; (3) on-board equipment used to carry out duties in the aircraft or on the ground for the purpose of assisting the pilot during HEMS, HHO or NVIS operations. ORO.TC.125 Differences training (a) Each technical crew member shall complete differences training when changing equipment or procedures on types or variants currently operated. (b) The operator shall specify in the operations manual when such differences training is required. ORO.TC.130 Familiarisation flights Following completion of the operator conversion training, each technical crew member shall undertake familiarisation flights prior to operating as a required technical crew member in HEMS, HHO or NVIS operations. ORO.TC.135 Recurrent training (a) Within every 12-month period, each technical crew member shall undergo recurrent training relevant to the type or class of aircraft and equipment that the technical crew member operates. Elements of CRM shall be integrated into all appropriate phases of the recurrent training. (b) Recurrent training shall include theoretical and practical instruction and practice. ORO.TC.140 Refresher training (a) Each technical crew member who has not undertaken duties in the previous six months shall complete the refresher training specified in the operations manual. (b) The technical crew member who has not performed flying duties on one particular aircraft type or class during the preceding six months shall, before being assigned on that type or class, complete either: (1) refresher training on the type or class; or (2) two familiarisation sectors on the aircraft type or class. (1) OJ L 295, 12.11.2010, p. 35. (2) OJ L 243, 27.9.2003, p. 6. (3) OJ L 294, 13.11.2007, p. 3. (4) OJ L 295, 14.11.2007, p. 7. (5) OJ L 293, 31.10.2008, p. 3. (6) OJ L 311, 25.11.2011, p. 1. ANNEX IV COMMERCIAL AIR TRANSPORT OPERATIONS [PART-CAT] SUBPART A GENERAL REQUIREMENTS CAT.GEN.100 Competent authority The competent authority shall be the authority designated by the Member State in which the operator has its principal place of business. SECTION 1 Motor-powered aircraft CAT.GEN.MPA.100 Crew responsibilities (a) The crew member shall be responsible for the proper execution of his/her duties that are: (1) related to the safety of the aircraft and its occupants; and (2) specified in the instructions and procedures in the operations manual. (b) The crew member shall: (1) report to the commander any fault, failure, malfunction or defect which the crew member believes may affect the airworthiness or safe operation of the aircraft including emergency systems, if not already reported by another crew member; (2) report to the commander any incident that endangered, or could have endangered, the safety of the operation, if not already reported by another crew member; (3) comply with the relevant requirements of the operators occurrence reporting schemes; (4) comply with all flight and duty time limitations (FTL) and rest requirements applicable to their activities; (5) when undertaking duties for more than one operator: (i) maintain his/her individual records regarding flight and duty times and rest periods as referred to in applicable FTL requirements; and (ii) provide each operator with the data needed to schedule activities in accordance with the applicable FTL requirements. (c) The crew member shall not perform duties on an aircraft: (1) when under the influence of psychoactive substances or alcohol or when unfit due to injury, fatigue, medication, sickness or other similar causes; (2) until a reasonable time period has elapsed after deep water diving or following blood donation; (3) if applicable medical requirements are not fulfilled; (4) if he/she is in any doubt of being able to accomplish his/her assigned duties; or (5) if he/she knows or suspects that he/she is suffering from fatigue as referred to in 7.f of Annex IV to Regulation (EC) No 216/2008 or feels otherwise unfit, to the extent that the flight may be endangered. CAT.GEN.MPA.105 Responsibilities of the commander (a) The commander, in addition to complying with CAT.GEN.MPA.100, shall: (1) be responsible for the safety of all crew members, passengers and cargo on board, as soon as the commander arrives on board the aircraft, until the commander leaves the aircraft at the end of the flight; (2) be responsible for the operation and safety of the aircraft: (i) for aeroplanes, from the moment the aeroplane is first ready to move for the purpose of taxiing prior to take-off, until the moment it finally comes to rest at the end of the flight and the engine(s) used as primary propulsion unit(s) is(are) shut down; (ii) for helicopters, when the rotors are turning; (3) have authority to give all commands and take any appropriate actions for the purpose of securing the safety of the aircraft and of persons and/or property carried therein in accordance with 7.c of Annex IV to Regulation (EC) No 216/2008; (4) have authority to disembark any person, or any part of the cargo, that may represent a potential hazard to the safety of the aircraft or its occupants; (5) not allow a person to be carried in the aircraft who appears to be under the influence of alcohol or drugs to the extent that the safety of the aircraft or its occupants is likely to be endangered; (6) have the right to refuse transportation of inadmissible passengers, deportees or persons in custody if their carriage increases the risk to the safety of the aircraft or its occupants; (7) ensure that all passengers are briefed on the location of emergency exits and the location and use of relevant safety and emergency equipment; (8) ensure that all operational procedures and checklists are complied with in accordance with the operations manual; (9) not permit any crew member to perform any activity during critical phases of flight, except duties required for the safe operation of the aircraft; (10) ensure that flight recorders: (i) are not disabled or switched off during flight; and (ii) in the event of an accident or an incident that is subject to mandatory reporting: (A) are not intentionally erased; (B) are deactivated immediately after the flight is completed; and (C) are reactivated only with the agreement of the investigating authority; (11) decide on acceptance of the aircraft with unserviceabilities in accordance with the configuration deviation list (CDL) or the minimum equipment list (MEL); (12) ensure that the pre-flight inspection has been carried out in accordance with the requirements of Annex I (Part-M) to Regulation (EC) No 2042/2003; (13) be satisfied that relevant emergency equipment remains easily accessible for immediate use. (b) The commander, or the pilot to whom conduct of the flight has been delegated, shall, in an emergency situation that requires immediate decision and action, take any action he/she considers necessary under the circumstances in accordance with 7.d of Annex IV to Regulation (EC) No 216/2008. In such cases he/she may deviate from rules, operational procedures and methods in the interest of safety. (c) Whenever an aircraft in flight has manoeuvred in response to an airborne collision avoidance system (ACAS) resolution advisory (RA), the commander shall submit an ACAS report to the competent authority. (d) Bird hazards and strikes: (1) Whenever a potential bird hazard is observed, the commander shall inform the air traffic service (ATS) unit as soon as flight crew workload allows. (2) Whenever an aircraft for which the commander is responsible suffers a bird strike that results in significant damage to the aircraft or the loss or malfunction of any essential service, the commander shall submit a written bird strike report after landing to the competent authority. CAT.GEN.MPA.110 Authority of the commander The operator shall take all reasonable measures to ensure that all persons carried in the aircraft obey all lawful commands given by the commander for the purpose of securing the safety of the aircraft and of persons or property carried therein. CAT.GEN.MPA.115 Personnel or crew members other than cabin crew in the passenger compartment The operator shall ensure that personnel or crew members, other than operating cabin crew members, carrying out their duties in the passenger compartment of an aircraft: (a) are not confused by the passengers with operating cabin crew members; (b) do not occupy required cabin crew assigned stations; (c) do not impede operating cabin crew members in their duties. CAT.GEN.MPA.120 Common language The operator shall ensure that all crew members can communicate with each other in a common language. CAT.GEN.MPA.125 Taxiing of aeroplanes The operator shall ensure that an aeroplane is only taxied on the movement area of an aerodrome if the person at the controls: (a) is an appropriately qualified pilot; or (b) has been designated by the operator and: (1) is trained to taxi the aircraft; (2) is trained to use the radio telephone; (3) has received instruction in respect of aerodrome layout, routes, signs, marking, lights, air traffic control (ATC) signals and instructions, phraseology and procedures; (4) is able to conform to the operational standards required for safe aeroplane movement at the aerodrome. CAT.GEN.MPA.130 Rotor engagement  helicopters A helicopter rotor shall only be turned under power for the purpose of flight with a qualified pilot at the controls. CAT.GEN.MPA.135 Admission to the flight crew compartment (a) The operator shall ensure that no person, other than a flight crew member assigned to a flight, is admitted to, or carried in, the flight crew compartment unless that person is: (1) an operating crew member; (2) a representative of the competent or inspecting authority, if required to be there for the performance of his/her official duties; or (3) permitted by and carried in accordance with instructions contained in the operations manual. (b) The commander shall ensure that: (1) admission to the flight crew compartment does not cause distraction or interference with the operation of the flight; and (2) all persons carried in the flight crew compartment are made familiar with the relevant safety procedures. (c) The commander shall make the final decision regarding the admission to the flight crew compartment. CAT.GEN.MPA.140 Portable electronic devices The operator shall not permit any person to use a portable electronic device (PED) on board an aircraft that could adversely affect the performance of the aircrafts systems and equipment, and shall take all reasonable measures to prevent such use. CAT.GEN.MPA.145 Information on emergency and survival equipment carried The operator shall at all times have available for immediate communication to rescue coordination centres (RCCs) lists containing information on the emergency and survival equipment carried on board any of their aircraft. CAT.GEN.MPA.150 Ditching  aeroplanes The operator shall only operate an aeroplane with a passenger seating configuration of more than 30 on overwater flights at a distance from land suitable for making an emergency landing, greater than 120 minutes at cruising speed, or 400 NM, whichever is less, if the aeroplane complies with the ditching provisions prescribed in the applicable airworthiness code. CAT.GEN.MPA.155 Carriage of weapons of war and munitions of war (a) The operator shall only transport weapons of war or munitions of war by air if an approval to do so has been granted by all States whose airspace is intended to be used for the flight. (b) Where an approval has been granted, the operator shall ensure that weapons of war and munitions of war are: (1) stowed in the aircraft in a place that is inaccessible to passengers during flight; and (2) in the case of firearms, unloaded. (c) The operator shall ensure that, before a flight begins, the commander is notified of the details and location on board the aircraft of any weapons of war and munitions of war intended to be carried. CAT.GEN.MPA.160 Carriage of sporting weapons and ammunition (a) The operator shall take all reasonable measures to ensure that any sporting weapons intended to be carried by air are reported to the operator. (b) The operator accepting the carriage of sporting weapons shall ensure that they are: (1) stowed in the aircraft in a place that is inaccessible to passengers during flight; and (2) in the case of firearms or other weapons that can contain ammunition, unloaded. (c) Ammunition for sporting weapons may be carried in passengers checked baggage, subject to certain limitations, in accordance with the technical instructions. CAT.GEN.MPA.161 Carriage of sporting weapons and ammunition  alleviations Notwithstanding CAT.GEN.MPA.160(b), for helicopters with a maximum certified take-off mass (MCTOM) of 3 175 kg or less operated by day and over routes navigated by reference to visual landmarks, a sporting weapon may be carried in a place that is accessible during flight, provided that the operator has established appropriate procedures and it is impracticable to stow it in an inaccessible stowage during flight. CAT.GEN.MPA.165 Method of carriage of persons The operator shall take all measures to ensure that no person is in any part of an aircraft in flight that is not designed for the accommodation of persons unless temporary access has been granted by the commander: (a) for the purpose of taking action necessary for the safety of the aircraft or of any person, animal or goods therein; or (b) to a part of the aircraft in which cargo or supplies are carried, being a part that is designed to enable a person to have access thereto while the aircraft is in flight. CAT.GEN.MPA.170 Alcohol and drugs The operator shall take all reasonable measures to ensure that no person enters or is in an aircraft when under the influence of alcohol or drugs to the extent that the safety of the aircraft or its occupants is likely to be endangered. CAT.GEN.MPA.175 Endangering safety The operator shall take all reasonable measures to ensure that no person recklessly or negligently acts or omits to act so as to: (a) endanger an aircraft or person therein; or (b) cause or permit an aircraft to endanger any person or property. CAT.GEN.MPA.180 Documents, manuals and information to be carried (a) The following documents, manuals and information shall be carried on each flight, as originals or copies unless otherwise specified: (1) the aircraft flight manual (AFM), or equivalent document(s); (2) the original certificate of registration; (3) the original certificate of airworthiness (CofA); (4) the noise certificate, including an English translation, where one has been provided by the authority responsible for issuing the noise certificate; (5) a certified true copy of the air operator certificate (AOC); (6) the operations specifications relevant to the aircraft type, issued with the AOC; (7) the original aircraft radio licence, if applicable; (8) the third party liability insurance certificate(s); (9) the journey log, or equivalent, for the aircraft; (10) the aircraft technical log, in accordance with Annex I (Part-M) to Regulation (EC) No 2042/2003; (11) details of the filed ATS flight plan, if applicable; (12) current and suitable aeronautical charts for the route of the proposed flight and all routes along which it is reasonable to expect that the flight may be diverted; (13) procedures and visual signals information for use by intercepting and intercepted aircraft; (14) information concerning search and rescue services for the area of the intended flight, which shall be easily accessible in the flight crew compartment; (15) the current parts of the operations manual that are relevant to the duties of the crew members, which shall be easily accessible to the crew members; (16) the MEL; (17) appropriate notices to airmen (NOTAMs) and aeronautical information service (AIS) briefing documentation; (18) appropriate meteorological information; (19) cargo and/or passenger manifests, if applicable; (20) mass and balance documentation; (21) the operational flight plan, if applicable; (22) notification of special categories of passenger (SCPs) and special loads, if applicable; and (23) any other documentation that may be pertinent to the flight or is required by the States concerned with the flight. (b) Notwithstanding (a), for operations under visual flight rules (VFR) by day with other-than-complex motor-powered aircraft taking off and landing at the same aerodrome or operating site within 24 hours, or remaining within a local area specified in the operations manual, the following documents and information may be retained at the aerodrome or operating site instead: (1) noise certificate; (2) aircraft radio licence; (3) journey log, or equivalent; (4) aircraft technical log; (5) NOTAMs and AIS briefing documentation; (6) meteorological information; (7) notification of SCPs and special loads, if applicable; and (8) mass and balance documentation. (c) Notwithstanding (a), in case of loss or theft of documents specified in (a)(2) to (a)(8), the operation may continue until the flight reaches its destination or a place where replacement documents can be provided. CAT.GEN.MPA.185 Information to be retained on the ground (a) The operator shall ensure that at least for the duration of each flight or series of flights: (1) information relevant to the flight and appropriate for the type of operation is preserved on the ground; (2) the information is retained until it has been duplicated at the place at which it will be stored; or, if this is impracticable (3) the same information is carried in a fireproof container in the aircraft. (b) The information referred to in (a) includes: (1) a copy of the operational flight plan, where appropriate; (2) copies of the relevant part(s) of the aircraft technical log; (3) route-specific NOTAM documentation if specifically edited by the operator; (4) mass and balance documentation if required; and (5) special loads notification. CAT.GEN.MPA.190 Provision of documentation and records The commander shall, within a reasonable time of being requested to do so by a person authorised by an authority, provide to that person the documentation required to be carried on board. CAT.GEN.MPA.195 Preservation, production and use of flight recorder recordings (a) Following an accident or an incident that is subject to mandatory reporting, the operator of an aircraft shall preserve the original recorded data for a period of 60 days unless otherwise directed by the investigating authority. (b) The operator shall conduct operational checks and evaluations of flight data recorder (FDR) recordings, cockpit voice recorder (CVR) recordings and data link recordings to ensure the continued serviceability of the recorders. (c) The operator shall save the recordings for the period of operating time of the FDR as required by CAT.IDE.A.190 or CAT.IDE.H.190, except that, for the purpose of testing and maintaining the FDR, up to one hour of the oldest recorded material at the time of testing may be erased. (d) The operator shall keep and maintain up-to-date documentation that presents the necessary information to convert FDR raw data into parameters expressed in engineering units. (e) The operator shall make available any flight recorder recording that has been preserved, if so determined by the competent authority. (f) Without prejudice to Regulation (EU) No 996/2010 of the European Parliament and of the Council (1): (1) CVR recordings shall only be used for purposes other than for the investigation of an accident or an incident subject to mandatory reporting, if all crew members and maintenance personnel concerned consent. (2) FDR recordings or data link recordings shall only be used for purposes other than for the investigation of an accident or an incident which is subject to mandatory reporting, if such records are: (i) used by the operator for airworthiness or maintenance purposes only; or (ii) de-identified; or (iii) disclosed under secure procedures. CAT.GEN.MPA.200 Transport of dangerous goods (a) Unless otherwise permitted by this Annex, the transport of dangerous goods by air shall be conducted in accordance with Annex 18 to the Chicago Convention as last amended and amplified by the Technical instructions for the safe transport of dangerous goods by air (ICAO Doc 9284-AN/905), including its supplements and any other addenda or corrigenda. (b) Dangerous goods shall only be transported by an operator approved in accordance with Annex V (Part-SPA), Subpart G, except when: (1) they are not subject to the technical instructions in accordance with Part 1 of those instructions; or (2) they are carried by passengers or crew members, or are in baggage, in accordance with Part 8 of the technical instructions. (c) An operator shall establish procedures to ensure that all reasonable measures are taken to prevent dangerous goods from being carried on board inadvertently. (d) The operator shall provide personnel with the necessary information enabling them to carry out their responsibilities, as required by the technical instructions. (e) The operator shall, in accordance with the technical instructions, report without delay to the competent authority and the appropriate authority of the State of occurrence in the event of: (1) any dangerous goods accidents or incidents; (2) the discovery of undeclared or misdeclared dangerous goods in cargo or mail; or (3) the finding of dangerous goods carried by passengers or crew members, or in their baggage, when not in accordance with Part 8 of the technical instructions. (f) The operator shall ensure that passengers are provided with information about dangerous goods in accordance with the technical instructions. (g) The operator shall ensure that notices giving information about the transport of dangerous goods are provided at acceptance points for cargo as required by the technical instructions. SUBPART B OPERATING PROCEDURES SECTION 1 Motor-powered aircraft CAT.OP.MPA.100 Use of air traffic services (a) The operator shall ensure that: (1) air traffic services (ATS) appropriate to the airspace and the applicable rules of the air are used for all flights whenever available; (2) in-flight operational instructions involving a change to the ATS flight plan, when practicable, are coordinated with the appropriate ATS unit before transmission to an aircraft. (b) Notwithstanding (a), the use of ATS is not required unless mandated by air space requirements for: (1) operations under VFR by day of other-than-complex motor-powered aeroplanes; (2) helicopters with an MCTOM of 3 175 kg or less operated by day and over routes navigated by reference to visual landmarks; or (3) local helicopter operations, provided that search and rescue service arrangements can be maintained. CAT.OP.MPA.105 Use of aerodromes and operating sites (a) The operator shall only use aerodromes and operating sites that are adequate for the type(s) of aircraft and operation(s) concerned. (b) The use of operating sites shall only apply to: (1) other-than-complex motor-powered aeroplanes; and (2) helicopters. CAT.OP.MPA.106 Use of isolated aerodromes  aeroplanes (a) Using an isolated aerodrome as destination aerodrome with aeroplanes requires the prior approval by the competent authority. (b) An isolated aerodrome is one for which the alternate and final fuel reserve required to the nearest adequate destination alternate aerodrome is more than: (1) for aeroplanes with reciprocating engines, fuel to fly for 45 minutes plus 15 % of the flying time planned to be spent at cruising level or two hours, whichever is less; or (2) for aeroplanes with turbine engines, fuel to fly for two hours at normal cruise consumption above the destination aerodrome, including final reserve fuel. CAT.OP.MPA.107 Adequate aerodrome The operator shall consider an aerodrome as adequate if, at the expected time of use, the aerodrome is available and equipped with necessary ancillary services such as air traffic services (ATS), sufficient lighting, communications, weather reporting, navigation aids and emergency services. CAT.OP.MPA.110 Aerodrome operating minima (a) The operator shall establish aerodrome operating minima for each departure, destination or alternate aerodrome planned to be used. These minima shall not be lower than those established for such aerodromes by the State in which the aerodrome is located, except when specifically approved by that State. Any increment specified by the competent authority shall be added to the minima. (b) The use of a head-up display (HUD), head-up guidance landing system (HUDLS) or enhanced vision system (EVS) may allow operations with lower visibilities than the established aerodrome operating minima if approved in accordance with SPA.LVO. (c) When establishing aerodrome operating minima, the operator shall take the following into account: (1) the type, performance and handling characteristics of the aircraft; (2) the composition, competence and experience of the flight crew; (3) the dimensions and characteristics of the runways/final approach and take-off areas (FATOs) that may be selected for use; (4) the adequacy and performance of the available visual and non-visual ground aids; (5) the equipment available on the aircraft for the purpose of navigation and/or control of the flight path during the take-off, the approach, the flare, the landing, rollout and the missed approach; (6) for the determination of obstacle clearance, the obstacles in the approach, missed approach and the climb-out areas necessary for the execution of contingency procedures; (7) the obstacle clearance altitude/height for the instrument approach procedures; (8) the means to determine and report meteorological conditions; and (9) the flight technique to be used during the final approach. (d) The operator shall specify the method of determining aerodrome operating minima in the operations manual. (e) The minima for a specific approach and landing procedure shall only be used if all the following conditions are met: (1) the ground equipment shown on the chart required for the intended procedure is operative; (2) the aircraft systems required for the type of approach are operative; (3) the required aircraft performance criteria are met; and (4) the crew is appropriately qualified. CAT.OP.MPA.115 Approach flight technique  aeroplanes (a) All approaches shall be flown as stabilised approaches unless otherwise approved by the competent authority for a particular approach to a particular runway. (b) Non-precision approaches (1) The continuous descent final approach (CDFA) technique shall be used for all non-precision approaches. (2) Notwithstanding (1), another approach flight technique may be used for a particular approach/runway combination if approved by the competent authority. In such cases, the applicable minimum runway visual range (RVR): (i) shall be increased by 200 m for category A and B aeroplanes and by 400 m for category C and D aeroplanes; or (ii) for aerodromes where there is a public interest to maintain current operations and the CDFA technique cannot be applied, shall be established and regularly reviewed by the competent authority taking into account the operators experience, training programme and flight crew qualification. CAT.OP.MPA.120 Airborne radar approaches (ARAs) for overwater operations  helicopters (a) An ARA shall only be undertaken if: (1) the radar provides course guidance to ensure obstacle clearance; and (2) either: (i) the minimum descent height (MDH) is determined from a radio altimeter; or (ii) the minimum descent altitude (MDA) plus an adequate margin is applied. (b) ARAs to rigs or vessels under way shall only be conducted in multi-crew operations. (c) The decision range shall provide adequate obstacle clearance in the missed approach from any destination for which an ARA is planned. (d) The approach shall only be continued beyond decision range or below MDA/H when visual reference with the destination has been established. (e) For single-pilot operations, appropriate increments shall be added to the MDA/H and decision range. CAT.OP.MPA.125 Instrument departure and approach procedures (a) The operator shall ensure that instrument departure and approach procedures established by the State of the aerodrome are used. (b) Notwithstanding (a), the commander may accept an ATC clearance to deviate from a published departure or arrival route, provided obstacle clearance criteria are observed and full account is taken of the operating conditions. In any case, the final approach shall be flown visually or in accordance with the established instrument approach procedures. (c) Notwithstanding (a), the operator may use procedures other than those referred to in (a) provided they have been approved by the State in which the aerodrome is located and are specified in the operations manual. CAT.OP.MPA.130 Noise abatement procedures  aeroplanes (a) Except for VFR operations of other-than-complex motor-powered aeroplanes, the operator shall establish appropriate operating departure and arrival/approach procedures for each aeroplane type taking into account the need to minimise the effect of aircraft noise. (b) The procedures shall: (1) ensure that safety has priority over noise abatement; and (2) be simple and safe to operate with no significant increase in crew workload during critical phases of flight. CAT.OP.MPA.131 Noise abatement procedures  helicopters (a) The operator shall ensure that take-off and landing procedures take into account the need to minimise the effect of helicopter noise. (b) The procedures shall: (1) ensure that safety has priority over noise abatement; and (2) be simple and safe to operate with no significant increase in crew workload during critical phases of flight. CAT.OP.MPA.135 Routes and areas of operation  general (a) The operator shall ensure that operations are only conducted along routes, or within areas, for which: (1) ground facilities and services, including meteorological services, adequate for the planned operation are provided; (2) the performance of the aircraft is adequate to comply with minimum flight altitude requirements; (3) the equipment of the aircraft meets the minimum requirements for the planned operation; and (4) appropriate maps and charts are available. (b) The operator shall ensure that operations are conducted in accordance with any restriction on the routes or the areas of operation specified by the competent authority. (c) (a)(1) shall not apply to operations under VFR by day of other-than-complex motor-powered aircraft on flights that depart from and arrive at the same aerodrome or operating site. CAT.OP.MPA.136 Routes and areas of operation  single-engined aeroplanes The operator shall ensure that operations of single-engined aeroplanes are only conducted along routes, or within areas, where surfaces are available that permit a safe forced landing to be executed. CAT.OP.MPA.137 Routes and areas of operation  helicopters The operator shall ensure that: (a) for helicopters operated in performance class 3, surfaces are available that permit a safe forced landing to be executed, except when the helicopter has an approval to operate in accordance with CAT.POL.H.420; (b) for helicopters operated in performance class 3 and conducting coastal transit operations, the operations manual contains procedures to ensure that the width of the coastal corridor, and the equipment carried, is consistent with the conditions prevailing at the time. CAT.OP.MPA.140 Maximum distance from an adequate aerodrome for two-engined aeroplanes without an ETOPS approval (a) Unless approved by the competent authority in accordance with Annex V (Part-SPA), Subpart F, the operator shall not operate a two-engined aeroplane over a route that contains a point further from an adequate aerodrome, under standard conditions in still air, than: (1) for performance class A aeroplanes with either: (i) a maximum operational passenger seating configuration (MOPSC) of 20 or more; or (ii) a maximum take-off mass of 45 360 kg or more, the distance flown in 60 minutes at the one-engine-inoperative (OEI) cruising speed determined in accordance with (b); (2) for performance class A aeroplanes with: (i) an MOPSC of 19 or less; and (ii) a maximum take-off mass less than 45 360 kg, the distance flown in 120 minutes or, subject to approval by the competent authority, up to 180 minutes for turbo-jet aeroplanes, at the OEI cruise speed determined in accordance with (b); (3) for performance class B or C aeroplanes: (i) the distance flown in 120 minutes at the OEI cruise speed determined in accordance with (b); or (ii) 300 NM, whichever is less. (b) The operator shall determine a speed for the calculation of the maximum distance to an adequate aerodrome for each two-engined aeroplane type or variant operated, not exceeding VMO (maximum operating speed) based upon the true airspeed that the aeroplane can maintain with one engine inoperative. (c) The operator shall include the following data, specific to each type or variant, in the operations manual: (1) the determined OEI cruising speed; and (2) the determined maximum distance from an adequate aerodrome. (d) To obtain the approval referred to in (a)(2), the operator shall provide evidence that: (1) the aeroplane/engine combination holds an extended range operations with two-engined aeroplanes (ETOPS) type design and reliability approval for the intended operation; (2) a set of conditions has been implemented to ensure that the aeroplane and its engines are maintained to meet the necessary reliability criteria; and (3) the flight crew and all other operations personnel involved are trained and suitably qualified to conduct the intended operation. CAT.OP.MPA.145 Establishment of minimum flight altitudes (a) The operator shall establish for all route segments to be flown: (1) minimum flight altitudes that provide the required terrain clearance, taking into account the requirements of Subpart C; and (2) a method for the flight crew to determine those altitudes. (b) The method for establishing minimum flight altitudes shall be approved by the competent authority. (c) Where the minimum flight altitudes established by the operator and a State overflown differ, the higher values shall apply. CAT.OP.MPA.150 Fuel policy (a) The operator shall establish a fuel policy for the purpose of flight planning and in-flight replanning to ensure that every flight carries sufficient fuel for the planned operation and reserves to cover deviations from the planned operation. The fuel policy and any change to it require prior approval by the competent authority. (b) The operator shall ensure that the planning of flights is based upon at least: (1) procedures contained in the operations manual and: (i) data provided by the aircraft manufacturer; or (ii) current aircraft-specific data derived from a fuel consumption monitoring system; and (2) the operating conditions under which the flight is to be conducted including: (i) aircraft fuel consumption data; (ii) anticipated masses; (iii) expected meteorological conditions; and (iv) air navigation services provider(s) procedures and restrictions. (c) The operator shall ensure that the pre-flight calculation of usable fuel required for a flight includes: (1) taxi fuel; (2) trip fuel; (3) reserve fuel consisting of: (i) contingency fuel; (ii) alternate fuel, if a destination alternate aerodrome is required; (iii) final reserve fuel; and (iv) additional fuel, if required by the type of operation; and (4) extra fuel if required by the commander. (d) The operator shall ensure that in-flight replanning procedures for calculating usable fuel required when a flight has to proceed along a route or to a destination aerodrome other than originally planned includes: (1) trip fuel for the remainder of the flight; and (2) reserve fuel consisting of: (i) contingency fuel; (ii) alternate fuel, if a destination alternate aerodrome is required; (iii) final reserve fuel; and (iv) additional fuel, if required by the type of operation; and (3) extra fuel if required by the commander. CAT.OP.MPA.151 Fuel policy  alleviations (a) Notwithstanding CAT.OP.MPA.150(b) to (d), for operations of performance class B aeroplanes the operator shall ensure that the pre-flight calculation of usable fuel required for a flight includes: (i) taxi fuel, if significant; (ii) trip fuel; (iii) reserve fuel, consisting of: (A) contingency fuel that is not less than 5 % of the planned trip fuel or, in the event of in-flight replanning, 5 % of the trip fuel for the remainder of the flight; and (B) final reserve fuel to fly for an additional period of 45 minutes for reciprocating engines or 30 minutes for turbine engines; (iv) alternate fuel to reach the destination alternate aerodrome via the destination, if a destination alternate aerodrome is required; and (v) extra fuel, if specified by the commander. (b) Notwithstanding CAT.OP.MPA.150(b) to (d), for helicopters with an MCTOM of 3 175 kg or less, by day and over routes navigated by reference to visual landmarks or local helicopter operations, the fuel policy shall ensure that, on completion of the flight, or series of flights the final reserve fuel is not less than an amount sufficient for: (1) 30 minutes flying time at normal cruising speed; or (2) 20 minutes flying time at normal cruising speed when operating within an area providing continuous and suitable precautionary landing sites. CAT.OP.MPA.155 Carriage of special categories of passengers (SCPs) (a) Persons requiring special conditions, assistance and/or devices when carried on a flight shall be considered as SCPs including at least: (1) persons with reduced mobility (PRMs) who, without prejudice to Regulation (EC) No 1107/2006, are understood to be any person whose mobility is reduced due to any physical disability, sensory or locomotory, permanent or temporary, intellectual disability or impairment, any other cause of disability, or age; (2) infants and unaccompanied children; and (3) deportees, inadmissible passengers or prisoners in custody. (b) SCPs shall be carried under conditions that ensure the safety of the aircraft and its occupants according to procedures established by the operator. (c) SCPs shall not be allocated, nor occupy, seats that permit direct access to emergency exits or where their presence could: (1) impede crew members in their duties; (2) obstruct access to emergency equipment; or (3) impede the emergency evacuation of the aircraft. (d) The commander shall be notified in advance when SCPs are to be carried on board. CAT.OP.MPA.160 Stowage of baggage and cargo The operator shall establish procedures to ensure that: (a) only hand baggage that can be adequately and securely stowed is taken into the passenger compartment; and (b) all baggage and cargo on board that might cause injury or damage, or obstruct aisles and exits if displaced, is stowed so as to prevent movement. CAT.OP.MPA.165 Passenger seating The operator shall establish procedures to ensure that passengers are seated where, in the event that an emergency evacuation is required, they are able to assist and not hinder evacuation of the aircraft. CAT.OP.MPA.170 Passenger briefing The operator shall ensure that passengers are: (a) given briefings and demonstrations relating to safety in a form that facilitates the application of the procedures applicable in the event of an emergency; and (b) provided with a safety briefing card on which picture-type instructions indicate the operation of emergency equipment and exits likely to be used by passengers. CAT.OP.MPA.175 Flight preparation (a) An operational flight plan shall be completed for each intended flight based on considerations of aircraft performance, other operating limitations and relevant expected conditions on the route to be followed and at the aerodromes/operating sites concerned. (b) The flight shall not be commenced unless the commander is satisfied that: (1) all items stipulated in 2.a.3 of Annex IV to Regulation (EC) No 216/2008 concerning the airworthiness and registration of the aircraft, instrument and equipment, mass and centre of gravity (CG) location, baggage and cargo and aircraft operating limitations can be complied with; (2) the aircraft is not operated contrary to the provisions of the configuration deviation list (CDL); (3) the parts of the operations manual that are required for the conduct of the flight are available; (4) the documents, additional information and forms required to be available by CAT.GEN.MPA.180 are on board; (5) current maps, charts and associated documentation or equivalent data are available to cover the intended operation of the aircraft including any diversion that may reasonably be expected; (6) ground facilities and services required for the planned flight are available and adequate; (7) the provisions specified in the operations manual in respect of fuel, oil, oxygen, minimum safe altitudes, aerodrome operating minima and availability of alternate aerodromes, where required, can be complied with for the planned flight; and (8) any additional operational limitation can be complied with. (c) Notwithstanding (a), an operational flight plan is not required for operations under VFR of: (1) other-than-complex motor-powered aeroplane taking off and landing at the same aerodrome or operating site; or (2) helicopters with an MCTOM of 3 175 kg or less, by day and over routes navigated by reference to visual landmarks in a local area as specified in the operations manual. CAT.OP.MPA.180 Selection of aerodromes  aeroplanes (a) Where it is not possible to use the departure aerodrome as a take-off alternate aerodrome due to meteorological or performance reasons, the operator shall select another adequate take-off alternate aerodrome that is no further from the departure aerodrome than: (1) for two-engined aeroplanes: (i) one hour flying time at an OEI cruising speed according to the AFM in still air standard conditions based on the actual take-off mass; or (ii) the ETOPS diversion time approved in accordance with Annex V (Part-SPA), Subpart F, subject to any MEL restriction, up to a maximum of two hours, at the OEI cruising speed according to the AFM in still air standard conditions based on the actual take-off mass; (2) for three and four-engined aeroplanes, two hours flying time at the OEI cruising speed according to the AFM in still air standard conditions based on the actual take-off mass. If the AFM does not contain an OEI cruising speed, the speed to be used for calculation shall be that which is achieved with the remaining engine(s) set at maximum continuous power. (b) The operator shall select at least one destination alternate aerodrome for each instrument flight rules (IFR) flight unless the destination aerodrome is an isolated aerodrome or: (1) the duration of the planned flight from take-off to landing or, in the event of in-flight replanning in accordance with CAT.OP.MPA.150(d), the remaining flying time to destination does not exceed six hours; and (2) two separate runways are available and usable at the destination aerodrome and the appropriate weather reports and/or forecasts for the destination aerodrome indicate that, for the period from one hour before until one hour after the expected time of arrival at the destination aerodrome, the ceiling will be at least 2 000 ft or circling height + 500 ft, whichever is greater, and the ground visibility will be at least 5 km. (c) The operator shall select two destination alternate aerodromes when: (1) the appropriate weather reports and/or forecasts for the destination aerodrome indicate that during a period commencing one hour before and ending one hour after the estimated time of arrival, the weather conditions will be below the applicable planning minima; or (2) no meteorological information is available. (d) The operator shall specify any required alternate aerodrome(s) in the operational flight plan. CAT.OP.MPA.181 Selection of aerodromes and operating sites  helicopters (a) For flights under instrument meteorological conditions (IMC), the commander shall select a take-off alternate aerodrome within one hour flying time at normal cruising speed if it would not be possible to return to the site of departure due to meteorological reasons. (b) For IFR flights or when flying under VFR and navigating by means other than by reference to visual landmarks, the commander shall specify at least one destination alternate aerodrome in the operational flight plan unless: (1) the destination is a coastal aerodrome and the helicopter is routing from offshore; (2) for a flight to any other land destination, the duration of the flight and the meteorological conditions prevailing are such that, at the estimated time of arrival at the site of intended landing, an approach and landing is possible under visual meteorological conditions (VMC); or (3) the site of intended landing is isolated and no alternate is available; in this case, a point of no return (PNR) shall be determined. (c) The operator shall select two destination alternate aerodromes when: (1) the appropriate weather reports and/or forecasts for the destination aerodrome indicate that during a period commencing one hour before and ending one hour after the estimated time of arrival, the weather conditions will be below the applicable planning minima; or (2) no meteorological information is available for the destination aerodrome. (d) The operator may select off-shore destination alternate aerodromes when the following criteria are applied: (1) an off-shore destination alternate aerodrome shall be used only after a PNR. Prior to the PNR, on-shore alternate aerodromes shall be used; (2) OEI landing capability shall be attainable at the alternate aerodrome; (3) to the extent possible, deck availability shall be guaranteed. The dimensions, configuration and obstacle clearance of individual helidecks or other sites shall be assessed in order to establish operational suitability for use as an alternate aerodrome by each helicopter type proposed to be used; (4) weather minima shall be established taking accuracy and reliability of meteorological information into account; (5) the MEL shall contain specific provisions for this type of operation; and (6) an off-shore alternate aerodrome shall only be selected if the operator has established a procedure in the operations manual. (e) The operator shall specify any required alternate aerodrome(s) in the operational flight plan. CAT.OP.MPA.185 Planning minima for IFR flights  aeroplanes (a) Planning minima for a take-off alternate aerodrome The operator shall only select an aerodrome as a take-off alternate aerodrome when the appropriate weather reports and/or forecasts indicate that, during a period commencing one hour before and ending one hour after the estimated time of arrival at the aerodrome, the weather conditions will be at or above the applicable landing minima specified in accordance with CAT.OP.MPA.110. The ceiling shall be taken into account when the only approach operations available are non-precision approaches (NPA) and/or circling operations. Any limitation related to OEI operations shall be taken into account. (b) Planning minima for a destination aerodrome other than an isolated destination aerodrome The operator shall only select the destination aerodrome when: (1) the appropriate weather reports and/or forecasts indicate that, during a period commencing one hour before and ending one hour after the estimated time of arrival at the aerodrome, the weather conditions will be at or above the applicable planning minima as follows: (i) RVR/visibility (VIS) specified in accordance with CAT.OP.MPA.110; and (ii) for an NPA or a circling operation, the ceiling at or above MDH; or (2) two destination alternate aerodromes are selected. (c) Planning minima for a destination alternate aerodrome, isolated aerodrome, fuel en-route alternate (fuel ERA) aerodrome, en-route alternate (ERA) aerodrome The operator shall only select an aerodrome for one of these purposes when the appropriate weather reports and/or forecasts indicate that, during a period commencing one hour before and ending one hour after the estimated time of arrival at the aerodrome, the weather conditions will be at or above the planning minima in Table 1. Table 1 Planning minima Destination alternate aerodrome, isolated destination aerodrome, fuel ERA and ERA aerodrome Type of approach Planning minima CAT II and III CAT I RVR CATI NPA RVR/VIS Ceiling shall be at or above MDH NPA NPA RVR/VIS + 1 000 m Ceiling shall be at or above MDH + 200 ft Circling Circling CAT.OP.MPA.186 Planning minima for IFR flights  helicopters (a) Planning minima for take-off alternate aerodrome(s) The operator shall only select an aerodrome or landing site as a take-off alternate aerodrome when the appropriate weather reports and/or forecasts indicate that, during a period commencing one hour before and ending one hour after the estimated time of arrival at the take-off alternate aerodrome, the weather conditions will be at or above the applicable landing minima specified in accordance with CAT.OP.MPA.110. The ceiling shall be taken into account when the only approach operations available are NPA operations. Any limitation related to OEI operations shall be taken into account. (b) Planning minima for destination aerodrome and destination alternate aerodrome(s) The operator shall only select the destination and/or destination alternate aerodrome(s) when the appropriate weather reports and/or forecasts indicate that, during a period commencing one hour before and ending one hour after the estimated time of arrival at the aerodrome or operating site, the weather conditions will be at or above the applicable planning minima as follows: (1) except as provided in CAT.OP.MPA.181(d), planning minima for a destination aerodrome shall be: (i) RVR/VIS specified in accordance with CAT.OP.MPA.110; and (ii) for NPA operations, the ceiling at or above MDH; (2) planning minima for destination alternate aerodrome(s) are as shown in Table 1. Table 1 Planning minima destination alternate aerodrome Type of approach Planning minima CAT II and III CAT I RVR CAT I CAT I + 200 ft/400 m visibility NPA NPA RVR/VIS + 400 m Ceiling shall be at or above MDH + 200 ft CAT.OP.MPA.190 Submission of the ATS flight plan (a) If an ATS flight plan is not submitted because it is not required by the rules of the air, adequate information shall be deposited in order to permit alerting services to be activated if required. (b) When operating from a site where it is impossible to submit an ATS flight plan, the ATS flight plan shall be transmitted as soon as possible after take-off by the commander or the operator. CAT.OP.MPA.195 Refuelling/defuelling with passengers embarking, on board or disembarking (a) An aircraft shall not be refuelled/defuelled with Avgas (aviation gasoline) or wide-cut type fuel or a mixture of these types of fuel, when passengers are embarking, on board or disembarking. (b) For all other types of fuel, necessary precautions shall be taken and the aircraft shall be properly manned by qualified personnel ready to initiate and direct an evacuation of the aircraft by the most practical and expeditious means available. CAT.OP.MPA.200 Refuelling/defuelling with wide-cut fuel Refuelling/defuelling with wide-cut fuel shall only be conducted if the operator has established appropriate procedures taking into account the high risk of using wide-cut fuel types. CAT.OP.MPA.205 Push back and towing  aeroplanes Push back and towing procedures specified by the operator shall be conducted in accordance with established aviation standards and procedures. CAT.OP.MPA.210 Crew members at stations (a) Flight crew members (1) During take-off and landing each flight crew member required to be on duty in the flight crew compartment shall be at the assigned station. (2) During all other phases of flight each flight crew member required to be on duty in the flight crew compartment shall remain at the assigned station, unless absence is necessary for the performance of duties in connection with the operation or for physiological needs, provided at least one suitably qualified pilot remains at the controls of the aircraft at all times. (3) During all phases of flight each flight crew member required to be on duty in the flight crew compartment shall remain alert. If a lack of alertness is encountered, appropriate countermeasures shall be used. If unexpected fatigue is experienced, a controlled rest procedure, organised by the commander, may be used if workload permits. Controlled rest taken in this way shall not be considered to be part of a rest period for purposes of calculating flight time limitations nor used to justify any extension of the duty period. (b) Cabin crew members During critical phases of flight, each cabin crew member shall be seated at the assigned station and shall not perform any activities other than those required for the safe operation of the aircraft. CAT.OP.MPA.215 Use of headset  aeroplanes (a) Each flight crew member required to be on duty in the flight crew compartment shall wear a headset with boom microphone or equivalent. The headset shall be used as the primary device for voice communications with ATS: (1) when on the ground: (i) when receiving the ATC departure clearance via voice communication; and (ii) when engines are running; (2) when in flight: (i) below transition altitude; or (ii) 10 000 ft, whichever is higher; and (3) whenever deemed necessary by the commander. (b) In the conditions of (a), the boom microphone or equivalent shall be in a position that permits its use for two-way radio communications. CAT.OP.MPA.216 Use of headset  helicopters Each flight crew member required to be on duty in the flight crew compartment shall wear a headset with boom microphone, or equivalent, and use it as the primary device to communicate with ATS. CAT.OP.MPA.220 Assisting means for emergency evacuation The operator shall establish procedures to ensure that before taxiing, take-off and landing and when safe and practicable to do so, all means of assistance for emergency evacuation that deploy automatically are armed. CAT.OP.MPA.225 Seats, safety belts and restraint systems (a) Crew members (1) During take-off and landing, and whenever decided by the commander in the interest of safety, each crew member shall be properly secured by all safety belts and restraint systems provided. (2) During other phases of the flight, each flight crew member in the flight crew compartment shall keep the assigned station safety belt fastened while at his/her station. (b) Passengers (1) Before take-off and landing, and during taxiing, and whenever deemed necessary in the interest of safety, the commander shall be satisfied that each passenger on board occupies a seat or berth with his/her safety belt or restraint system properly secured. (2) The operator shall make provisions for multiple occupancy of aircraft seats that is only allowed on specified seats. The commander shall be satisfied that multiple occupancy does not occur other than by one adult and one infant who is properly secured by a supplementary loop belt or other restraint device. CAT.OP.MPA.230 Securing of passenger compartment and galley(s) (a) The operator shall establish procedures to ensure that before taxiing, take-off and landing all exits and escape paths are unobstructed. (b) The commander shall ensure that before take-off and landing, and whenever deemed necessary in the interest of safety, all equipment and baggage are properly secured. CAT.OP.MPA.235 Life-jackets  helicopters The operator shall establish procedures to ensure that, when operating a helicopter over water in performance class 3, account is taken of the duration of the flight and conditions to be encountered when deciding if life-jackets are to be worn by all occupants. CAT.OP.MPA.240 Smoking on board The commander shall not allow smoking on board: (a) whenever considered necessary in the interest of safety; (b) during refuelling and defuelling of the aircraft; (c) while the aircraft is on the surface unless the operator has determined procedures to mitigate the risks during ground operations; (d) outside designated smoking areas, in the aisle(s) and lavatory(ies); (e) in cargo compartments and/or other areas where cargo is carried that is not stored in flame-resistant containers or covered by flame-resistant canvas; and (f) in those areas of the passenger compartment where oxygen is being supplied. CAT.OP.MPA.245 Meteorological conditions  all aircraft (a) On IFR flights the commander shall only: (1) commence take-off; or (2) continue beyond the point from which a revised ATS flight plan applies in the event of in-flight replanning, when information is available indicating that the expected weather conditions, at the time of arrival, at the destination and/or required alternate aerodrome(s) are at or above the planning minima. (b) On IFR flights, the commander shall only continue towards the planned destination aerodrome when the latest information available indicates that, at the expected time of arrival, the weather conditions at the destination, or at least one destination alternate aerodrome, are at or above the applicable aerodrome operating minima. (c) On VFR flights, the commander shall only commence take-off when the appropriate weather reports and/or forecasts indicate that the meteorological conditions along the part of the route to be flown under VFR will, at the appropriate time, be at or above the VFR limits. CAT.OP.MPA.246 Meteorological conditions  aeroplanes In addition to CAT.OP.MPA.245, on IFR flights with aeroplanes, the commander shall only continue beyond: (a) the decision point when using the reduced contingency fuel (RCF) procedure; or (b) the pre-determined point when using the pre-determined point (PDP) procedure, when information is available indicating that the expected weather conditions, at the time of arrival, at the destination and/or required alternate aerodrome(s) are at or above the applicable aerodrome operating minima. CAT.OP.MPA.247 Meteorological conditions  helicopters In addition to CAT.OP.MPA.245: (a) On VFR flights overwater out of sight of land with helicopters, the commander shall only commence take-off when the appropriate weather reports and/or forecasts indicate that the cloud ceiling will be above 600 ft by day or 1 200 ft by night. (b) Notwithstanding (a), when flying between helidecks located in class G airspace where the overwater sector is less than 10 NM, VFR flights may be conducted when the limits are at, or better than, the following: Table 1 Minima for flying between helidecks located in class G airspace Day Night Height (2) Visibility Height (2) Visibility Single-pilot 300 ft 3 km 500 ft 5 km Two pilots 300 ft 2 km (3) 500 ft 5 km (4) (c) Flight with helicopters to a helideck or elevated FATO shall only be operated when the mean wind speed at the helideck or elevated FATO is reported to be less than 60 kt. CAT.OP.MPA.250 Ice and other contaminants  ground procedures (a) The operator shall establish procedures to be followed when ground de-icing and anti-icing and related inspections of the aircraft are necessary to allow the safe operation of the aircraft. (b) The commander shall only commence take-off if the aircraft is clear of any deposit that might adversely affect the performance or controllability of the aircraft, except as permitted under (a) and in accordance with the AFM. CAT.OP.MPA.255 Ice and other contaminants  flight procedures (a) The operator shall establish procedures for flights in expected or actual icing conditions. (b) The commander shall only commence a flight or intentionally fly into expected or actual icing conditions if the aircraft is certified and equipped to cope with such conditions. (c) If icing exceeds the intensity of icing for which the aircraft is certified or if an aircraft not certified for flight in known icing conditions encounters icing, the commander shall exit the icing conditions without delay, by a change of level and/or route, if necessary by declaring an emergency to ATC. CAT.OP.MPA.260 Fuel and oil supply The commander shall only commence a flight or continue in the event of in-flight replanning when satisfied that the aircraft carries at least the planned amount of usable fuel and oil to complete the flight safely, taking into account the expected operating conditions. CAT.OP.MPA.265 Take-off conditions Before commencing take-off, the commander shall be satisfied that: (a) according to the information available to him/her, the weather at the aerodrome or operating site and the condition of the runway or FATO intended to be used would not prevent a safe take-off and departure; and (b) established aerodrome operating minima will be complied with. CAT.OP.MPA.270 Minimum flight altitudes The commander or the pilot to whom conduct of the flight has been delegated shall not fly below specified minimum altitudes except when: (a) necessary for take-off or landing; or (b) descending in accordance with procedures approved by the competent authority. CAT.OP.MPA.275 Simulated abnormal situations in flight The operator shall ensure that when carrying passengers or cargo the following are not simulated: (a) abnormal or emergency situations that require the application of abnormal or emergency procedures; or (b) flight in IMC by artificial means. CAT.OP.MPA.280 In-flight fuel management  aeroplanes The operator shall establish a procedure to ensure that in-flight fuel checks and fuel management are carried out according to the following criteria. (a) In-flight fuel checks (1) The commander shall ensure that fuel checks are carried out in-flight at regular intervals. The usable remaining fuel shall be recorded and evaluated to: (i) compare actual consumption with planned consumption; (ii) check that the usable remaining fuel is sufficient to complete the flight, in accordance with (b); and (iii) determine the expected usable fuel remaining on arrival at the destination aerodrome. (2) The relevant fuel data shall be recorded. (b) In-flight fuel management (1) The flight shall be conducted so that the expected usable fuel remaining on arrival at the destination aerodrome is not less than: (i) the required alternate fuel plus final reserve fuel; or (ii) the final reserve fuel if no alternate aerodrome is required. (2) If an in-flight fuel check shows that the expected usable fuel remaining on arrival at the destination aerodrome is less than: (i) the required alternate fuel plus final reserve fuel, the commander shall take into account the traffic and the operational conditions prevailing at the destination aerodrome, at the destination alternate aerodrome and at any other adequate aerodrome in deciding whether to proceed to the destination aerodrome or to divert so as to perform a safe landing with not less than final reserve fuel; or (ii) the final reserve fuel if no alternate aerodrome is required, the commander shall take appropriate action and proceed to an adequate aerodrome so as to perform a safe landing with not less than final reserve fuel. (3) The commander shall declare an emergency when the calculated usable fuel on landing, at the nearest adequate aerodrome where a safe landing can be performed, is less than final reserve fuel. (4) Additional conditions for specific procedures (i) On a flight using the RCF procedure, to proceed to the destination 1 aerodrome, the commander shall ensure that the usable fuel remaining at the decision point is at least the total of: (A) trip fuel from the decision point to the destination 1 aerodrome; (B) contingency fuel equal to 5 % of trip fuel from the decision point to the destination 1 aerodrome; (C) destination 1 aerodrome alternate fuel, if a destination 1 alternate aerodrome is required; and (D) final reserve fuel. (ii) On a flight using the PDP procedure to proceed to the destination aerodrome, the commander shall ensure that the usable fuel remaining at the PDP is at least the total of: (A) trip fuel from the PDP to the destination aerodrome; (B) contingency fuel from the PDP to the destination aerodrome; and (C) additional fuel. CAT.OP.MPA.281 In-flight fuel management  helicopters (a) The operator shall establish a procedure to ensure that in-flight fuel checks and fuel management are carried out. (b) The commander shall ensure that the amount of usable fuel remaining in flight is not less than the fuel required to proceed to an aerodrome or operating site where a safe landing can be made, with final reserve fuel remaining. (c) The commander shall declare an emergency when the actual usable fuel on board is less than final reserve fuel. CAT.OP.MPA.285 Use of supplemental oxygen The commander shall ensure that flight crew members engaged in performing duties essential to the safe operation of an aircraft in flight use supplemental oxygen continuously whenever the cabin altitude exceeds 10 000 ft for a period of more than 30 minutes and whenever the cabin altitude exceeds 13 000 ft. CAT.OP.MPA.290 Ground proximity detection When undue proximity to the ground is detected by a flight crew member or by a ground proximity warning system, the pilot flying shall take corrective action immediately to establish safe flight conditions. CAT.OP.MPA.295 Use of airborne collision avoidance system (ACAS) The operator shall establish operational procedures and training programmes when ACAS is installed and serviceable. When ACAS II is used, such procedures and training shall be in accordance with Commission Regulation (EU) No 1332/2011 (5). CAT.OP.MPA.300 Approach and landing conditions Before commencing an approach to land, the commander shall be satisfied that, according to the information available to him/her, the weather at the aerodrome and the condition of the runway or FATO intended to be used should not prevent a safe approach, landing or missed approach, having regard to the performance information contained in the operations manual. CAT.OP.MPA.305 Commencement and continuation of approach (a) The commander or the pilot to whom conduct of the flight has been delegated may commence an instrument approach regardless of the reported RVR/VIS. (b) If the reported RVR/VIS is less than the applicable minimum the approach shall not be continued: (1) below 1 000 ft above the aerodrome; or (2) into the final approach segment in the case where the DA/H or MDA/H is more than 1 000 ft above the aerodrome. (c) Where the RVR is not available, RVR values may be derived by converting the reported visibility. (d) If, after passing 1 000 ft above the aerodrome, the reported RVR/VIS falls below the applicable minimum, the approach may be continued to DA/H or MDA/H. (e) The approach may be continued below DA/H or MDA/H and the landing may be completed provided that the visual reference adequate for the type of approach operation and for the intended runway is established at the DA/H or MDA/H and is maintained. (f) The touchdown zone RVR shall always be controlling. If reported and relevant, the midpoint and stopend RVR shall also be controlling. The minimum RVR value for the midpoint shall be 125 m or the RVR required for the touchdown zone if less, and 75 m for the stopend. For aircraft equipped with a rollout guidance or control system, the minimum RVR value for the midpoint shall be 75 m. CAT.OP.MPA.310 Operating procedures  threshold crossing height  aeroplanes The operator shall establish operational procedures designed to ensure that an aeroplane conducting precision approaches crosses the threshold of the runway by a safe margin, with the aeroplane in the landing configuration and attitude. CAT.OP.MPA.315 Flight hours reporting  helicopters The operator shall make available to the competent authority the hours flown for each helicopter operated during the previous calendar year. CAT.OP.MPA.320 Aircraft categories (a) Aircraft categories shall be based on the indicated airspeed at threshold (VAT) which is equal to the stalling speed (VSO) multiplied by 1,3 or one-g (gravity) stall speed (VS1g) multiplied by 1,23 in the landing configuration at the maximum certified landing mass. If both VSO and VS1g are available, the higher resulting VAT shall be used. (b) The aircraft categories specified in the table below shall be used. Table 1 Aircraft categories corresponding to VAT values Aircraft category VAT A Less than 91 kt B From 91 to 120 kt C From 121 to 140 kt D From 141 to 165 kt E From 166 to 210 kt (c) The landing configuration that is to be taken into consideration shall be specified in the operations manual. (d) The operator may apply a lower landing mass for determining the VAT if approved by the competent authority. Such a lower landing mass shall be a permanent value, independent of the changing conditions of day-to-day operations. SUBPART C AIRCRAFT PERFORMANCE AND OPERATING LIMITATIONS SECTION 1 Aeroplanes CHAPTER 1 General requirements CAT.POL.A.100 Performance classes (a) The aeroplane shall be operated in accordance with the applicable performance class requirements. (b) Where full compliance with the applicable requirements of this Section cannot be shown due to specific design characteristics, the operator shall apply approved performance standards that ensure a level of safety equivalent to that of the appropriate chapter. CAT.POL.A.105 General (a) The mass of the aeroplane: (1) at the start of the take-off; or (2) in the event of in-flight replanning, at the point from which the revised operational flight plan applies, shall not be greater than the mass at which the requirements of the appropriate chapter can be complied with for the flight to be undertaken. Allowance may be made for expected reductions in mass as the flight proceeds and for fuel jettisoning. (b) The approved performance data contained in the AFM shall be used to determine compliance with the requirements of the appropriate chapter, supplemented as necessary with other data as prescribed in the relevant chapter. The operator shall specify other data in the operations manual. When applying the factors prescribed in the appropriate chapter, account may be taken of any operational factors already incorporated in the AFM performance data to avoid double application of factors. (c) Due account shall be taken of aeroplane configuration, environmental conditions and the operation of systems that have an adverse effect on performance. (d) For performance purposes, a damp runway, other than a grass runway, may be considered to be dry. (e) The operator shall take account of charting accuracy when assessing the take-off requirements of the applicable chapters. CHAPTER 2 Performance class A CAT.POL.A.200 General (a) The approved performance data in the AFM shall be supplemented as necessary with other data if the approved performance data in the AFM is insufficient in respect of items such as: (1) accounting for reasonably expected adverse operating conditions such as take-off and landing on contaminated runways; and (2) consideration of engine failure in all flight phases. (b) For wet and contaminated runways, performance data determined in accordance with applicable standards on certification of large aeroplanes or equivalent shall be used. (c) The use of other data referred to in (a) and equivalent requirements referred to in (b) shall be specified in the operations manual. CAT.POL.A.205 Take-off (a) The take-off mass shall not exceed the maximum take-off mass specified in the AFM for the pressure altitude and the ambient temperature at the aerodrome of departure. (b) The following requirements shall be met when determining the maximum permitted take-off mass: (1) the accelerate-stop distance shall not exceed the accelerate-stop distance available (ASDA); (2) the take-off distance shall not exceed the take-off distance available, with a clearway distance not exceeding half of the take-off run available (TORA); (3) the take-off run shall not exceed the TORA; (4) a single value of V1 shall be used for the rejected and continued take-off; and (5) on a wet or contaminated runway, the take-off mass shall not exceed that permitted for a take-off on a dry runway under the same conditions. (c) When showing compliance with (b), the following shall be taken into account: (1) the pressure altitude at the aerodrome; (2) the ambient temperature at the aerodrome; (3) the runway surface condition and the type of runway surface; (4) the runway slope in the direction of take-off; (5) not more than 50 % of the reported headwind component or not less than 150 % of the reported tailwind component; and (6) the loss, if any, of runway length due to alignment of the aeroplane prior to take-off. CAT.POL.A.210 Take-off obstacle clearance (a) The net take-off flight path shall be determined in such a way that the aeroplane clears all obstacles by a vertical distance of at least 35 ft or by a horizontal distance of at least 90 m plus 0,125 Ã  D, where D is the horizontal distance the aeroplane has travelled from the end of the take-off distance available (TODA) or the end of the take-off distance if a turn is scheduled before the end of the TODA. For aeroplanes with a wingspan of less than 60 m, a horizontal obstacle clearance of half the aeroplane wingspan plus 60 m, plus 0,125 Ã  D may be used. (b) When showing compliance with (a): (1) The following items shall be taken into account: (i) the mass of the aeroplane at the commencement of the take-off run; (ii) the pressure altitude at the aerodrome; (iii) the ambient temperature at the aerodrome; and (iv) not more than 50 % of the reported headwind component or not less than 150 % of the reported tailwind component. (2) Track changes shall not be allowed up to the point at which the net take-off flight path has achieved a height equal to one half the wingspan but not less than 50 ft above the elevation of the end of the TORA. Thereafter, up to a height of 400 ft it is assumed that the aeroplane is banked by no more than 15 °. Above 400 ft height bank angles greater than 15 °, but not more than 25 ° may be scheduled. (3) Any part of the net take-off flight path in which the aeroplane is banked by more than 15 ° shall clear all obstacles within the horizontal distances specified in (a), (b)(6) and (b)(7) by a vertical distance of at least 50 ft. (4) Operations that apply increased bank angles of not more than 20 ° between 200 ft and 400 ft, or not more than 30 ° above 400 ft, shall be carried out in accordance with CAT.POL.A.240. (5) Adequate allowance shall be made for the effect of bank angle on operating speeds and flight path including the distance increments resulting from increased operating speeds. (6) For cases where the intended flight path does not require track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (i) 300 m, if the pilot is able to maintain the required navigational accuracy through the obstacle accountability area; or (ii) 600 m, for flights under all other conditions. (7) For cases where the intended flight path requires track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (i) 600 m, if the pilot is able to maintain the required navigational accuracy through the obstacle accountability area; or (ii) 900 m, for flights under all other conditions. (c) The operator shall establish contingency procedures to satisfy the requirements in (a) and (b) and to provide a safe route, avoiding obstacles, to enable the aeroplane to either comply with the en-route requirements of CAT.POL.A.215, or land at either the aerodrome of departure or at a take-off alternate aerodrome. CAT.POL.A.215 En-route  one-engine-inoperative (OEI) (a) The OEI en-route net flight path data shown in the AFM, appropriate to the meteorological conditions expected for the flight, shall allow demonstration of compliance with (b) or (c) at all points along the route. The net flight path shall have a positive gradient at 1 500 ft above the aerodrome where the landing is assumed to be made after engine failure. In meteorological conditions requiring the operation of ice protection systems, the effect of their use on the net flight path shall be taken into account. (b) The gradient of the net flight path shall be positive at least 1 000 ft above all terrain and obstructions along the route within 9,3 km (5 NM) on either side of the intended track. (c) The net flight path shall permit the aeroplane to continue flight from the cruising altitude to an aerodrome where a landing can be made in accordance with CAT.POL.A.225 or CAT.POL.A.230, as appropriate. The net flight path shall clear vertically, by at least 2 000 ft, all terrain and obstructions along the route within 9,3 km (5 NM) on either side of the intended track in accordance with the following: (1) the engine is assumed to fail at the most critical point along the route; (2) account is taken of the effects of winds on the flight path; (3) fuel jettisoning is permitted to an extent consistent with reaching the aerodrome with the required fuel reserves, if a safe procedure is used; and (4) the aerodrome where the aeroplane is assumed to land after engine failure shall meet the following criteria: (i) the performance requirements at the expected landing mass are met; and (ii) weather reports and/or forecasts and field condition reports indicate that a safe landing can be accomplished at the estimated time of landing. (d) The operator shall increase the width margins of (b) and (c) to 18,5 km (10 NM) if the navigational accuracy does not meet at least required navigation performance 5 (RNP5). CAT.POL.A.220 En-route  aeroplanes with three or more engines, two engines inoperative (a) At no point along the intended track shall an aeroplane having three or more engines be more than 90 minutes, at the all-engines long range cruising speed at standard temperature in still air, away from an aerodrome at which the performance requirements applicable at the expected landing mass are met, unless it complies with (b) to (f). (b) The two-engines-inoperative en-route net flight path data shall allow the aeroplane to continue the flight, in the expected meteorological conditions, from the point where two engines are assumed to fail simultaneously to an aerodrome at which it is possible to land and come to a complete stop when using the prescribed procedure for a landing with two engines inoperative. The net flight path shall clear vertically, by at least 2 000 ft, all terrain and obstructions along the route within 9,3 km (5 NM) on either side of the intended track. At altitudes and in meteorological conditions requiring ice protection systems to be operable, the effect of their use on the net flight path data shall be taken into account. If the navigational accuracy does not meet at least RNP5, the operator shall increase the width margin given above to 18,5 km (10 NM). (c) The two engines shall be assumed to fail at the most critical point of that portion of the route where the aeroplane is more than 90 minutes, at the all-engines long range cruising speed at standard temperature in still air, away from an aerodrome at which the performance requirements applicable at the expected landing mass are met. (d) The net flight path shall have a positive gradient at 1 500 ft above the aerodrome where the landing is assumed to be made after the failure of two engines. (e) Fuel jettisoning shall be permitted to an extent consistent with reaching the aerodrome with the required fuel reserves, if a safe procedure is used. (f) The expected mass of the aeroplane at the point where the two engines are assumed to fail shall not be less than that which would include sufficient fuel to proceed to an aerodrome where the landing is assumed to be made, and to arrive there at least 1 500 ft directly over the landing area and thereafter to fly level for 15 minutes. CAT.POL.A.225 Landing  destination and alternate aerodromes (a) The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) shall not exceed the maximum landing mass specified for the altitude and the ambient temperature expected for the estimated time of landing at the destination aerodrome and alternate aerodrome. CAT.POL.A.230 Landing  dry runways (a) The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) for the estimated time of landing at the destination aerodrome and at any alternate aerodrome shall allow a full stop landing from 50 ft above the threshold: (1) for turbo-jet powered aeroplanes, within 60 % of the landing distance available (LDA); and (2) for turbo-propeller powered aeroplanes, within 70 % of the LDA. (b) For steep approach operations, the operator shall use the landing distance data factored in accordance with (a), based on a screen height of less than 60 ft, but not less than 35 ft, and shall comply with CAT.POL.A.245. (c) For short landing operations, the operator shall use the landing distance data factored in accordance with (a) and shall comply with CAT.POL.A.250. (d) When determining the landing mass, the operator shall take the following into account: (1) the altitude at the aerodrome; (2) not more than 50 % of the headwind component or not less than 150 % of the tailwind component; and (3) the runway slope in the direction of landing if greater than ± 2 %. (e) For dispatching the aeroplane it shall be assumed that: (1) the aeroplane will land on the most favourable runway, in still air; and (2) the aeroplane will land on the runway most likely to be assigned, considering the probable wind speed and direction, the ground handling characteristics of the aeroplane and other conditions such as landing aids and terrain. (f) If the operator is unable to comply with (e)(1) for a destination aerodrome having a single runway where a landing depends upon a specified wind component, the aeroplane may be dispatched if two alternate aerodromes are designated that permit full compliance with (a) to (e). Before commencing an approach to land at the destination aerodrome, the commander shall check that a landing can be made in full compliance with (a) to (d) and CAT.POL.A.225. (g) If the operator is unable to comply with (e)(2) for the destination aerodrome, the aeroplane shall be only dispatched if an alternate aerodrome is designated that allows full compliance with (a) to (e). CAT.POL.A.235 Landing  wet and contaminated runways (a) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be wet, the LDA shall be at least 115 % of the required landing distance, determined in accordance with CAT.POL.A.230. (b) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be contaminated, the LDA shall be at least the landing distance determined in accordance with (a), or at least 115 % of the landing distance determined in accordance with approved contaminated landing distance data or equivalent, whichever is greater. The operator shall specify in the operations manual if equivalent landing distance data are to be applied. (c) A landing distance on a wet runway shorter than that required by (a), but not less than that required by CAT.POL.A.230(a), may be used if the AFM includes specific additional information about landing distances on wet runways. (d) A landing distance on a specially prepared contaminated runway shorter than that required by (b), but not less than that required by CAT.POL.A.230(a), may be used if the AFM includes specific additional information about landing distances on contaminated runways. (e) For (b), (c) and (d), the criteria of CAT.POL.A.230 shall be applied accordingly, except that CAT.POL.A.230(a) shall not be applied to (b) above. CAT.POL.A.240 Approval of operations with increased bank angles (a) Operations with increased bank angles require prior approval by the competent authority. (b) To obtain the approval, the operator shall provide evidence that the following conditions are met: (1) the AFM contains approved data for the required increase of operating speed and data to allow the construction of the flight path considering the increased bank angles and speeds; (2) visual guidance is available for navigation accuracy; (3) weather minima and wind limitations are specified for each runway; and (4) the flight crew has obtained adequate knowledge of the route to be flown and of the procedures to be used in accordance with ORO.OPS.FC. CAT.POL.A.245 Approval of steep approach operations (a) Steep approach operations using glideslope angles of 4,5 ° or more and with screen heights of less than 60 ft, but not less than 35 ft, require prior approval by the competent authority. (b) To obtain the approval, the operator shall provide evidence that the following conditions are met: (1) the AFM states the maximum approved glideslope angle, any other limitations, normal, abnormal or emergency procedures for the steep approach as well as amendments to the field length data when using steep approach criteria; (2) for each aerodrome at which steep approach operations are to be conducted: (i) a suitable glide path reference system comprising at least a visual glide path indicating system shall be available; (ii) weather minima shall be specified; and (iii) the following items shall be taken into consideration: (A) the obstacle situation; (B) the type of glide path reference and runway guidance; (C) the minimum visual reference to be required at decision height (DH) and MDA; (D) available airborne equipment; (E) pilot qualification and special aerodrome familiarisation; (F) AFM limitations and procedures; and (G) missed approach criteria. CAT.POL.A.250 Approval of short landing operations (a) Short landing operations require prior approval by the competent authority. (b) To obtain the approval, the operator shall provide evidence that the following conditions are met: (1) the distance used for the calculation of the permitted landing mass may consist of the usable length of the declared safe area plus the declared LDA; (2) the State of the aerodrome has determined a public interest and operational necessity for the operation, either due to the remoteness of the aerodrome or to physical limitations relating to extending the runway; (3) the vertical distance between the path of the pilots eye and the path of the lowest part of the wheels, with the aeroplane established on the normal glide path, does not exceed 3 m; (4) RVR/VIS minimum shall not be less than 1 500 m and wind limitations are specified in the operations manual; (5) minimum pilot experience, training and special aerodrome familiarisation requirements are specified and met; (6) the crossing height over the beginning of the usable length of the declared safe area is 50 ft; (7) the use of the declared safe area is approved by the State of the aerodrome; (8) the usable length of the declared safe area does not exceed 90 m; (9) the width of the declared safe area is not less than twice the runway width or twice the wing span, whichever is greater, centred on the extended runway centre line; (10) the declared safe area is clear of obstructions or depressions that would endanger an aeroplane undershooting the runway and no mobile object is permitted on the declared safe area while the runway is being used for short landing operations; (11) the slope of the declared safe area does not exceed 5 % upward nor 2 % downward in the direction of landing; and (12) additional conditions, if specified by the competent authority, taking into account aeroplane type characteristics, orographic characteristics in the approach area, available approach aids and missed approach/balked landing considerations. CHAPTER 3 Performance class B CAT.POL.A.300 General (a) The operator shall not operate a single-engined aeroplane: (1) at night; or (2) in IMC except under special VFR. (b) The operator shall treat two-engined aeroplanes that do not meet the climb requirements of CAT.POL.A.340 as single-engined aeroplanes. CAT.POL.A.305 Take-off (a) The take-off mass shall not exceed the maximum take-off mass specified in the AFM for the pressure altitude and the ambient temperature at the aerodrome of departure. (b) The unfactored take-off distance, specified in the AFM, shall not exceed: (1) when multiplied by a factor of 1,25, the take-off run available (TORA); or (2) when stop way and/or clearway is available, the following: (i) the TORA; (ii) when multiplied by a factor of 1,15, the take-off distance available (TODA); or (iii) when multiplied by a factor of 1,3, the ASDA. (c) When showing compliance with (b), the following shall be taken into account: (1) the mass of the aeroplane at the commencement of the take-off run; (2) the pressure altitude at the aerodrome; (3) the ambient temperature at the aerodrome; (4) the runway surface condition and the type of runway surface; (5) the runway slope in the direction of take-off; and (6) not more than 50 % of the reported headwind component or not less than 150 % of the reported tailwind component. CAT.POL.A.310 Take-off obstacle clearance  multi-engined aeroplanes (a) The take-off flight path of aeroplanes with two or more engines shall be determined in such a way that the aeroplane clears all obstacles by a vertical distance of at least 50 ft, or by a horizontal distance of at least 90 m plus 0,125 Ã  D, where D is the horizontal distance travelled by the aeroplane from the end of the TODA or the end of the take-off distance if a turn is scheduled before the end of the TODA, except as provided in (b) and (c). For aeroplanes with a wingspan of less than 60 m, a horizontal obstacle clearance of half the aeroplane wingspan plus 60 m plus 0,125 Ã  D may be used. It shall be assumed that: (1) the take-off flight path begins at a height of 50 ft above the surface at the end of the take-off distance required by CAT.POL.A.305(b) and ends at a height of 1 500 ft above the surface; (2) the aeroplane is not banked before the aeroplane has reached a height of 50 ft above the surface, and thereafter the angle of bank does not exceed 15 °; (3) failure of the critical engine occurs at the point on the all engine take-off flight path where visual reference for the purpose of avoiding obstacles is expected to be lost; (4) the gradient of the take-off flight path from 50 ft to the assumed engine failure height is equal to the average all-engines gradient during climb and transition to the en-route configuration, multiplied by a factor of 0,77; and (5) the gradient of the take-off flight path from the height reached in accordance with (a)(4) to the end of the take-off flight path is equal to the OEI en-route climb gradient shown in the AFM. (b) For cases where the intended flight path does not require track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (1) 300 m, if the flight is conducted under conditions allowing visual course guidance navigation, or if navigational aids are available enabling the pilot to maintain the intended flight path with the same accuracy; or (2) 600 m, for flights under all other conditions. (c) For cases where the intended flight path requires track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (1) 600 m, for flights under conditions allowing visual course guidance navigation; or (2) 900 m, for flights under all other conditions. (d) When showing compliance with (a) to (c), the following shall be taken into account: (1) the mass of the aeroplane at the commencement of the take-off run; (2) the pressure altitude at the aerodrome; (3) the ambient temperature at the aerodrome; and (4) not more than 50 % of the reported headwind component or not less than 150 % of the reported tailwind component. CAT.POL.A.315 En-route  multi-engined aeroplanes (a) The aeroplane, in the meteorological conditions expected for the flight and in the event of the failure of one engine, with the remaining engines operating within the maximum continuous power conditions specified, shall be capable of continuing flight at or above the relevant minimum altitudes for safe flight stated in the operations manual to a point of 1 000 ft above an aerodrome at which the performance requirements can be met. (b) It shall be assumed that, at the point of engine failure: (1) the aeroplane is not flying at an altitude exceeding that at which the rate of climb equals 300 ft per minute with all engines operating within the maximum continuous power conditions specified; and (2) the en-route gradient with OEI shall be the gross gradient of descent or climb, as appropriate, respectively increased by a gradient of 0,5 %, or decreased by a gradient of 0,5 %. CAT.POL.A.320 En-route  single-engined aeroplanes (a) In the meteorological conditions expected for the flight, and in the event of engine failure, the aeroplane shall be capable of reaching a place at which a safe forced landing can be made. (b) It shall be assumed that, at the point of engine failure: (1) the aeroplane is not flying at an altitude exceeding that at which the rate of climb equals 300 ft per minute, with the engine operating within the maximum continuous power conditions specified; and (2) the en-route gradient is the gross gradient of descent increased by a gradient of 0,5 %. CAT.POL.A.325 Landing  destination and alternate aerodromes The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) shall not exceed the maximum landing mass specified for the altitude and the ambient temperature expected at the estimated time of landing at the destination aerodrome and alternate aerodrome. CAT.POL.A.330 Landing  dry runways (a) The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) for the estimated time of landing at the destination aerodrome and at any alternate aerodrome shall allow a full stop landing from 50 ft above the threshold within 70 % of the LDA taking into account: (1) the altitude at the aerodrome; (2) not more than 50 % of the headwind component or not less than 150 % of the tailwind component; (3) the runway surface condition and the type of runway surface; and (4) the runway slope in the direction of landing. (b) For steep approach operations, the operator shall use landing distance data factored in accordance with (a) based on a screen height of less than 60 ft, but not less than 35 ft, and comply with CAT.POL.A.345. (c) For short landing operations, the operator shall use landing distance data factored in accordance with (a) and comply with CAT.POL.A.350. (d) For dispatching the aeroplane in accordance with (a) to (c), it shall be assumed that: (1) the aeroplane will land on the most favourable runway, in still air; and (2) the aeroplane will land on the runway most likely to be assigned considering the probable wind speed and direction, the ground handling characteristics of the aeroplane and other conditions such as landing aids and terrain. (e) If the operator is unable to comply with (d)(2) for the destination aerodrome, the aeroplane shall only be dispatched if an alternate aerodrome is designated that permits full compliance with (a) to (d). CAT.POL.A.335 Landing  wet and contaminated runways (a) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be wet, the LDA shall be equal to or exceed the required landing distance, determined in accordance with CAT.POL.A.330, multiplied by a factor of 1,15. (b) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be contaminated, the landing distance shall not exceed the LDA. The operator shall specify in the operations manual the landing distance data to be applied. (c) A landing distance on a wet runway shorter than that required by (a), but not less than that required by CAT.POL.A.330(a), may be used if the AFM includes specific additional information about landing distances on wet runways. CAT.POL.A.340 Take-off and landing climb requirements The operator of a two-engined aeroplane shall fulfil the following take-off and landing climb requirements. (a) Take-off climb (1) All engines operating (i) The steady gradient of climb after take-off shall be at least 4 % with: (A) take-off power on each engine; (B) the landing gear extended, except that if the landing gear can be retracted in not more than seven seconds, it may be assumed to be retracted; (C) the wing flaps in the take-off position(s); and (D) a climb speed not less than the greater of 1,1 VMC (minimum control speed on or near ground) and 1,2 VS1 (stall speed or minimum steady flight speed in the landing configuration). (2) OEI (i) The steady gradient of climb at an altitude of 400 ft above the take-off surface shall be measurably positive with: (A) the critical engine inoperative and its propeller in the minimum drag position; (B) the remaining engine at take-off power; (C) the landing gear retracted; (D) the wing flaps in the take-off position(s); and (E) a climb speed equal to that achieved at 50 ft. (ii) The steady gradient of climb shall be not less than 0,75 % at an altitude of 1 500 ft above the take-off surface with: (A) the critical engine inoperative and its propeller in the minimum drag position; (B) the remaining engine at not more than maximum continuous power; (C) the landing gear retracted; (D) the wing flaps retracted; and (E) a climb speed not less than 1,2 VS1. (b) Landing climb (1) All engines operating (i) The steady gradient of climb shall be at least 2,5 % with: (A) not more than the power or thrust that is available eight seconds after initiation of movement of the power controls from the minimum flight idle position; (B) the landing gear extended; (C) the wing flaps in the landing position; and (D) a climb speed equal to VREF (reference landing speed). (2) OEI (i) The steady gradient of climb shall be not less than 0,75 % at an altitude of 1 500 ft above the landing surface with: (A) the critical engine inoperative and its propeller in the minimum drag position; (B) the remaining engine at not more than maximum continuous power; (C) the landing gear retracted; (D) the wing flaps retracted; and (E) a climb speed not less than 1,2 VS1. CAT.POL.A.345 Approval of steep approach operations (a) Steep approach operations using glideslope angles of 4,5 ° or more and with screen heights of less than 60 ft, but not less than 35 ft, require prior approval by the competent authority. (b) To obtain the approval, the operator shall provide evidence that the following conditions are met: (1) the AFM states the maximum approved glideslope angle, any other limitations, normal, abnormal or emergency procedures for the steep approach as well as amendments to the field length data when using steep approach criteria; and (2) for each aerodrome at which steep approach operations are to be conducted: (i) a suitable glide path reference system, comprising at least a visual glide path indicating system, is available; (ii) weather minima are specified; and (iii) the following items are taken into consideration: (A) the obstacle situation; (B) the type of glide path reference and runway guidance; (C) the minimum visual reference to be required at DH and MDA; (D) available airborne equipment; (E) pilot qualification and special aerodrome familiarisation; (F) AFM limitations and procedures; and (G) missed approach criteria. CAT.POL.A.350 Approval of short landing operations (a) Short landing operations require prior approval by the competent authority. (b) To obtain the approval, the operator shall provide evidence that the following conditions are met: (1) the distance used for the calculation of the permitted landing mass may consist of the usable length of the declared safe area plus the declared LDA; (2) the use of the declared safe area is approved by the State of the aerodrome; (3) the declared safe area is clear of obstructions or depressions that would endanger an aeroplane undershooting the runway and no mobile object is permitted on the declared safe area while the runway is being used for short landing operations; (4) the slope of the declared safe area does not exceed 5 % upward nor 2 % downward slope in the direction of landing; (5) the usable length of the declared safe area does not exceed 90 m; (6) the width of the declared safe area is not less than twice the runway width, centred on the extended runway centreline; (7) the crossing height over the beginning of the usable length of the declared safe area is not less than 50 ft; (8) weather minima are specified for each runway to be used and are not less than the greater of VFR or NPA minima; (9) pilot experience, training and special aerodrome familiarisation requirements are specified and met; (10) additional conditions, if specified by the competent authority, taking into account the aeroplane type characteristics, orographic characteristics in the approach area, available approach aids and missed approach/balked landing considerations. CHAPTER 4 Performance class C CAT.POL.A.400 Take-off (a) The take-off mass shall not exceed the maximum take-off mass specified in the AFM for the pressure altitude and the ambient temperature at the aerodrome of departure. (b) For aeroplanes that have take-off field length data contained in their AFM that do not include engine failure accountability, the distance from the start of the take-off roll required by the aeroplane to reach a height of 50 ft above the surface with all engines operating within the maximum take-off power conditions specified, when multiplied by a factor of either: (1) 1,33 for aeroplanes having two engines; (2) 1,25 for aeroplanes having three engines; or (3) 1,18 for aeroplanes having four engines, shall not exceed the take-off run available (TORA) at the aerodrome at which the take-off is to be made. (c) For aeroplanes that have take-off field length data contained in their AFM which accounts for engine failure, the following requirements shall be met in accordance with the specifications in the AFM: (1) the accelerate-stop distance shall not exceed the ASDA; (2) the take-off distance shall not exceed the take-off distance available (TODA), with a clearway distance not exceeding half of the TORA; (3) the take-off run shall not exceed the TORA; (4) a single value of V1 for the rejected and continued take-off shall be used; and (5) on a wet or contaminated runway the take-off mass shall not exceed that permitted for a take-off on a dry runway under the same conditions. (d) The following shall be taken into account: (1) the pressure altitude at the aerodrome; (2) the ambient temperature at the aerodrome; (3) the runway surface condition and the type of runway surface; (4) the runway slope in the direction of take-off; (5) not more that 50 % of the reported headwind component or not less than 150 % of the reported tailwind component; and (6) the loss, if any, of runway length due to alignment of the aeroplane prior to take-off. CAT.POL.A.405 Take-off obstacle clearance (a) The take-off flight path with OEI shall be determined such that the aeroplane clears all obstacles by a vertical distance of at least 50 ft plus 0,01 Ã  D, or by a horizontal distance of at least 90 m plus 0,125 Ã  D, where D is the horizontal distance the aeroplane has travelled from the end of the TODA. For aeroplanes with a wingspan of less than 60 m, a horizontal obstacle clearance of half the aeroplane wingspan plus 60 m plus 0,125 Ã  D may be used. (b) The take-off flight path shall begin at a height of 50 ft above the surface at the end of the take-off distance required by CAT.POL.A.405(b) or (c), as applicable, and end at a height of 1 500 ft above the surface. (c) When showing compliance with (a), the following shall be taken into account: (1) the mass of the aeroplane at the commencement of the take-off run; (2) the pressure altitude at the aerodrome; (3) the ambient temperature at the aerodrome; and (4) not more than 50 % of the reported headwind component or not less than 150 % of the reported tailwind component. (d) Track changes shall not be allowed up to that point of the take-off flight path where a height of 50 ft above the surface has been achieved. Thereafter, up to a height of 400 ft it is assumed that the aeroplane is banked by no more than 15 °. Above 400 ft height bank angles greater than 15 °, but not more than 25 °, may be scheduled. Adequate allowance shall be made for the effect of bank angle on operating speeds and flight path, including the distance increments resulting from increased operating speeds. (e) For cases that do not require track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (1) 300 m, if the pilot is able to maintain the required navigational accuracy through the obstacle accountability area; or (2) 600 m, for flights under all other conditions. (f) For cases that do require track changes of more than 15 °, the operator does not need to consider those obstacles that have a lateral distance greater than: (1) 600 m, if the pilot is able to maintain the required navigational accuracy through the obstacle accountability area; or (2) 900 m, for flights under all other conditions. (g) The operator shall establish contingency procedures to satisfy (a) to (f) and to provide a safe route, avoiding obstacles, to enable the aeroplane to either comply with the en-route requirements of CAT.POL.A.410, or land at either the aerodrome of departure or at a take-off alternate aerodrome. CAT.POL.A.410 En-route  all engines operating (a) In the meteorological conditions expected for the flight, at any point on its route or on any planned diversion therefrom, the aeroplane shall be capable of a rate of climb of at least 300 ft per minute with all engines operating within the maximum continuous power conditions specified at: (1) the minimum altitudes for safe flight on each stage of the route to be flown, or of any planned diversion therefrom, specified in or calculated from the information contained in the operations manual relating to the aeroplane; and (2) the minimum altitudes necessary for compliance with the conditions prescribed in CAT.POL.A.415 and 420, as appropriate. CAT.POL.A.415 En-route  OEI (a) In the meteorological conditions expected for the flight, in the event of any one engine becoming inoperative at any point on its route or on any planned diversion therefrom and with the other engine(s) operating within the maximum continuous power conditions specified, the aeroplane shall be capable of continuing the flight from the cruising altitude to an aerodrome where a landing can be made in accordance with CAT.POL.A.430 or CAT.POL.A.435, as appropriate. The aeroplane shall clear obstacles within 9,3 km (5 NM) either side of the intended track by a vertical interval of at least: (1) 1 000 ft, when the rate of climb is zero or greater; or (2) 2 000 ft, when the rate of climb is less than zero. (b) The flight path shall have a positive slope at an altitude of 450 m (1 500 ft) above the aerodrome where the landing is assumed to be made after the failure of one engine. (c) The available rate of climb of the aeroplane shall be taken to be 150 ft per minute less than the gross rate of climb specified. (d) The width margins of (a) shall be increased to 18,5 km (10 NM) if the navigational accuracy does not meet at least RNP5. (e) Fuel jettisoning is permitted to an extent consistent with reaching the aerodrome with the required fuel reserves, if a safe procedure is used. CAT.POL.A.420 En-route  aeroplanes with three or more engines, two engines inoperative (a) At no point along the intended track shall an aeroplane having three or more engines be more than 90 minutes, at the all-engines long range cruising speed at standard temperature in still air, away from an aerodrome at which the performance requirements applicable at the expected landing mass are met, unless it complies with (b) to (e). (b) The two-engines-inoperative flight path shall permit the aeroplane to continue the flight, in the expected meteorological conditions, clearing all obstacles within 9,3 km (5 NM) either side of the intended track by a vertical interval of at least 2 000 ft, to an aerodrome at which the performance requirements applicable at the expected landing mass are met. (c) The two engines are assumed to fail at the most critical point of that portion of the route where the aeroplane is more than 90 minutes, at the all-engines long range cruising speed at standard temperature in still air, away from an aerodrome at which the performance requirements applicable at the expected landing mass are met. (d) The expected mass of the aeroplane at the point where the two engines are assumed to fail shall not be less than that which would include sufficient fuel to proceed to an aerodrome where the landing is assumed to be made, and to arrive there at an altitude of a least 450 m (1 500 ft) directly over the landing area and thereafter to fly level for 15 minutes. (e) The available rate of climb of the aeroplane shall be taken to be 150 ft per minute less than that specified. (f) The width margins of (b) shall be increased to 18,5 km (10 NM) if the navigational accuracy does not meet at least RNP5. (g) Fuel jettisoning is permitted to an extent consistent with reaching the aerodrome with the required fuel reserves, if a safe procedure is used. CAT.POL.A.425 Landing  destination and alternate aerodromes The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) shall not exceed the maximum landing mass specified in the AFM for the altitude and, if accounted for in the AFM, the ambient temperature expected for the estimated time of landing at the destination aerodrome and alternate aerodrome. CAT.POL.A.430 Landing  dry runways (a) The landing mass of the aeroplane determined in accordance with CAT.POL.A.105(a) for the estimated time of landing at the destination aerodrome and any alternate aerodrome shall allow a full stop landing from 50 ft above the threshold within 70 % of the LDA taking into account: (1) the altitude at the aerodrome; (2) not more than 50 % of the headwind component or not less than 150 % of the tailwind component; (3) the type of runway surface; and (4) the slope of the runway in the direction of landing. (b) For dispatching the aeroplane it shall be assumed that: (1) the aeroplane will land on the most favourable runway in still air; and (2) the aeroplane will land on the runway most likely to be assigned considering the probable wind speed and direction, the ground handling characteristics of the aeroplane and other conditions such as landing aids and terrain. (c) If the operator is unable to comply with (b)(2) for the destination aerodrome, the aeroplane shall only be dispatched if an alternate aerodrome is designated that permits full compliance with (a) and (b). CAT.POL.A.435 Landing  wet and contaminated runways (a) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be wet, the LDA shall be equal to or exceed the required landing distance, determined in accordance with CAT.POL.A.430, multiplied by a factor of 1,15. (b) When the appropriate weather reports and/or forecasts indicate that the runway at the estimated time of arrival may be contaminated, the landing distance shall not exceed the LDA. The operator shall specify in the operations manual the landing distance data to be applied. SECTION 2 Helicopters CHAPTER 1 General requirements CAT.POL.H.100 Applicability (a) Helicopters shall be operated in accordance with the applicable performance class requirements. (b) Helicopters shall be operated in performance class 1: (1) when operated to/from aerodromes or operating sites located in a congested hostile environment, except when operated to/from a public interest site (PIS) in accordance with CAT.POL.H.225; or (2) when having an MOPSC of more than 19, except when operated to/from a helideck in performance class 2 under an approval in accordance with CAT.POL.H.305. (c) Unless otherwise prescribed by (b), helicopters that have an MOPSC of 19 or less but more than nine shall be operated in performance class 1 or 2. (d) Unless otherwise prescribed by (b), helicopters that have an MOPSC of nine or less shall be operated in performance class 1, 2 or 3. CAT.POL.H.105 General (a) The mass of the helicopter: (1) at the start of the take-off; or (2) in the event of in-flight replanning, at the point from which the revised operational flight plan applies, shall not be greater than the mass at which the applicable requirements of this Section can be complied with for the flight to be undertaken, taking into account expected reductions in mass as the flight proceeds and such fuel jettisoning as is provided for in the relevant requirement. (b) The approved performance data contained in the AFM shall be used to determine compliance with the requirements of this Section, supplemented as necessary with other data as prescribed in the relevant requirement. The operator shall specify such other data in the operations manual. When applying the factors prescribed in this Section, account may be taken of any operational factors already incorporated in the AFM performance data to avoid double application of factors. (c) When showing compliance with the requirements of this Section, account shall be taken of the following parameters: (1) mass of the helicopter; (2) the helicopter configuration; (3) the environmental conditions, in particular: (i) pressure altitude and temperature; (ii) wind: (A) except as provided in (C), for take-off, take-off flight path and landing requirements, accountability for wind shall be no more than 50 % of any reported steady headwind component of 5 kt or more; (B) where take-off and landing with a tailwind component is permitted in the AFM, and in all cases for the take-off flight path, not less than 150 % of any reported tailwind component shall be taken into account; and (C) where precise wind measuring equipment enables accurate measurement of wind velocity over the point of take-off and landing, wind components in excess of 50 % may be established by the operator, provided that the operator demonstrates to the competent authority that the proximity to the FATO and accuracy enhancements of the wind measuring equipment provide an equivalent level of safety; (4) the operating techniques; and (5) the operation of any systems that have an adverse effect on performance. CAT.POL.H.110 Obstacle accountability (a) For the purpose of obstacle clearance requirements, an obstacle located beyond the FATO, in the take-off flight path, or the missed approach flight path shall be considered if its lateral distance from the nearest point on the surface below the intended flight path is not further than the following: (1) For operations under VFR: (i) half of the minimum width defined in the AFM  or, when no width is defined, 0,75 Ã  D, where D is the largest dimension of the helicopter when the rotors are turning; (ii) plus, the greater of 0,25 Ã  D or 3 m; (iii) plus: (A) 0,10 Ã  distance DR for operations under VFR by day; or (B) 0,15 Ã  distance DR for operations under VFR at night. (2) For operations under IFR: (i) 1,5 D or 30 m, whichever is greater, plus: (A) 0,10 Ã  distance DR, for operations under IFR with accurate course guidance; (B) 0,15 Ã  distance DR, for operations under IFR with standard course guidance; or (C) 0,30 Ã  distance DR for operations under IFR without course guidance. (ii) When considering the missed approach flight path, the divergence of the obstacle accountability area only applies after the end of the take-off distance available. (3) For operations with initial take-off conducted visually and converted to IFR/IMC at a transition point, the criteria required in (1) apply up to the transition point, and the criteria required in (2) apply after the transition point. The transition point cannot be located before the end of the take-off distance required for helicopters (TODRH) operating in performance class 1 or before the defined point after take-off (DPATO) for helicopters operating in performance class 2. (b) For take-off using a back-up or a lateral transition procedure, for the purpose of obstacle clearance requirements, an obstacle located in the back-up or lateral transition area shall be considered if its lateral distance from the nearest point on the surface below the intended flight path is not further than: (1) half of the minimum width defined in the AFM or, when no width is defined, 0,75 Ã  D; (2) plus the greater of 0,25 Ã  D or 3 m; (3) plus: (i) for operations under VFR by day 0,10 Ã  the distance travelled from the back of the FATO, or (ii) for operations under VFR at night 0,15 Ã  the distance travelled from the back of the FATO. (c) Obstacles may be disregarded if they are situated beyond: (1) 7 Ã  rotor radius (R) for day operations, if it is assured that navigational accuracy can be achieved by reference to suitable visual cues during the climb; (2) 10 Ã  R for night operations, if it is assured that navigational accuracy can be achieved by reference to suitable visual cues during the climb; (3) 300 m if navigational accuracy can be achieved by appropriate navigation aids; or (4) 900 m in all other cases. CHAPTER 2 Performance class 1 CAT.POL.H.200 General Helicopters operated in performance class 1 shall be certified in category A or equivalent as determined by the Agency. CAT.POL.H.205 Take-off (a) The take-off mass shall not exceed the maximum take-off mass specified in the AFM for the procedure to be used. (b) The take-off mass shall be such that: (1) it is possible to reject the take-off and land on the FATO in case of the critical engine failure being recognised at or before the take-off decision point (TDP); (2) the rejected take-off distance required (RTODRH) does not exceed the rejected take-off distance available (RTODAH); and (3) the TODRH does not exceed the take-off distance available (TODAH). (4) Notwithstanding (b)(3), the TODRH may exceed the TODAH if the helicopter, with the critical engine failure recognised at TDP can, when continuing the take-off, clear all obstacles to the end of the TODRH by a vertical margin of not less than 10,7 m (35 ft). (c) When showing compliance with (a) and (b), account shall be taken of the appropriate parameters of CAT.POL.H.105(c) at the aerodrome or operating site of departure. (d) That part of the take-off up to and including TDP shall be conducted in sight of the surface such that a rejected take-off can be carried out. (e) For take-off using a backup or lateral transition procedure, with the critical engine failure recognition at or before the TDP, all obstacles in the back-up or lateral transition area shall be cleared by an adequate margin. CAT.POL.H.210 Take-off flight path (a) From the end of the TODRH with the critical engine failure recognised at the TDP: (1) The take-off mass shall be such that the take-off flight path provides a vertical clearance, above all obstacles located in the climb path, of not less than 10,7 m (35 ft) for operations under VFR and 10,7 m (35 ft) + 0,01 Ã  distance DR for operations under IFR. Only obstacles as specified in CAT.POL.H.110 have to be considered. (2) Where a change of direction of more than 15 ° is made, adequate allowance shall be made for the effect of bank angle on the ability to comply with the obstacle clearance requirements. This turn is not to be initiated before reaching a height of 61 m (200 ft) above the take-off surface unless it is part of an approved procedure in the AFM. (b) When showing compliance with (a), account shall be taken of the appropriate parameters of CAT.POL.H.105(c) at the aerodrome or operating site of departure. CAT.POL.H.215 En-route  critical engine inoperative (a) The mass of the helicopter and flight path at all points along the route, with the critical engine inoperative and the meteorological conditions expected for the flight, shall permit compliance with (1), (2) or (3): (1) When it is intended that the flight will be conducted at any time out of sight of the surface, the mass of the helicopter permits a rate of climb of at least 50 ft/minute with the critical engine inoperative at an altitude of at least 300 m (1 000 ft), or 600 m (2 000 ft) in areas of mountainous terrain, above all terrain and obstacles along the route within 9,3 km (5 NM) on either side of the intended track. (2) When it is intended that the flight will be conducted without the surface in sight, the flight path permits the helicopter to continue flight from the cruising altitude to a height of 300 m (1 000 ft) above a landing site where a landing can be made in accordance with CAT.POL.H.220. The flight path clears vertically, by at least 300 m (1 000 ft) or 600 m (2 000 ft) in areas of mountainous terrain, all terrain and obstacles along the route within 9,3 km (5 NM) on either side of the intended track. Drift-down techniques may be used. (3) When it is intended that the flight will be conducted in VMC with the surface in sight, the flight path permits the helicopter to continue flight from the cruising altitude to a height of 300 m (1 000 ft) above a landing site where a landing can be made in accordance with CAT.POL.H.220, without flying at any time below the appropriate minimum flight altitude. Obstacles within 900 m on either side of the route need to be considered. (b) When showing compliance with (a)(2) or (a)(3): (1) the critical engine is assumed to fail at the most critical point along the route; (2) account is taken of the effects of winds on the flight path; (3) fuel jettisoning is planned to take place only to an extent consistent with reaching the aerodrome or operating site with the required fuel reserves and using a safe procedure; and (4) fuel jettisoning is not planned below 1 000 ft above terrain. (c) The width margins of (a)(1) and (a)(2) shall be increased to 18,5 km (10 NM) if the navigational accuracy cannot be met for 95 % of the total flight time. CAT.POL.H.220 Landing (a) The landing mass of the helicopter at the estimated time of landing shall not exceed the maximum mass specified in the AFM for the procedure to be used. (b) In the event of the critical engine failure being recognised at any point at or before the landing decision point (LDP), it is possible either to land and stop within the FATO, or to perform a balked landing and clear all obstacles in the flight path by a vertical margin of 10,7 m (35 ft). Only obstacles as specified in CAT.POL.H.110 have to be considered. (c) In the event of the critical engine failure being recognised at any point at or after the LDP, it is possible to: (1) clear all obstacles in the approach path; and (2) land and stop within the FATO. (d) When showing compliance with (a) to (c), account shall be taken of the appropriate parameters of CAT.POL.H.105(c) for the estimated time of landing at the destination aerodrome or operating site, or any alternate if required. (e) That part of the landing from the LDP to touchdown shall be conducted in sight of the surface. CAT.POL.H.225 Helicopter operations to/from a public interest site (a) Operations to/from a public interest site (PIS) may be conducted in performance class 2, without complying with CAT.POL.H.310(b) or CAT.POL.H.325(b), provided that all of the following are complied with: (1) the PIS was in use before 1 July 2002; (2) the size of the PIS or obstacle environment does not permit compliance with the requirements for operation in performance class 1; (3) the operation is conducted with a helicopter with an MOPSC of six or less; (4) the operator complies with CAT.POL.H.305(b)(2) and (b)(3); (5) the helicopter mass does not exceed the maximum mass specified in the AFM for a climb gradient of 8 % in still air at the appropriate take-off safety speed (VTOSS) with the critical engine inoperative and the remaining engines operating at an appropriate power rating; and (6) the operator has obtained prior approval for the operation from the competent authority. Before such operations take place in another Member State, the operator shall obtain an endorsement from the competent authority of that State. (b) Site-specific procedures shall be established in the operations manual to minimise the period during which there would be danger to helicopter occupants and persons on the surface in the event of an engine failure during take-off and landing. (c) The operations manual shall contain for each PIS: a diagram or annotated photograph, showing the main aspects, the dimensions, the non-conformance with the requirements performance class 1, the main hazards and the contingency plan should an incident occur. CHAPTER 3 Performance class 2 CAT.POL.H.300 General Helicopters operated in performance class 2 shall be certified in category A or equivalent as determined by the Agency. CAT.POL.H.305 Operations without an assured safe forced landing capability (a) Operations without an assured safe forced landing capability during the take-off and landing phases shall only be conducted if the operator has been granted an approval by the competent authority. (b) To obtain and maintain such approval the operator shall: (1) conduct a risk assessment, specifying: (i) the type of helicopter; and (ii) the type of operations; (2) implement the following set of conditions: (i) attain and maintain the helicopter/engine modification standard defined by the manufacturer; (ii) conduct the preventive maintenance actions recommended by the helicopter or engine manufacturer; (iii) include take-off and landing procedures in the operations manual, where they do not already exist in the AFM; (iv) specify training for flight crew; and (v) provide a system for reporting to the manufacturer loss of power, engine shutdown or engine failure events; and (3) implement a usage monitoring system (UMS). CAT.POL.H.310 Take-off (a) The take-off mass shall not exceed the maximum mass specified for a rate of climb of 150 ft/min at 300 m (1 000 ft) above the level of the aerodrome or operating site with the critical engine inoperative and the remaining engine(s) operating at an appropriate power rating. (b) For operations other than those specified in CAT.POL.H.305, the take-off shall be conducted such that a safe forced landing can be executed until the point where safe continuation of the flight is possible. (c) For operations in accordance with CAT.POL.H.305, in addition to the requirements of (a): (1) the take-off mass shall not exceed the maximum mass specified in the AFM for an all engines operative out of ground effect (AEO OGE) hover in still air with all engines operating at an appropriate power rating; or (2) for operations from a helideck: (i) with a helicopter that has an MOPSC of more than 19; or (ii) any helicopter operated from a helideck located in a hostile environment, the take-off mass shall take into account: the procedure; deck-edge miss and drop down appropriate to the height of the helideck with the critical engine(s) inoperative and the remaining engines operating at an appropriate power rating. (d) When showing compliance with (a) to (c), account shall be taken of the appropriate parameters of CAT.POL.H.105(c) at the point of departure. (e) That part of the take-off before the requirement of CAT.POL.H.315 is met shall be conducted in sight of the surface. CAT.POL.H.315 Take-off flight path From the defined point after take-off (DPATO) or, as an alternative, no later than 200 ft above the take-off surface, with the critical engine inoperative, the requirements of CAT.POL.H.210(a)(1), (a)(2) and (b) shall be complied with. CAT.POL.H.320 En-route  critical engine inoperative The requirement of CAT.POL.H.215 shall be complied with. CAT.POL.H.325 Landing (a) The landing mass at the estimated time of landing shall not exceed the maximum mass specified for a rate of climb of 150 ft/min at 300 m (1 000 ft) above the level of the aerodrome or operating site with the critical engine inoperative and the remaining engine(s) operating at an appropriate power rating. (b) If the critical engine fails at any point in the approach path: (1) a balked landing can be carried out meeting the requirement of CAT.POL.H.315; or (2) for operations other than those specified in CAT.POL.H.305, the helicopter can perform a safe forced landing. (c) For operations in accordance with CAT.POL.H.305, in addition to the requirements of (a): (1) the landing mass shall not exceed the maximum mass specified in the AFM for an AEO OGE hover in still air with all engines operating at an appropriate power rating; or (2) for operations to a helideck: (i) with a helicopter that has an MOPSC of more than 19; or (ii) any helicopter operated to a helideck located in a hostile environment, the landing mass shall take into account the procedure and drop down appropriate to the height of the helideck with the critical engine inoperative and the remaining engine(s) operating at an appropriate power rating. (d) When showing compliance with (a) to (c), account shall be taken of the appropriate parameters of CAT.POL.H.105(c) at the destination aerodrome or any alternate, if required. (e) That part of the landing after which the requirement of (b)(1) cannot be met shall be conducted in sight of the surface. CHAPTER 4 Performance class 3 CAT.POL.H.400 General (a) Helicopters operated in performance class 3 shall be certified in category A or equivalent as determined by the Agency, or category B. (b) Operations shall only be conducted in a non-hostile environment, except: (1) when operating in accordance with CAT.POL.H.420; or (2) for the take-off and landing phase, when operating in accordance with (c). (c) Provided the operator is approved in accordance with CAT.POL.H.305, operations may be conducted to/from an aerodrome or operating site located outside a congested hostile environment without an assured safe forced landing capability: (1) during take-off, before reaching Vy (speed for best rate of climb) or 200 ft above the take-off surface; or (2) during landing, below 200 ft above the landing surface. (d) Operations shall not be conducted: (1) out of sight of the surface; (2) at night; (3) when the ceiling is less than 600 ft; or (4) when the visibility is less than 800 m. CAT.POL.H.405 Take-off (a) The take-off mass shall be the lower of: (1) the MCTOM; or (2) the maximum take-off mass specified for a hover in ground effect with all engines operating at take-off power, or if conditions are such that a hover in ground effect is not likely to be established, the take-off mass specified for a hover out of ground effect with all engines operating at take-off power. (b) Except as provided in CAT.POL.H.400(b), in the event of an engine failure the helicopter shall be able to perform a safe forced landing. CAT.POL.H.410 En-route (a) The helicopter shall be able, with all engines operating within the maximum continuous power conditions, to continue along its intended route or to a planned diversion without flying at any point below the appropriate minimum flight altitude. (b) Except as provided in CAT.POL.H.420, in the event of an engine failure the helicopter shall be able to perform a safe forced landing. CAT.POL.H.415 Landing (a) The landing mass of the helicopter at the estimated time of landing shall be the lower of: (1) the maximum certified landing mass; or (2) the maximum landing mass specified for a hover in ground effect, with all engines operating at take-off power, or if conditions are such that a hover in ground effect is not likely to be established, the landing mass for a hover out of ground effect with all engines operating at take-off power. (b) Except as provided in CAT.POL.H.400(b), in the event of an engine failure, the helicopter shall be able to perform a safe forced landing. CAT.POL.H.420 Helicopter operations over a hostile environment located outside a congested area (a) Operations over a non-congested hostile environment without a safe forced landing capability with turbine-powered helicopters with an MOPSC of six or less shall only be conducted if the operator has been granted an approval by the competent authority, following a safety risk assessment performed by the operator. Before such operations take place in another Member State, the operator shall obtain an endorsement from the competent authority of that State. (b) To obtain and maintain such approval the operator shall: (1) only conduct these operations in the areas and under the conditions specified in the approval; (2) not conduct these operations under a HEMS approval; (3) substantiate that helicopter limitations, or other justifiable considerations, preclude the use of the appropriate performance criteria; and (4) be approved in accordance with CAT.POL.H.305(b). (c) Notwithstanding CAT.IDE.H.240, such operations may be conducted without supplemental oxygen equipment, provided the cabin altitude does not exceed 10 000 ft for a period in excess of 30 minutes and never exceeds 13 000 ft pressure altitude. SECTION 3 Mass and balance CHAPTER 1 Motor-powered aircraft CAT.POL.MAB.100 Mass and balance, loading (a) During any phase of operation, the loading, mass and centre of gravity (CG) of the aircraft shall comply with the limitations specified in the AFM, or the operations manual if more restrictive. (b) The operator shall establish the mass and the CG of any aircraft by actual weighing prior to initial entry into service and thereafter at intervals of four years if individual aircraft masses are used, or nine years if fleet masses are used. The accumulated effects of modifications and repairs on the mass and balance shall be accounted for and properly documented. Aircraft shall be reweighed if the effect of modifications on the mass and balance is not accurately known. (c) The weighing shall be accomplished by the manufacturer of the aircraft or by an approved maintenance organisation. (d) The operator shall determine the mass of all operating items and crew members included in the aircraft dry operating mass by weighing or by using standard masses. The influence of their position on the aircrafts CG shall be determined. (e) The operator shall establish the mass of the traffic load, including any ballast, by actual weighing or by determining the mass of the traffic load in accordance with standard passenger and baggage masses. (f) In addition to standard masses for passengers and checked baggage, the operator can use standard masses for other load items, if it demonstrates to the competent authority that these items have the same mass or that their masses are within specified tolerances. (g) The operator shall determine the mass of the fuel load by using the actual density or, if not known, the density calculated in accordance with a method specified in the operations manual. (h) The operator shall ensure that the loading of: (1) its aircraft is performed under the supervision of qualified personnel; and (2) traffic load is consistent with the data used for the calculation of the aircraft mass and balance. (i) The operator shall comply with additional structural limits such as the floor strength limitations, the maximum load per running metre, the maximum mass per cargo compartment and the maximum seating limit. For helicopters, in addition, the operator shall take account of in-flight changes in loading. (j) The operator shall specify, in the operations manual, the principles and methods involved in the loading and in the mass and balance system that meet the requirements contained in (a) to (i). This system shall cover all types of intended operations. CAT.POL.MAB.105 Mass and balance data and documentation (a) The operator shall establish mass and balance data and produce mass and balance documentation prior to each flight specifying the load and its distribution. The mass and balance documentation shall enable the commander to determine that the load and its distribution is such that the mass and balance limits of the aircraft are not exceeded. The mass and balance documentation shall contain the following information: (1) Aircraft registration and type; (2) Flight identification, number and date; (3) Name of the commander; (4) Name of the person who prepared the document; (5) Dry operating mass and the corresponding CG of the aircraft: (i) for performance class B aeroplanes and for helicopters the CG position may not need to be on the mass and balance documentation if, for example, the load distribution is in accordance with a pre-calculated balance table or if it can be shown that for the planned operations a correct balance can be ensured, whatever the real load is; (6) Mass of the fuel at take-off and the mass of trip fuel; (7) Mass of consumables other than fuel, if applicable; (8) Load components including passengers, baggage, freight and ballast; (9) Take-off mass, landing mass and zero fuel mass; (10) Applicable aircraft CG positions; and (11) The limiting mass and CG values. The information above shall be available in flight planning documents or mass and balance systems. Some of this information may be contained in other documents readily available for use. (b) Where mass and balance data and documentation is generated by a computerised mass and balance system, the operator shall verify the integrity of the output data. (c) The person supervising the loading of the aircraft shall confirm by hand signature or equivalent that the load and its distribution are in accordance with the mass and balance documentation given to the commander. The commander shall indicate his/her acceptance by hand signature or equivalent. (d) The operator shall specify procedures for last minute changes to the load to ensure that: (1) any last minute change after the completion of the mass and balance documentation is brought to the attention of the commander and entered in the flight planning documents containing the mass and balance documentation; (2) the maximum last minute change allowed in passenger numbers or hold load is specified; and (3) new mass and balance documentation is prepared if this maximum number is exceeded. (e) The operator shall obtain approval by the competent authority if he/she wishes to use an onboard integrated mass and balance computer system or a stand-alone computerised mass and balance system as a primary source for dispatch. The operator shall demonstrate the accuracy and reliability of that system. SUBPART D INSTRUMENTS, DATA, EQUIPMENT SECTION 1 Aeroplanes CAT.IDE.A.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with Regulation (EC) No 1702/2003, except for the following items: (1) Spare fuses; (2) Independent portable lights; (3) An accurate time piece; (4) Chart holder; (5) First-aid kits; (6) Emergency medical kit; (7) Megaphones; (8) Survival and signalling equipment; (9) Sea anchors and equipment for mooring; and (10) Child restraint devices. (b) Instruments and equipment not required by this Subpart that do not need to be approved in accordance with Regulation (EC) No 1702/2003, but are carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex I to Regulation (EC) No 216/2008 or CAT.IDE.A.330, CAT.IDE.A.335, CAT.IDE.A.340 and CAT.IDE.A.345; and (2) the instruments and equipment shall not affect the airworthiness of the aeroplane, even in the case of failures or malfunction. (c) If equipment is to be used by one flight crew member at his/her station during flight, it must be readily operable from that station. When a single item of equipment is required to be operated by more than one flight crew member it must be installed so that the equipment is readily operable from any station at which the equipment is required to be operated. (d) Those instruments that are used by any flight crew member shall be so arranged as to permit the flight crew member to see the indications readily from his/her station, with the minimum practicable deviation from the position and line of vision that he/she normally assumes when looking forward along the flight path. (e) All required emergency equipment shall be easily accessible for immediate use. CAT.IDE.A.105 Minimum equipment for flight A flight shall not be commenced when any of the aeroplanes instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless: (a) the aeroplane is operated in accordance with the operators MEL; or (b) the operator is approved by the competent authority to operate the aeroplane within the constraints of the master minimum equipment list (MMEL). CAT.IDE.A.110 Spare electrical fuses (a) Aeroplanes shall be equipped with spare electrical fuses, of the ratings required for complete circuit protection, for replacement of those fuses that are allowed to be replaced in flight. (b) The number of spare fuses that are required to be carried shall be the higher of: (1) 10 % of the number of fuses of each rating; or (2) three fuses for each rating. CAT.IDE.A.115 Operating lights (a) Aeroplanes operated by day shall be equipped with: (1) an anti-collision light system; (2) lighting supplied from the aeroplanes electrical system to provide adequate illumination for all instruments and equipment essential to the safe operation of the aeroplane; (3) lighting supplied from the aeroplanes electrical system to provide illumination in all passenger compartments; and (4) an independent portable light for each required crew member readily accessible to crew members when seated at their designated stations. (b) Aeroplanes operated at night shall in addition be equipped with: (1) navigation/position lights; (2) two landing lights or a single light having two separately energised filaments; and (3) lights to conform with the International Regulations for Preventing Collisions at Sea if the aeroplane is operated as a seaplane. CAT.IDE.A.120 Equipment to clear windshield Aeroplanes with an MCTOM of more than 5 700 kg shall be equipped at each pilot station with a means to maintain a clear portion of the windshield during precipitation. CAT.IDE.A.125 Operations under VFR by day  flight and navigational instruments and associated equipment (a) Aeroplanes operated under VFR by day shall be equipped with the following equipment, available at the pilots station: (1) A means of measuring and displaying: (i) Magnetic heading; (ii) Time in hours, minutes, and seconds; (iii) Pressure altitude; (iv) Indicated airspeed; (v) Vertical speed; (vi) Turn and slip; (vii) Attitude; (viii) Heading; (ix) Outside air temperature; and (x) Mach number whenever speed limitations are expressed in terms of Mach number. (2) A means of indicating when the supply of power to the required flight instruments is not adequate. (b) Whenever two pilots are required for the operation, an additional separate means of displaying the following shall be available for the second pilot: (1) Pressure altitude; (2) Indicated airspeed; (3) Vertical speed; (4) Turn and slip; (5) Attitude; and (6) Heading. (c) A means for preventing malfunction of the airspeed indicating systems due to condensation or icing shall be available for: (1) aeroplanes with an MCTOM of more than 5 700 kg or an MOPSC of more than nine; and (2) aeroplanes first issued with an individual CofA on or after 1 April 1999. (d) Single engine aeroplanes first issued with an individual CofA before 22 May 1995 are exempted from the requirements of (a)(1)(vi), (a)(1)(vii), (a)(1)(viii) and (a)(1)(ix) if the compliance would require retrofitting. CAT.IDE.A.130 Operations under IFR or at night  flight and navigational instruments and associated equipment Aeroplanes operated under VFR at night or under IFR shall be equipped with the following equipment, available at the pilots station: (a) A means of measuring and displaying: (1) Magnetic heading; (2) Time in hours, minutes and seconds; (3) Indicated airspeed; (4) Vertical speed; (5) Turn and slip, or in the case of aeroplanes equipped with a standby means of measuring and displaying attitude, slip; (6) Attitude; (7) Stabilised heading; (8) Outside air temperature; and (9) Mach number whenever speed limitations are expressed in terms of Mach number. (b) Two means of measuring and displaying pressure altitude. (c) A means of indicating when the supply of power to the required flight instruments is not adequate. (d) A means for preventing malfunction of the airspeed indicating systems required in (a)(3) and (h)(2) due to condensation or icing. (e) A means of annunciating to the flight crew the failure of the means required in (d) for aeroplanes: (1) issued with an individual CofA on or after 1 April 1998; or (2) issued with an individual CofA before 1 April 1998 with an MCTOM of more than 5 700 kg, and with an MOPSC of more than nine. (f) Except for propeller-driven aeroplanes with an MCTOM of 5 700 kg or less, two independent static pressure systems. (g) One static pressure system and one alternate source of static pressure for propeller-driven aeroplanes with an MCTOM of 5 700 kg or less. (h) Whenever two pilots are required for the operation, a separate means of displaying for the second pilot: (1) Pressure altitude; (2) Indicated airspeed; (3) Vertical speed; (4) Turn and slip; (5) Attitude; and (6) Stabilised heading. (i) A standby means of measuring and displaying attitude capable of being used from either pilots station for aeroplanes with an MCTOM of more than 5 700 kg or an MOPSC of more than nine that: (1) is powered continuously during normal operation and, after a total failure of the normal electrical generating system, is powered from a source independent from the normal electrical generating system; (2) provides reliable operation for a minimum of 30 minutes after total failure of the normal electrical generating system, taking into account other loads on the emergency power supply and operational procedures; (3) operates independently of any other means of measuring and displaying attitude; (4) is operative automatically after total failure of the normal electrical generating system; (5) is appropriately illuminated during all phases of operation, except for aeroplanes with an MCTOM of 5 700 kg or less, already registered in a Member State on 1 April 1995 and equipped with a standby attitude indicator in the left-hand instrument panel; (6) is clearly evident to the flight crew when the standby attitude indicator is being operated by emergency power; and (7) where the standby attitude indicator has its own dedicated power supply, has an associated indication, either on the instrument or on the instrument panel, when this supply is in use. (j) A chart holder in an easily readable position that can be illuminated for night operations. CAT.IDE.A.135 Additional equipment for single-pilot operation under IFR Aeroplanes operated under IFR with a single-pilot shall be equipped with an autopilot with at least altitude hold and heading mode. CAT.IDE.A.140 Altitude alerting system (a) The following aeroplanes shall be equipped with an altitude alerting system: (1) turbine propeller powered aeroplanes with an MCTOM of more than 5 700 kg or having an MOPSC of more than nine; and (2) aeroplanes powered by turbo-jet engines. (b) The altitude alerting system shall be capable of: (1) alerting the flight crew when approaching a preselected altitude; and (2) alerting the flight crew by at least an aural signal, when deviating from a preselected altitude. (c) Notwithstanding (a), aeroplanes with an MCTOM of 5 700 kg or less, having an MOPSC of more than nine, first issued with an individual CofA before 1 April 1972 and already registered in a Member State on 1 April 1995 are exempted from being equipped with an altitude alerting system. CAT.IDE.A.150 Terrain awareness warning system (TAWS) (a) Turbine-powered aeroplanes having an MCTOM of more than 5 700 kg or an MOPSC of more than nine shall be equipped with a TAWS that meets the requirements for Class A equipment as specified in an acceptable standard. (b) Reciprocating-engine-powered aeroplanes with an MCTOM of more than 5 700 kg or an MOPSC of more than nine shall be equipped with a TAWS that meets the requirement for Class B equipment as specified in an acceptable standard. CAT.IDE.A.155 Airborne collision avoidance system (ACAS) Unless otherwise provided for by Regulation (EU) No 1332/2011, turbine-powered aeroplanes with an MCTOM of more than 5 700 kg or an MOPSC of more than 19 shall be equipped with ACAS II. CAT.IDE.A.160 Airborne weather detecting equipment The following shall be equipped with airborne weather detecting equipment when operated at night or in IMC in areas where thunderstorms or other potentially hazardous weather conditions, regarded as detectable with airborne weather detecting equipment, may be expected to exist along the route: (a) pressurised aeroplanes; (b) non-pressurised aeroplanes with an MCTOM of more than 5 700 kg; and (c) non-pressurised aeroplanes with an MOPSC of more than nine. CAT.IDE.A.165 Additional equipment for operations in icing conditions at night (a) Aeroplanes operated in expected or actual icing conditions at night shall be equipped with a means to illuminate or detect the formation of ice. (b) The means to illuminate the formation of ice shall not cause glare or reflection that would handicap crew members in the performance of their duties. CAT.IDE.A.170 Flight crew interphone system Aeroplanes operated by more than one flight crew member shall be equipped with a flight crew interphone system, including headsets and microphones for use by all flight crew members. CAT.IDE.A.175 Crew member interphone system Aeroplanes with an MCTOM of more than 15 000 kg, or with an MOPSC of more than 19 shall be equipped with a crew member interphone system, except for aeroplanes first issued with an individual CofA before 1 April 1965 and already registered in a Member State on 1 April 1995. CAT.IDE.A.180 Public address system Aeroplanes with an MOPSC of more than 19 shall be equipped with a public address system. CAT.IDE.A.185 Cockpit voice recorder (a) The following aeroplanes shall be equipped with a cockpit voice recorder (CVR): (1) aeroplanes with an MCTOM of more than 5 700 kg; and (2) multi-engined turbine-powered aeroplanes with an MCTOM of 5 700 kg or less, with an MOPSC of more than nine and first issued with an individual CofA on or after 1 January 1990. (b) The CVR shall be capable of retaining the data recorded during at least: (1) the preceding two hours in the case of aeroplanes referred to in (a)(1) when the individual CofA has been issued on or after 1 April 1998; (2) the preceding 30 minutes for aeroplanes referred to in (a)(1) when the individual CofA has been issued before 1 April 1998; or (3) the preceding 30 minutes, in the case of aeroplanes referred to in (a)(2). (c) The CVR shall record with reference to a timescale: (1) voice communications transmitted from or received in the flight crew compartment by radio; (2) flight crew members voice communications using the interphone system and the public address system, if installed; (3) the aural environment of the flight crew compartment, including without interruption: (i) for aeroplanes first issued with an individual CofA on or after 1 April 1998, the audio signals received from each boom and mask microphone in use; (ii) for aeroplanes referred to in (a)(2) and first issued with an individual CofA before 1 April 1998, the audio signals received from each boom and mask microphone, where practicable; and (4) voice or audio signals identifying navigation or approach aids introduced into a headset or speaker. (d) The CVR shall start to record prior to the aeroplane moving under its own power and shall continue to record until the termination of the flight when the aeroplane is no longer capable of moving under its own power. In addition, in the case of aeroplanes issued with an individual CofA on or after 1 April 1998, the CVR shall start automatically to record prior to the aeroplane moving under its own power and continue to record until the termination of the flight when the aeroplane is no longer capable of moving under its own power. (e) In addition to (d), depending on the availability of electrical power, the CVR shall start to record as early as possible during the cockpit checks prior to engine start at the beginning of the flight until the cockpit checks immediately following engine shutdown at the end of the flight, in the case of: (1) aeroplanes referred to in (a)(1) and issued with an individual CofA after 1 April 1998; or (2) aeroplanes referred to in (a)(2). (f) The CVR shall have a device to assist in locating it in water. CAT.IDE.A.190 Flight data recorder (a) The following aeroplanes shall be equipped with a flight data recorder (FDR) that uses a digital method of recording and storing data and for which a method of readily retrieving that data from the storage medium is available: (1) aeroplanes with an MCTOM of more than 5 700 kg and first issued with an individual CofA on or after 1 June 1990; (2) turbine-engined aeroplanes with an MCTOM of more than 5 700 kg and first issued with an individual CofA before 1 June 1990; and (3) multi-engined turbine-powered aeroplanes with an MCTOM of 5 700 kg or less, with an MOPSC of more than nine and first issued with an individual CofA on or after 1 April 1998. (b) The FDR shall record: (1) time, altitude, airspeed, normal acceleration and heading and be capable of retaining the data recorded during at least the preceding 25 hours for aeroplanes referred to in (a)(2) with an MCTOM of less than 27 000 kg; (2) the parameters required to determine accurately the aeroplane flight path, speed, attitude, engine power and configuration of lift and drag devices and be capable of retaining the data recorded during at least the preceding 25 hours, for aeroplanes referred to in (a)(1) with an MCTOM of less than 27 000 kg and first issued with an individual CofA before 1 January 2016; (3) the parameters required to determine accurately the aeroplane flight path, speed, attitude, engine power, configuration and operation and be capable of retaining the data recorded during at least the preceding 25 hours, for aeroplanes referred to in (a)(1) and (a)(2) with an MCTOM of over 27 000 kg and first issued with an individual CofA before 1 January 2016; (4) the parameters required to determine accurately the aeroplane flight path, speed, attitude, engine power and configuration of lift and drag devices and be capable of retaining the data recorded during at least the preceding 10 hours, in the case of aeroplanes referred to in (a)(3) and first issued with an individual CofA before 1 January 2016; or (5) the parameters required to determine accurately the aeroplane flight path, speed, attitude, engine power, configuration and operation and be capable of retaining the data recorded during at least the preceding 25 hours, for aeroplanes referred to in (a)(1) and (a)(3) and first issued with an individual CofA on or after 1 January 2016. (c) Data shall be obtained from aeroplane sources that enable accurate correlation with information displayed to the flight crew. (d) The FDR shall start to record the data prior to the aeroplane being capable of moving under its own power and shall stop after the aeroplane is incapable of moving under its own power. In addition, in the case of aeroplanes issued with an individual CofA on or after 1 April 1998, the FDR shall start automatically to record the data prior to the aeroplane being capable of moving under its own power and shall stop automatically after the aeroplane is incapable of moving under its own power. (e) The FDR shall have a device to assist in locating it in water. CAT.IDE.A.195 Data link recording (a) Aeroplanes first issued with an individual CofA on or after 8 April 2014 that have the capability to operate data link communications and are required to be equipped with a CVR, shall record on a recorder, where applicable: (1) data link communication messages related to ATS communications to and from the aeroplane, including messages applying to the following applications: (i) data link initiation; (ii) controller-pilot communication; (iii) addressed surveillance; (iv) flight information; (v) as far as is practicable, given the architecture of the system, aircraft broadcast surveillance; (vi) as far as is practicable, given the architecture of the system, aircraft operational control data; and (vii) as far as is practicable, given the architecture of the system, graphics; (2) information that enables correlation to any associated records related to data link communications and stored separately from the aeroplane; and (3) information on the time and priority of data link communications messages, taking into account the systems architecture. (b) The recorder shall use a digital method of recording and storing data and information and a method for retrieving that data. The recording method shall allow the data to match the data recorded on the ground. (c) The recorder shall be capable of retaining data recorded for at least the same duration as set out for CVRs in CAT.IDE.A.185. (d) The recorder shall have a device to assist in locating it in water. (e) The requirements applicable to the start and stop logic of the recorder are the same as the requirements applicable to the start and stop logic of the CVR contained in CAT.IDE.A.185(d) and (e). CAT.IDE.A.200 Combination recorder Compliance with CVR and FDR requirements may be achieved by: (a) one flight data and cockpit voice combination recorder in the case of aeroplanes required to be equipped with a CVR or an FDR; (b) one flight data and cockpit voice combination recorder in the case of aeroplanes with an MCTOM of 5 700 kg or less and required to be equipped with a CVR and an FDR; or (c) two flight data and cockpit voice combination recorders in the case of aeroplanes with an MCTOM of more than 5 700 kg and required to be equipped with a CVR and an FDR. CAT.IDE.A.205 Seats, seat safety belts, restraint systems and child restraint devices (a) Aeroplanes shall be equipped with: (1) a seat or berth for each person on board who is aged 24 months or more; (2) a seat belt on each passenger seat and restraining belts for each berth except as specified in (3); (3) a seat belt with upper torso restraint system on each passenger seat and restraining belts on each berth in the case of aeroplanes with an MCTOM of less than 5 700 kg and with an MOPSC of less than nine, after 8 April 2015; (4) a child restraint device (CRD) for each person on board younger than 24 months; (5) a seat belt with upper torso restraint system incorporating a device that will automatically restrain the occupants torso in the event of rapid deceleration: (i) on each flight crew seat and on any seat alongside a pilots seat; (ii) on each observer seat located in the flight crew compartment; (6) a seat belt with upper torso restraint system on each seat for the minimum required cabin crew. (b) A seat belt with upper torso restraint system shall: (1) have a single point release; (2) on flight crew seats, on any seat alongside a pilots seat and on the seats for the minimum required cabin crew, include two shoulder straps and a seat belt that may be used independently. CAT.IDE.A.210 Fasten seat belt and no smoking signs Aeroplanes in which not all passenger seats are visible from the flight crew seat(s) shall be equipped with a means of indicating to all passengers and cabin crew when seat belts shall be fastened and when smoking is not allowed. CAT.IDE.A.215 Internal doors and curtains Aeroplanes shall be equipped with: (a) in the case of aeroplanes with an MOPSC of more than 19, a door between the passenger compartment and the flight crew compartment, with a placard indicating crew only and a locking means to prevent passengers from opening it without the permission of a member of the flight crew; (b) a readily accessible means for opening each door that separates a passenger compartment from another compartment that has emergency exits; (c) a means for securing in the open position any doorway or curtain separating the passenger compartment from other areas that need to be accessed to reach any required emergency exit from any passenger seat; (d) a placard on each internal door or adjacent to a curtain that is the means of access to a passenger emergency exit, to indicate that it must be secured open during take-off and landing; and (e) a means for any member of the crew to unlock any door that is normally accessible to passengers and that can be locked by passengers. CAT.IDE.A.220 First-aid kit (a) Aeroplanes shall be equipped with first-aid kits, in accordance with Table 1. Table 1 Number of first-aid kits required Number of passenger seats installed Number of first-aid kits required 0-100 1 101-200 2 201-300 3 301-400 4 401-500 5 501 or more 6 (b) First-aid kits shall be: (1) readily accessible for use; and (2) kept up to date. CAT.IDE.A.225 Emergency medical kit (a) Aeroplanes with an MOPSC of more than 30 shall be equipped with an emergency medical kit when any point on the planned route is more than 60 minutes flying time at normal cruising speed from an aerodrome at which qualified medical assistance could be expected to be available. (b) The commander shall ensure that drugs are only administered by appropriately qualified persons. (c) The emergency medical kit referred to in (a) shall be: (1) dust and moisture proof; (2) carried in a way that prevents unauthorised access; and (3) kept up to date. CAT.IDE.A.230 First-aid oxygen (a) Pressurised aeroplanes operated at pressure altitudes above 25 000 ft, in the case of operations for which a cabin crew member is required, shall be equipped with a supply of undiluted oxygen for passengers who, for physiological reasons, might require oxygen following a cabin depressurisation. (b) The oxygen supply referred to in (a) shall be calculated using an average flow rate of at least 3 litres standard temperature pressure dry (STPD)/minute/person. This oxygen supply shall be sufficient for the remainder of the flight after cabin depressurisation when the cabin altitude exceeds 8 000 ft but does not exceed 15 000 ft, for at least 2 % of the passengers carried, but in no case for less than one person. (c) There shall be a sufficient number of dispensing units, but in no case less than two, with a means for cabin crew to use the supply. (d) The first-aid oxygen equipment shall be capable of generating a mass flow to each user of at least 4 litres STPD per minute. CAT.IDE.A.235 Supplemental oxygen  pressurised aeroplanes (a) Pressurised aeroplanes operated at pressure altitudes above 10 000 ft shall be equipped with supplemental oxygen equipment that is capable of storing and dispensing the oxygen supplies in accordance with Table 1. (b) Pressurised aeroplanes operated at pressure altitudes above 25 000 ft shall be equipped with: (1) quick donning types of masks for flight crew members; (2) sufficient spare outlets and masks or portable oxygen units with masks distributed evenly throughout the passenger compartment, to ensure immediate availability of oxygen for use by each required cabin crew member; (3) an oxygen dispensing unit connected to oxygen supply terminals immediately available to each cabin crew member, additional crew member and occupants of passenger seats, wherever seated; and (4) a device to provide a warning indication to the flight crew of any loss of pressurisation. (c) In the case of pressurised aeroplanes first issued with an individual CofA after 8 November 1998 and operated at pressure altitudes above 25 000 ft, or operated at pressure altitudes at, or below 25 000 ft under conditions that would not allow them to descend safely to 13 000 ft within four minutes, the individual oxygen dispensing units referred to in (b)(3) shall be automatically deployable. (d) The total number of dispensing units and outlets referred to in (b)(3) and (c) shall exceed the number of seats by at least 10 %. The extra units shall be evenly distributed throughout the passenger compartment. (e) Notwithstanding (a), the oxygen supply requirements for cabin crew member(s), additional crew member(s) and passenger(s), in the case of aeroplanes not certified to fly at altitudes above 25 000 ft, may be reduced to the entire flying time between 10 000 ft and 13 000 ft cabin pressure altitudes for all required cabin crew members and for at least 10 % of the passengers if, at all points along the route to be flown, the aeroplane is able to descend safely within four minutes to a cabin pressure altitude of 13 000 ft. (f) The required minimum supply in Table 1, row 1 item (b)(1) and row 2, shall cover the quantity of oxygen necessary for a constant rate of descent from the aeroplanes maximum certified operating altitude to 10 000 ft in 10 minutes and followed by 20 minutes at 10 000 ft. (g) The required minimum supply in Table 1, row 1 item 1(b)(2), shall cover the quantity of oxygen necessary for a constant rate of descent from the aeroplanes maximum certified operating altitude to 10 000 ft in 10 minutes followed by 110 minutes at 10 000 ft. (h) The required minimum supply in Table 1, row 3, shall cover the quantity of oxygen necessary for a constant rate of descent from the aeroplanes maximum certified operating altitude to 15 000 ft in 10 minutes. Table 1 Oxygen minimum requirements for pressurised aeroplanes Supply for Duration and cabin pressure altitude 1. Occupants of flight crew compartment seats on flight crew compartment duty (a) The entire flying time when the cabin pressure altitude exceeds 13 000 ft. (b) The remainder of the flying time when the cabin pressure altitude exceeds 10 000 ft but does not exceed 13 000 ft, after the initial 30 minutes at these altitudes, but in no case less than: (1) 30 minutes supply for aeroplanes certified to fly at altitudes not exceeding 25 000 ft; and (2) 2 hours supply for aeroplanes certified to fly at altitudes of more than 25 000 ft. 2. Required cabin crew members (a) The entire flying time when the cabin pressure altitude exceeds 13 000 ft, but not less than 30 minutes supply. (b) The remainder of the flying time when the cabin pressure altitude exceeds 10 000 ft but does not exceed 13 000 ft, after the initial 30 minutes at these altitudes. 3. 100 % of passengers (6) The entire flying time when the cabin pressure altitude exceeds 15 000 ft, but in no case less than 10 minutes supply. 4. 30 % of passengers (6) The entire flying time when the cabin pressure altitude exceeds 14 000 ft but does not exceed 15 000 ft. 5. 10 % of passengers (6) The remainder of the flying time when the cabin pressure altitude exceeds 10 000 ft but does not exceed 14 000 ft, after the initial 30 minutes at these altitudes. CAT.IDE.A.240 Supplemental oxygen  non-pressurised aeroplanes Non-pressurised aeroplanes operated at pressure altitudes above 10 000 ft shall be equipped with supplemental oxygen equipment capable of storing and dispensing the oxygen supplies in accordance with Table 1. Table 1 Oxygen minimum requirements for non-pressurised aeroplanes Supply for Duration and cabin pressure altitude 1. Occupants of flight crew compartment seats on flight crew compartment duty and crew members assisting flight crew in their duties The entire flying time at pressure altitudes above 10 000 ft. 2. Required cabin crew members The entire flying time at pressure altitudes above 13 000 ft and for any period exceeding 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. 3. Additional crew members and 100 % of passengers (7) The entire flying time at pressure altitudes above 13 000 ft. 4. 10 % of passengers (7) The entire flying time after 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. CAT.IDE.A.245 Crew protective breathing equipment (a) All pressurised aeroplanes and those unpressurised aeroplanes with an MCTOM of more than 5 700 kg or having an MOPSC of more than 19 seats shall be equipped with protective breathing equipment (PBE) to protect the eyes, nose and mouth and to provide for a period of at least 15 minutes: (1) oxygen for each flight crew member on duty in the flight crew compartment; (2) breathing gas for each required cabin crew member, adjacent to his/her assigned station; and (3) breathing gas from a portable PBE for one member of the flight crew, adjacent to his/her assigned station, in the case of aeroplanes operated with a flight crew of more than one and no cabin crew member. (b) A PBE intended for flight crew use shall be installed in the flight crew compartment and be accessible for immediate use by each required flight crew member at his/her assigned station. (c) A PBE intended for cabin crew use shall be installed adjacent to each required cabin crew member station. (d) Aeroplanes shall be equipped with an additional portable PBE installed adjacent to the hand fire extinguisher referred to in CAT.IDE.A.250, or adjacent to the entrance of the cargo compartment, in case the hand fire extinguisher is installed in a cargo compartment. (e) A PBE while in use shall not prevent the use of the means of communication referred to in CAT.IDE.A.170, CAT.IDE.A.175, CAT.IDE.A.270 and CAT.IDE.A.330. CAT.IDE.A.250 Hand fire extinguishers (a) Aeroplanes shall be equipped with at least one hand fire extinguisher in the flight crew compartment. (b) At least one hand fire extinguisher shall be located in, or readily accessible for use in, each galley not located on the main passenger compartment. (c) At least one hand fire extinguisher shall be available for use in each class A or class B cargo or baggage compartment and in each class E cargo compartment that is accessible to crew members in flight. (d) The type and quantity of extinguishing agent for the required fire extinguishers shall be suitable for the type of fire likely to occur in the compartment where the extinguisher is intended to be used and to minimise the hazard of toxic gas concentration in compartments occupied by persons. (e) Aeroplanes shall be equipped with at least a number of hand fire extinguishers in accordance with Table 1, conveniently located to provide adequate availability for use in each passenger compartment. Table 1 Number of hand fire extinguishers MOPSC Number of extinguishers 7-30 1 31-60 2 61-200 3 201-300 4 301-400 5 401-500 6 501-600 7 601 or more 8 CAT.IDE.A.255 Crash axe and crowbar (a) Aeroplanes with an MCTOM of more than 5 700 kg or with an MOPSC of more than nine shall be equipped with at least one crash axe or crowbar located in the flight crew compartment. (b) In the case of aeroplanes with an MOPSC of more than 200, an additional crash axe or crowbar shall be installed in or near the rearmost galley area. (c) Crash axes and crowbars located in the passenger compartment shall not be visible to passengers. CAT.IDE.A.260 Marking of break-in points If areas of the aeroplanes fuselage suitable for break-in by rescue crews in an emergency are marked, such areas shall be marked as shown in Figure 1. Figure 1 Marking of break-in points CAT.IDE.A.265 Means for emergency evacuation (a) Aeroplanes with passenger emergency exit sill heights of more than 1,83 m (6 ft) above the ground shall be equipped at each of those exits with a means to enable passengers and crew to reach the ground safely in an emergency. (b) Notwithstanding (a), such means are not required at overwing exits if the designated place on the aeroplane structure at which the escape route terminates is less than 1,83 m (6 ft) from the ground with the aeroplane on the ground, the landing gear extended, and the flaps in the take-off or landing position, whichever flap position is higher from the ground. (c) Aeroplanes required to have a separate emergency exit for the flight crew for which the lowest point of the emergency exit is more than 1,83 m (6 ft) above the ground shall have a means to assist all flight crew members in descending to reach the ground safely in an emergency. (d) The heights referred to in (a) and (c) shall be measured: (1) with the landing gear extended; and (2) after the collapse of, or failure to extend of, one or more legs of the landing gear, in the case of aeroplanes with a type certificate issued after 31 March 2000. CAT.IDE.A.270 Megaphones Aeroplanes with an MOPSC of more than 60 and carrying at least one passenger shall be equipped with the following quantities of portable battery-powered megaphones readily accessible for use by crew members during an emergency evacuation: (a) For each passenger deck: Table 1 Number of megaphones Passenger seating configuration Number of megaphones 61 to 99 1 100 or more 2 (b) For aeroplanes with more than one passenger deck, in all cases when the total passenger seating configuration is more than 60, at least one megaphone. CAT.IDE.A.275 Emergency lighting and marking (a) Aeroplanes with an MOPSC of more than nine shall be equipped with an emergency lighting system having an independent power supply to facilitate the evacuation of the aeroplane. (b) In the case of aeroplanes with an MOPSC of more than 19, the emergency lighting system, referred to in (a) shall include: (1) sources of general cabin illumination; (2) internal lighting in floor level emergency exit areas; (3) illuminated emergency exit marking and locating signs; (4) in the case of aeroplanes for which the application for the type certificate or equivalent was filed before 1 May 1972, when operated by night, exterior emergency lighting at all overwing exits and at exits where descent assist means are required; (5) in the case of aeroplanes for which the application for the type certificate or equivalent was filed after 30 April 1972, when operated by night, exterior emergency lighting at all passenger emergency exits; and (6) in the case of aeroplanes for which the type certificate was first issued on or after 31 December 1957, floor proximity emergency escape path marking system(s) in the passenger compartments. (c) In the case of aeroplanes with an MOPSC of 19 or less and type certified on the basis of the Agencys airworthiness codes, the emergency lighting system, referred to in (a) shall include the equipment referred to in (b)(1) to (3). (d) In the case of aeroplanes with an MOPSC of 19 or less that are not certified on the basis of the Agencys airworthiness codes, the emergency lighting system, referred to in (a) shall include the equipment referred to in (b)(1). (e) Aeroplanes with an MOPSC of nine or less, operated at night, shall be equipped with a source of general cabin illumination to facilitate the evacuation of the aeroplane. CAT.IDE.A.280 Emergency locator transmitter (ELT) (a) Aeroplanes with an MOPSC of more than 19 shall be equipped with at least: (1) two ELTs, one of which shall be automatic, in the case of aeroplanes first issued with an individual CofA after 1 July 2008; or (2) one automatic ELT or two ELTs of any type, in the case of aeroplanes first issued with an individual CofA on or before 1 July 2008. (b) Aeroplanes with an MOPSC of 19 or less shall be equipped with at least: (1) one automatic ELT, in the case of aeroplanes first issued with an individual CofA after 1 July 2008; or (2) one ELT of any type, in the case of aeroplanes first issued with an individual CofA on or before 1 July 2008. (c) An ELT of any type shall be capable of transmitting simultaneously on 121,5 MHz and 406 MHz. CAT.IDE.A.285 Flight over water (a) The following aeroplanes shall be equipped with a life-jacket for each person on board or equivalent flotation device for each person on board younger than 24 months, stowed in a position that is readily accessible from the seat or berth of the person for whose use it is provided: (1) landplanes operated over water at a distance of more than 50 NM from the shore or taking off or landing at an aerodrome where the take-off or approach path is so disposed over water that there would be a likelihood of a ditching; and (2) seaplanes operated over water. (b) Each life-jacket or equivalent individual flotation device shall be equipped with a means of electric illumination for the purpose of facilitating the location of persons. (c) Seaplanes operated over water shall be equipped with: (1) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the seaplane on water, appropriate to its size, weight and handling characteristics; and (2) equipment for making the sound signals as prescribed in the International Regulations for Preventing Collisions at Sea, where applicable. (d) Aeroplanes operated over water at a distance away from land suitable for making an emergency landing, greater than that corresponding to: (1) 120 minutes at cruising speed or 400 NM, whichever is the lesser, in the case of aeroplanes capable of continuing the flight to an aerodrome with the critical engine(s) becoming inoperative at any point along the route or planned diversions; or (2) for all other aeroplanes, 30 minutes at cruising speed or 100 NM, whichever is the lesser, shall be equipped with the equipment specified in (e). (e) Aeroplanes complying with (d) shall carry the following equipment: (1) life-rafts in sufficient numbers to carry all persons on board, stowed so as to facilitate their ready use in an emergency, and being of sufficient size to accommodate all the survivors in the event of a loss of one raft of the largest rated capacity; (2) a survivor locator light in each life-raft; (3) life-saving equipment to provide the means for sustaining life, as appropriate for the flight to be undertaken; and (4) at least two survival ELTs (ELT(S)). CAT.IDE.A.305 Survival equipment (a) Aeroplanes operated over areas in which search and rescue would be especially difficult shall be equipped with: (1) signalling equipment to make the distress signals; (2) at least one ELT(S); and (3) additional survival equipment for the route to be flown taking account of the number of persons on board. (b) The additional survival equipment specified in (a)(3) does not need to be carried when the aeroplane: (1) remains within a distance from an area where search and rescue is not especially difficult corresponding to: (i) 120 minutes at one-engine-inoperative (OEI) cruising speed for aeroplanes capable of continuing the flight to an aerodrome with the critical engine(s) becoming inoperative at any point along the route or planned diversion routes; or (ii) 30 minutes at cruising speed for all other aeroplanes; (2) remains within a distance no greater than that corresponding to 90 minutes at cruising speed from an area suitable for making an emergency landing, for aeroplanes certified in accordance with the applicable airworthiness standard. CAT.IDE.A.325 Headset (a) Aeroplanes shall be equipped with a headset with a boom or throat microphone or equivalent for each flight crew member at their assigned station in the flight crew compartment. (b) Aeroplanes operated under IFR or at night shall be equipped with a transmit button on the manual pitch and roll control for each required flight crew member. CAT.IDE.A.330 Radio communication equipment (a) Aeroplanes shall be equipped with the radio communication equipment required by the applicable airspace requirements. (b) The radio communication equipment shall provide for communication on the aeronautical emergency frequency 121,5 MHz. CAT.IDE.A.335 Audio selector panel Aeroplanes operated under IFR shall be equipped with an audio selector panel operable from each required flight crew member station. CAT.IDE.A.340 Radio equipment for operations under VFR over routes navigated by reference to visual landmarks Aeroplanes operated under VFR over routes navigated by reference to visual landmarks shall be equipped with radio communication equipment necessary under normal radio propagation conditions to fulfil the following: (a) communicate with appropriate ground stations; (b) communicate with appropriate ATC stations from any point in controlled airspace within which flights are intended; and (c) receive meteorological information. CAT.IDE.A.345 Communication and navigation equipment for operations under IFR or under VFR over routes not navigated by reference to visual landmarks (a) Aeroplanes operated under IFR or under VFR over routes that cannot be navigated by reference to visual landmarks shall be equipped with radio communication and navigation equipment in accordance with the applicable airspace requirements. (b) Radio communication equipment shall include at least two independent radio communication systems necessary under normal operating conditions to communicate with an appropriate ground station from any point on the route, including diversions. (c) Notwithstanding (b), aeroplanes operated for short haul operations in the North Atlantic minimum navigation performance specifications (NAT MNPS) airspace and not crossing the North Atlantic shall be equipped with at least one long range communication system, in case alternative communication procedures are published for the airspace concerned. (d) Aeroplanes shall have sufficient navigation equipment to ensure that, in the event of the failure of one item of equipment at any stage of the flight, the remaining equipment shall allow safe navigation in accordance with the flight plan. (e) Aeroplanes operated on flights in which it is intended to land in IMC shall be equipped with suitable equipment capable of providing guidance to a point from which a visual landing can be performed for each aerodrome at which it is intended to land in IMC and for any designated alternate aerodrome. CAT.IDE.A.350 Transponder Aeroplanes shall be equipped with a pressure altitude reporting secondary surveillance radar (SSR) transponder and any other SSR transponder capability required for the route being flown. CAT.IDE.A.355 Electronic navigation data management (a) The operator shall only use electronic navigation data products that support a navigation application meeting standards of integrity that are adequate for the intended use of the data. (b) When the electronic navigation data products support a navigation application needed for an operation for which Annex V (Part-SPA) requires an approval, the operator shall demonstrate to the competent authority that the process applied and the delivered products meet standards of integrity that are adequate for the intended use of the data. (c) The operator shall continuously monitor the integrity of both the process and the products, either directly or by monitoring the compliance of third party providers. (d) The operator shall ensure the timely distribution and insertion of current and unaltered electronic navigation data to all aeroplanes that require it. SECTION 2 Helicopters CAT.IDE.H.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with Regulation (EC) No 1702/2003, except for the following items: (1) Spare fuses; (2) Independent portable lights; (3) An accurate time piece; (4) Chart holder; (5) First-aid kit; (6) Megaphones; (7) Survival and signalling equipment; (8) Sea anchors and equipment for mooring; and (9) Child restraint devices. (b) Instruments and equipment not required by this Subpart that do not need to be approved in accordance with Regulation (EC) No 1702/2003 but are carried on a flight, shall comply with the following: (1) the information provided by these instruments, equipment or accessories shall not be used by the flight crew to comply with Annex 1 to Regulation (EC) No 216/2008 or CAT.IDE.H.330, CAT.IDE.H.335, CAT.IDE.H.340 and CAT.IDE.H.345; and (2) the instruments and equipment shall not affect the airworthiness of the helicopter, even in the case of failures or malfunction. (c) If equipment is to be used by one flight crew member at his/her station during flight, it must be readily operable from that station. When a single item of equipment is required to be operated by more than one flight crew member it must be installed so that the equipment is readily operable from any station at which the equipment is required to be operated. (d) Those instruments that are used by any flight crew member shall be so arranged as to permit the flight crew member to see the indications readily from his/her station, with the minimum practicable deviation from the position and line of vision that he/she normally assumes when looking forward along the flight path. (e) All required emergency equipment shall be easily accessible for immediate use. CAT.IDE.H.105 Minimum equipment for flight A flight shall not be commenced when any of the helicopters instruments, items of equipment or functions required for the intended flight are inoperative or missing, unless: (a) the helicopter is operated in accordance with the operators MEL; or (b) the operator is approved by the competent authority to operate the helicopter within the constraints of the MMEL. CAT.IDE.H.115 Operating lights (a) Helicopters operated under VFR by day shall be equipped with an anti-collision light system. (b) Helicopters operated at night or under IFR shall, in addition to (a), be equipped with: (1) lighting supplied from the helicopters electrical system to provide adequate illumination for all instruments and equipment essential to the safe operation of the helicopter; (2) lighting supplied from the helicopters electrical system to provide illumination in all passenger compartments; (3) an independent portable light for each required crew member readily accessible to crew members when seated at their designated stations; (4) navigation/position lights; (5) two landing lights of which at least one is adjustable in flight so as to illuminate the ground in front of and below the helicopter and the ground on either side of the helicopter; and (6) lights to conform with the International Regulations for Preventing Collisions at Sea if the helicopter is amphibious. CAT.IDE.H.125 Operations under VFR by day  flight and navigational instruments and associated equipment (a) Helicopters operated under VFR by day shall be equipped with the following equipment, available at the pilots station: (1) A means of measuring and displaying: (i) Magnetic heading; (ii) Time in hours, minutes, and seconds; (iii) Pressure altitude; (iv) Indicated airspeed; (v) Vertical speed; (vi) Slip; and (vii) Outside air temperature. (2) A means of indicating when the supply of power to the required flight instruments is not adequate. (b) Whenever two pilots are required for the operation, an additional separate means of displaying the following shall be available for the second pilot: (1) Pressure altitude; (2) Indicated airspeed; (3) Vertical speed; and (4) Slip. (c) Helicopters with an MCTOM of more than 3 175 kg or any helicopter operating over water when out of sight of land or when the visibility is less than 1 500 m, shall be equipped with a means of measuring and displaying: (1) Attitude; and (2) Heading. (d) A means for preventing malfunction of the airspeed indicating systems due to condensation or icing shall be available for helicopters with an MCTOM of more than 3 175 kg or an MOPSC of more than nine. CAT.IDE.H.130 Operations under IFR or at night  flight and navigational instruments and associated equipment Helicopters operated under VFR at night or under IFR shall be equipped with the following equipment, available at the pilots station: (a) A means of measuring and displaying: (1) Magnetic heading; (2) Time in hours, minutes and seconds; (3) Indicated airspeed; (4) Vertical speed; (5) Slip; (6) Attitude; (7) Stabilised heading; and (8) Outside air temperature. (b) Two means of measuring and displaying pressure altitude. For single-pilot operations under VFR at night one pressure altimeter may be substituted by a radio altimeter. (c) A means of indicating when the supply of power to the required flight instruments is not adequate. (d) A means of preventing malfunction of the airspeed indicating systems required in (a)(3) and (h)(2) due to either condensation or icing. (e) A means of annunciating to the flight crew the failure of the means required in (d) for helicopters: (1) issued with an individual CofA on or after 1 August 1999; or (2) issued with an individual CofA before 1 August 1999 with an MCTOM of more than 3 175 kg, and with an MOPSC of more than nine. (f) A standby means of measuring and displaying attitude that: (1) is powered continuously during normal operation and, in the event of a total failure of the normal electrical generating system, is powered from a source independent of the normal electrical generating system; (2) operates independently of any other means of measuring and displaying attitude; (3) is capable of being used from either pilots station; (4) is operative automatically after total failure of the normal electrical generating system; (5) provides reliable operation for a minimum of 30 minutes or the time required to fly to a suitable alternate landing site when operating over hostile terrain or offshore, whichever is greater, after total failure of the normal electrical generating system, taking into account other loads on the emergency power supply and operational procedures; (6) is appropriately illuminated during all phases of operation; and (7) is associated with a means to alert the flight crew when operating under its dedicated power supply, including when operated by emergency power. (g) An alternate source of static pressure for the means of measuring altitude, airspeed and vertical speed. (h) Whenever two pilots are required for the operation, a separate means for displaying for the second pilot: (1) Pressure altitude; (2) Indicated airspeed; (3) Vertical speed; (4) Slip; (5) Attitude; and (6) Stabilised heading. (i) For IFR operations, a chart holder in an easily readable position that can be illuminated for night operations. CAT.IDE.H.135 Additional equipment for single-pilot operation under IFR Helicopters operated under IFR with a single-pilot shall be equipped with an autopilot with at least altitude hold and heading mode. CAT.IDE.H.145 Radio altimeters (a) Helicopters on flights over water shall be equipped with a radio altimeter capable of emitting an audio warning below a pre-set height and a visual warning at a height selectable by the pilot, when operating: (1) out of sight of the land; (2) in a visibility of less than 1 500 m; (3) at night; or (4) at a distance from land corresponding to more than three minutes at normal cruising speed. CAT.IDE.H.160 Airborne weather detecting equipment Helicopters with an MOPSC of more than nine and operated under IFR or at night shall be equipped with airborne weather detecting equipment when current weather reports indicate that thunderstorms or other potentially hazardous weather conditions, regarded as detectable with airborne weather detecting equipment, may be expected to exist along the route to be flown. CAT.IDE.H.165 Additional equipment for operations in icing conditions at night (a) Helicopters operated in expected or actual icing conditions at night shall be equipped with a means to illuminate or detect the formation of ice. (b) The means to illuminate the formation of ice shall not cause glare or reflection that would handicap crew members in the performance of their duties. CAT.IDE.H.170 Flight crew interphone system Helicopters operated by more than one flight crew member shall be equipped with a flight crew interphone system, including headsets and microphones for use by all flight crew members. CAT.IDE.H.175 Crew member interphone system Helicopters shall be equipped with a crew member interphone system when carrying a crew member other than a flight crew member. CAT.IDE.H.180 Public address system (a) Helicopters with an MOPSC of more than nine shall be equipped with a public address system, with the exception of (b). (b) Notwithstanding (a) helicopters with an MOPSC of more than nine and less than 20 are exempted from having a public address system, if: (1) the helicopter is designed without a bulkhead between pilot and passengers; and (2) the operator is able to demonstrate that when in flight, the pilots voice is audible and intelligible at all passengers seats. CAT.IDE.H.185 Cockpit voice recorder (a) The following helicopter types shall be equipped with a cockpit voice recorder (CVR): (1) all helicopters with an MCTOM of more than 7 000 kg; and (2) helicopters with an MCTOM of more than 3 175 kg and first issued with an individual CofA on or after 1 January 1987. (b) The CVR shall be capable of retaining the data recorded during at least: (1) the preceding two hours for helicopters referred to in (a)(1) and (a)(2), when first issued with an individual CofA on or after 1 January 2016; (2) the preceding one hour for helicopters referred to in (a)(1), when first issued with an individual CofA on or after 1 August 1999 and before 1 January 2016; (3) the preceding 30 minutes for helicopters referred to in (a)(1), when first issued with an individual CofA before 1 August 1999; or (4) the preceding 30 minutes for helicopters referred to in (a)(2), when first issued with an individual CofA before 1 January 2016. (c) The CVR shall record with reference to a timescale: (1) voice communications transmitted from or received in the flight crew compartment by radio; (2) flight crew members voice communications using the interphone system and the public address system, if installed; (3) the aural environment of the flight crew compartment, including without interruption: (i) for helicopters first issued with an individual CofA on or after 1 August 1999, the audio signals received from each crew microphone; (ii) for helicopters first issued with an individual CofA before 1 August 1999, the audio signals received from each crew microphone, where practicable; (4) voice or audio signals identifying navigation or approach aids introduced into a headset or speaker. (d) The CVR shall start to record prior to the helicopter moving under its own power and shall continue to record until the termination of the flight when the helicopter is no longer capable of moving under its own power. (e) In addition to (d), for helicopters referred to in (a)(2) issued with an individual CofA on or after 1 August 1999: (1) the CVR shall start automatically to record prior to the helicopter moving under its own power and continue to record until the termination of the flight when the helicopter is no longer capable of moving under its own power; and (2) depending on the availability of electrical power, the CVR shall start to record as early as possible during the cockpit checks prior to engine start at the beginning of the flight until the cockpit checks immediately following engine shutdown at the end of the flight. (f) The CVR shall have a device to assist in locating it in water. CAT.IDE.H.190 Flight data recorder (a) The following helicopters shall be equipped with an FDR that uses a digital method of recording and storing data and for which a method of readily retrieving that data from the storage medium is available: (1) helicopters with an MCTOM of more than 3 175 kg and first issued with an individual CofA on or after 1 August 1999; (2) helicopters with an MCTOM of more than 7 000 kg, or an MOPSC of more than nine, and first issued with an individual CofA on or after 1 January 1989 but before 1 August 1999. (b) The FDR shall record the parameters required to determine accurately the: (1) flight path, speed, attitude, engine power, operation and configuration and be capable of retaining the data recorded during at least the preceding 10 hours, for helicopters referred to in (a)(1) and first issued with an individual CofA on or after 1 January 2016; (2) flight path, speed, attitude, engine power and operation and be capable of retaining the data recorded during at least the preceding eight hours, for helicopters referred to in (a)(1) and first issued with an individual CofA before 1 January 2016; (3) flight path, speed, attitude, engine power and operation and be capable of retaining the data recorded during at least the preceding five hours, for helicopters referred to in (a)(2). (c) Data shall be obtained from helicopter sources that enable accurate correlation with information displayed to the flight crew. (d) The FDR shall automatically start to record the data prior to the helicopter being capable of moving under its own power and shall stop automatically after the helicopter is incapable of moving under its own power. (e) The FDR shall have a device to assist in locating it in water. CAT.IDE.H.195 Data link recording (a) Helicopters first issued with an individual CofA on or after 8 April 2014 that have the capability to operate data link communications and are required to be equipped with a CVR, shall record on a recorder, where applicable: (1) data link communication messages related to ATS communications to and from the helicopter, including messages applying to the following applications: (i) data link initiation; (ii) controller-pilot communication; (iii) addressed surveillance; (iv) flight information; (v) as far as is practicable, given the architecture of the system, aircraft broadcast surveillance; (vi) as far as is practicable, given the architecture of the system, aircraft operational control data; (vii) as far as is practicable, given the architecture of the system, graphics; (2) information that enables correlation to any associated records related to data link communications and stored separately from the helicopter; and (3) information on the time and priority of data link communications messages, taking into account the systems architecture. (b) The recorder shall use a digital method of recording and storing data and information and a method of readily retrieving that data shall be available. The recording method shall allow the data to match the data recorded on the ground. (c) The recorder shall be capable of retaining data recorded for at least the same duration as set out for CVRs in CAT.IDE.H.185. (d) The recorder shall have a device to assist in locating it in water. (e) The requirements applicable to the start and stop logic of the recorder are the same as the requirements applicable to the start and stop logic of the CVR contained in CAT.IDE.H.185(d) and (e). CAT.IDE.H.200 Flight data and cockpit voice combination recorder Compliance with CVR and FDR requirements may be achieved by the carriage of one combination recorder. CAT.IDE.H.205 Seats, seat safety belts, restraint systems and child restraint devices (a) Helicopters shall be equipped with: (1) a seat or berth for each person on board who is aged 24 months or more; (2) a seat belt on each passenger seat and restraining belts for each berth; (3) for helicopters first issued with an individual CofA on or after 1 August 1999, a safety belt with upper torso restraint system for use on each passenger seat for each passenger aged 24 months or more; (4) a child restraint device (CRD) for each person on board younger than 24 months; (5) a seat belt with upper torso restraint system incorporating a device that will automatically restrain the occupants torso in the event of rapid deceleration on each flight crew seat; (6) a seat belt with upper torso restraint system on each seat for the minimum required cabin crew. (b) A seat belt with upper torso restraint system shall: (1) have a single point release; and (2) on flight crew seats and on the seats for the minimum required cabin crew include two shoulder straps and a seat belt that may be used independently. CAT.IDE.H.210 Fasten seat belt and no smoking signs Helicopters in which not all passenger seats are visible from the flight crew seat(s) shall be equipped with a means of indicating to all passengers and cabin crew when seat belts shall be fastened and when smoking is not allowed. CAT.IDE.H.220 First-aid kits (a) Helicopters shall be equipped with at least one first-aid kit. (b) First-aid kits shall be: (1) readily accessible for use; (2) kept up to date. CAT.IDE.H.240 Supplemental oxygen  non-pressurised helicopters Non-pressurised helicopters operated at pressure altitudes above 10 000 ft shall be equipped with supplemental oxygen equipment capable of storing and dispensing the oxygen supplies in accordance with the following tables. Table 1 Oxygen minimum requirements for complex non-pressurised helicopters Supply for Duration and cabin pressure altitude 1. Occupants of flight crew compartment seats on flight crew compartment duty and crew members assisting flight crew in their duties The entire flying time at pressure altitudes above 10 000 ft. 2. Required cabin crew members The entire flying time at pressure altitudes above 13 000 ft and for any period exceeding 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. 3. Additional crew members and 100 % of passengers (8) The entire flying time at pressure altitudes above 13 000 ft. 4. 10 % of passengers (8) The entire flying time after 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. Table 2 Oxygen minimum requirements for other-than-complex non-pressurised helicopters Supply for Duration and cabin pressure altitude 1. Occupants of flight crew compartment seats on flight crew compartment duty, crew members assisting flight crew in their duties, and required cabin crew members The entire flying time at pressure altitudes above 13 000 ft and for any period exceeding 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. 2. Additional crew members and 100 % of passengers (9) The entire flying time at pressure altitudes above 13 000 ft. 3. 10 % of passengers (9) The entire flying time after 30 minutes at pressure altitudes above 10 000 ft but not exceeding 13 000 ft. CAT.IDE.H.250 Hand fire extinguishers (a) Helicopters shall be equipped with at least one hand fire extinguisher in the flight crew compartment. (b) At least one hand fire extinguisher shall be located in, or readily accessible for use in, each galley not located on the main passenger compartment. (c) At least one hand fire extinguisher shall be available for use in each cargo compartment that is accessible to crew members in flight. (d) The type and quantity of extinguishing agent for the required fire extinguishers shall be suitable for the type of fire likely to occur in the compartment where the extinguisher is intended to be used and to minimise the hazard of toxic gas concentration in compartments occupied by persons. (e) The helicopter shall be equipped with at least a number of hand fire extinguishers in accordance with Table 1, conveniently located to provide adequate availability for use in each passenger compartment. Table 1 Number of hand fire extinguishers MOPSC Number of extinguishers 7-30 1 31-60 2 61-200 3 CAT.IDE.H.260 Marking of break-in points If areas of the helicopters fuselage suitable for break-in by rescue crews in an emergency are marked, such areas shall be marked as shown in Figure 1. Figure 1 Marking of break-in points CAT.IDE.H.270 Megaphones Helicopters with an MOPSC of more than 19 shall be equipped with one portable battery-powered megaphone readily accessible for use by crew members during an emergency evacuation. CAT.IDE.H.275 Emergency lighting and marking (a) Helicopters with an MOPSC of more than 19 shall be equipped with: (1) an emergency lighting system having an independent power supply to provide a source of general cabin illumination to facilitate the evacuation of the helicopter; and (2) emergency exit marking and locating signs visible in daylight or in the dark. (b) Helicopters shall be equipped with emergency exit markings visible in daylight or in the dark when operated: (1) in performance class 1 or 2 on a flight over water at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed; (2) in performance class 3 on a flight over water at a distance corresponding to more than three minutes flying time at normal cruising speed. CAT.IDE.H.280 Emergency locator transmitter (ELT) (a) Helicopters shall be equipped with at least one automatic ELT. (b) Helicopters operating in performance class 1 or 2 used in offshore operations on a flight over water in a hostile environment and at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed shall be equipped with an automatically deployable ELT (ELT(AD)). (c) An ELT of any type shall be capable of transmitting simultaneously on 121,5 MHz and 406 MHz. CAT.IDE.H.290 Life-jackets (a) Helicopters shall be equipped with a life-jacket for each person on board or equivalent floatation device for each person on board younger than 24 months, stowed in a position that is readily accessible from the seat or berth of the person for whose use it is provided, when operated in: (1) performance class 1 or 2 on a flight over water at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed; (2) performance class 3 on a flight over water beyond autorotational distance from land; (3) performance class 2 or 3 when taking off or landing at an aerodrome or operating site where the take-off or approach path is over water. (b) Each life-jacket or equivalent individual flotation device shall be equipped with a means of electric illumination for the purpose of facilitating the location of persons. CAT.IDE.H.295 Crew survival suits Each crew member shall wear a survival suit when operating: (a) in performance class 1 or 2 on a flight over water in support of offshore operations, at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed, when the weather report or forecasts available to the commander indicate that the sea temperature will be less than plus 10 °C during the flight, or when the estimated rescue time exceeds the estimated survival time; (b) in performance class 3 on a flight over water beyond autorotational distance or safe forced landing distance from land, when the weather report or forecasts available to the commander indicate that the sea temperature will be less than plus 10 °C during the flight. CAT.IDE.H.300 Life-rafts, survival ELTs and survival equipment on extended overwater flights Helicopters operated: (a) in performance class 1 or 2 on a flight over water at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed; (b) in performance class 3 on a flight over water at a distance corresponding to more than three minutes flying time at normal cruising speed, shall be equipped with: (1) in the case of a helicopter carrying less than 12 persons, at least one life-raft with a rated capacity of not less than the maximum number of persons on board, stowed so as to facilitate its ready use in an emergency; (2) in the case of a helicopter carrying more than 11 persons, at least two life-rafts, stowed so as to facilitate their ready use in an emergency, sufficient together to accommodate all persons capable of being carried on board and, if one is lost, the remaining life-raft(s) having, the overload capacity sufficient to accommodate all persons on the helicopter; (3) at least one survival ELT (ELT(S)) for each required life-raft; and (4) life-saving equipment, including means of sustaining life, as appropriate to the flight to be undertaken. CAT.IDE.H.305 Survival equipment Helicopters operated over areas in which search and rescue would be especially difficult shall be equipped with: (a) signalling equipment to make distress signals; (b) at least one ELT(S); and (c) additional survival equipment for the route to be flown taking account of the number of persons on board. CAT.IDE.H.310 Additional requirements for helicopters conducting offshore operations in a hostile sea area Helicopters operated in offshore operations in a hostile sea area, at a distance from land corresponding to more than 10 minutes flying time at normal cruising speed, shall comply with the following: (a) When the weather report or forecasts available to the commander indicate that the sea temperature will be less than plus 10 °C during the flight, or when the estimated rescue time exceeds the calculated survival time, or the flight is planned to be conducted at night, all persons on board shall wear a survival suit. (b) All life-rafts carried in accordance with CAT.IDE.H.300 shall be installed so as to be usable in the sea conditions in which the helicopters ditching, flotation and trim characteristics were evaluated in order to comply with the ditching requirements for certification. (c) The helicopter shall be equipped with an emergency lighting system with an independent power supply to provide a source of general cabin illumination to facilitate the evacuation of the helicopter. (d) All emergency exits, including crew emergency exits, and the means for opening them shall be conspicuously marked for the guidance of occupants using the exits in daylight or in the dark. Such markings shall be designed to remain visible if the helicopter is capsized and the cabin is submerged. (e) All non-jettisonable doors that are designated as ditching emergency exits shall have a means of securing them in the open position so that they do not interfere with occupants egress in all sea conditions up to the maximum required to be evaluated for ditching and flotation. (f) All doors, windows or other openings in the passenger compartment assessed as suitable for the purpose of underwater escape shall be equipped so as to be operable in an emergency. (g) Life-jackets shall be worn at all times, unless the passenger or crew member is wearing an integrated survival suit that meets the combined requirement of the survival suit and life-jacket. CAT.IDE.H.315 Helicopters certified for operating on water  miscellaneous equipment Helicopters certified for operating on water shall be equipped with: (a) a sea anchor and other equipment necessary to facilitate mooring, anchoring or manoeuvring the helicopter on water, appropriate to its size, weight and handling characteristics; and (b) equipment for making the sound signals prescribed in the International Regulations for Preventing Collisions at Sea, where applicable. CAT.IDE.H.320 All helicopters on flights over water  ditching (a) Helicopters shall be designed for landing on water or certified for ditching in accordance with the relevant airworthiness code when operated in performance class 1 or 2 on a flight over water in a hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruise speed. (b) Helicopters shall be designed for landing on water or certified for ditching in accordance the relevant airworthiness code or fitted with emergency flotation equipment when operated in: (1) performance class 1 or 2 on a flight over water in a non-hostile environment at a distance from land corresponding to more than 10 minutes flying time at normal cruise speed; (2) performance class 2, when taking off or landing over water, except in the case of helicopter emergency medical services (HEMS) operations, where for the purpose of minimising exposure, the landing or take-off at a HEMS operating site located in a congested environment is conducted over water; (3) performance class 3 on a flight over water beyond safe forced landing distance from land. CAT.IDE.H.325 Headset Whenever a radio communication and/or radio navigation system is required, helicopters shall be equipped with a headset with boom microphone or equivalent and a transmit button on the flight controls for each required pilot and/or crew member at his/her assigned station. CAT.IDE.H.330 Radio communication equipment (a) Helicopters shall be equipped with the radio communication equipment required by the applicable airspace requirements. (b) The radio communication equipment shall provide for communication on the aeronautical emergency frequency 121,5 MHz. CAT.IDE.H.335 Audio selector panel Helicopters operated under IFR shall be equipped with an audio selector panel operable from each required flight crew member station. CAT.IDE.H.340 Radio equipment for operations under VFR over routes navigated by reference to visual landmarks Helicopters operated under VFR over routes that can be navigated by reference to visual landmarks shall be equipped with radio communication equipment necessary under normal radio propagation conditions to fulfil the following: (a) communicate with appropriate ground stations; (b) communicate with appropriate ATC stations from any point in controlled airspace within which flights are intended; and (c) receive meteorological information. CAT.IDE.H.345 Communication and navigation equipment for operations under IFR or under VFR over routes not navigated by reference to visual landmarks (a) Helicopters operated under IFR or under VFR over routes that cannot be navigated by reference to visual landmarks shall be equipped with radio communication and navigation equipment in accordance with the applicable airspace requirements. (b) Radio communication equipment shall include at least two independent radio communication systems necessary under normal operating conditions to communicate with an appropriate ground station from any point on the route, including diversions. (c) Helicopters shall have sufficient navigation equipment to ensure that, in the event of the failure of one item of equipment at any stage of the flight, the remaining equipment shall allow safe navigation in accordance with the flight plan. (d) Helicopters operated on flights in which it is intended to land in IMC shall be equipped with suitable equipment capable of providing guidance to a point from which a visual landing can be performed for each aerodrome at which it is intended to land in IMC and for any designated alternate aerodromes. CAT.IDE.H.350 Transponder Helicopters shall be equipped with a pressure altitude reporting secondary surveillance radar (SSR) transponder and any other SSR transponder capability required for the route being flown. (1) OJ L 295, 12.11.2010, p. 35. (2) The cloud base shall be such as to allow flight at the specified height, below and clear of cloud. (3) Helicopters may be operated in flight visibility down to 800 m provided the destination or an intermediate structure is continuously visible. (4) Helicopters may be operated in flight visibility down to 1 500 m provided the destination or an intermediate structure is continuously visible. (5) OJ L 336, 20.12.2011, p. 20. (6) Passenger numbers in Table 1 refer to passengers actually carried on board, including persons younger than 24 months. (7) Passenger numbers in Table 1 refer to passengers actually carried on board, including persons younger than 24 months. (8) Passenger numbers in Table 1 refer to passengers actually carried on board including persons younger than 24 months. (9) Passenger numbers in Table 2 refer to passengers actually carried on board including persons younger than 24 months. ANNEX V SPECIFIC APPROVALS [PART-SPA] SUBPART A GENERAL REQUIREMENTS SPA.GEN.100 Competent authority The competent authority for issuing a specific approval for the commercial air transport operator shall be the authority of the Member State in which the operator has its principal place of business. SPA.GEN.105 Application for a specific approval (a) The operator applying for the initial issue of a specific approval shall provide to the competent authority the documentation required in the applicable Subpart, together with the following information: (1) the name, address and mailing address of the applicant; (2) a description of the intended operation. (b) The operator shall provide the following evidence to the competent authority: (1) compliance with the requirements of the applicable Subpart; (2) that the relevant elements defined in the data established in accordance with Regulation (EC) No 1702/2003 are taken into account. (c) The operator shall retain records relating to (a) and (b) at least for the duration of the operation requiring a specific approval, or, if applicable, in accordance with Annex III (Part-ORO). SPA.GEN.110 Privileges of an operator holding a specific approval The scope of the activity that an operator holding an air operator certificate (AOC) is approved to conduct shall be documented and specified in the operations specifications to the AOC. SPA.GEN.115 Changes to a specific approval When the conditions of a specific approval are affected by changes, the operator shall provide the relevant documentation to the competent authority and obtain prior approval for the operation. SPA.GEN.120 Continued validity of a specific approval Specific approvals shall be issued for an unlimited duration and shall remain valid subject to the operator remaining in compliance with the requirements associated with the specific approval and taking into account the relevant elements defined in the data established in accordance with Regulation (EC) No 1702/2003. SUBPART B PERFORMANCE-BASED NAVIGATION (PBN) OPERATIONS SPA.PBN.100 PBN operations Aircraft shall only be operated in designated airspace, on routes or in accordance with procedures where performance-based navigation (PBN) specifications are established if the operator has been granted an approval by the competent authority to conduct such operations. No specific approval is required for operations in area navigation 5 (RNAV5 (basic area navigation, B-RNAV)) designated airspace. SPA.PBN.105 PBN operational approval To obtain a PBN operational approval from the competent authority, the operator shall provide evidence that: (a) the relevant airworthiness approval of the RNAV system has been obtained; (b) a training programme for the flight crew members involved in these operations has been established; (c) operating procedures have been established specifying: (1) the equipment to be carried, including its operating limitations and appropriate entries in the minimum equipment list (MEL); (2) flight crew composition and experience requirements; (3) normal procedures; (4) contingency procedures; (5) monitoring and incident reporting; (6) electronic navigation data management. SUBPART C OPERATIONS WITH SPECIFIED MINIMUM NAVIGATION PERFORMANCE (MNPS) SPA.MNPS.100 MNPS operations Aircraft shall only be operated in designated minimum navigation performance specifications (MNPS) airspace in accordance with regional supplementary procedures, where minimum navigation performance specifications are established, if the operator has been granted an approval by the competent authority to conduct such operations. SPA.MNPS.105 MNPS operational approval To obtain an MNPS operational approval from the competent authority, the operator shall provide evidence that: (a) the navigation equipment meets the required performance; (b) navigation displays, indicators and controls are visible and operable by either pilot seated at his/her duty station; (c) a training programme for the flight crew members involved in these operations has been established; (d) operating procedures have been established specifying: (1) the equipment to be carried, including its operating limitations and appropriate entries in the MEL; (2) flight crew composition and experience requirements; (3) normal procedures; (4) contingency procedures including those specified by the authority responsible for the airspace concerned; (5) monitoring and incident reporting. SUBPART D OPERATIONS IN AIRSPACE WITH REDUCED VERTICAL SEPARATION MINIMA (RVSM) SPA.RVSM.100 RVSM operations Aircraft shall only be operated in designated airspace where a reduced vertical separation minimum of 300 m (1 000 ft) applies between flight level (FL) 290 and FL 410, inclusive, if the operator has been granted an approval by the competent authority to conduct such operations. SPA.RVSM.105 RVSM operational approval To obtain an RVSM operational approval from the competent authority, the operator shall provide evidence that: (a) the RVSM airworthiness approval has been obtained; (b) procedures for monitoring and reporting height-keeping errors have been established; (c) a training programme for the flight crew members involved in these operations has been established; (d) operating procedures have been established specifying: (1) the equipment to be carried, including its operating limitations and appropriate entries in the MEL; (2) flight crew composition and experience requirements; (3) flight planning; (4) pre-flight procedures; (5) procedures prior to RVSM airspace entry; (6) in-flight procedures; (7) post-flight procedures; (8) incident reporting; (9) specific regional operating procedures. SPA.RVSM.110 RVSM equipment requirements Aircraft used for operations in RVSM airspace shall be equipped with: (a) two independent altitude measurement systems; (b) an altitude alerting system; (c) an automatic altitude control system; (d) a secondary surveillance radar (SSR) transponder with altitude reporting system that can be connected to the altitude measurement system in use for altitude control. SPA.RVSM.115 RVSM height-keeping errors (a) The operator shall report recorded or communicated occurrences of height-keeping errors caused by malfunction of aircraft equipment or of operational nature, equal to or greater than: (1) a total vertical error (TVE) of ± 90 m ( ± 300 ft); (2) an altimetry system error (ASE) of ± 75 m ( ± 245 ft); and (3) an assigned altitude deviation (AAD) of ± 90 m ( ± 300 ft). (b) Reports of such occurrences shall be sent to the competent authority within 72 hours. Reports shall include an initial analysis of causal factors and measures taken to prevent repeat occurrences. (c) When height-keeping errors are recorded or received, the operator shall take immediate action to rectify the conditions that caused the errors and provide follow-up reports, if requested by the competent authority. SUBPART E LOW VISIBILITY OPERATIONS (LVO) SPA.LVO.100 Low visibility operations The operator shall only conduct the following low visibility operations (LVO) when approved by the competent authority: (a) low visibility take-off (LVTO) operation; (b) lower than standard category I (LTS CAT I) operation; (c) standard category II (CAT II) operation; (d) other than standard category II (OTS CAT II) operation; (e) standard category III (CAT III) operation; (f) approach operation utilising enhanced vision systems (EVS) for which an operational credit is applied to reduce the runway visual range (RVR) minima by no more than one third of the published RVR. SPA.LVO.105 LVO approval To obtain an LVO approval from the competent authority, the operator shall demonstrate compliance with the requirements of this Subpart. SPA.LVO.110 General operating requirements (a) The operator shall only conduct LTS CAT I operations if: (1) each aircraft concerned is certified for operations to conduct CAT II operations; and (2) the approach is flown: (i) auto-coupled to an auto-land that needs to be approved for CAT IIIA operations; or (ii) using an approved head-up display landing system (HUDLS) to at least 150 ft above the threshold. (b) The operator shall only conduct CAT II, OTS CAT II or CAT III operations if: (1) each aircraft concerned is certified for operations with a decision height (DH) below 200 ft, or no DH, and equipped in accordance with the applicable airworthiness requirements; (2) a system for recording approach and/or automatic landing success and failure is established and maintained to monitor the overall safety of the operation; (3) the DH is determined by means of a radio altimeter; (4) the flight crew consists of at least two pilots; (5) all height call-outs below 200 ft above the aerodrome threshold elevation are determined by a radio altimeter. (c) The operator shall only conduct approach operations utilising an EVS if: (1) the EVS is certified for the purpose of this Subpart and combines infra-red sensor image and flight information on the HUD; (2) for operations with an RVR below 550 m, the flight crew consists of at least two pilots; (3) for CAT I operations, natural visual reference to runway cues is attained at least at 100 ft above the aerodrome threshold elevation; (4) for approach procedure with vertical guidance (APV) and non-precision approach (NPA) operations flown with CDFA technique, natural visual reference to runway cues is attained at least at 200 ft above the aerodrome threshold elevation and the following requirements are complied with: (i) the approach is flown using an approved vertical flight path guidance mode; (ii) the approach segment from final approach fix (FAF) to runway threshold is straight and the difference between the final approach course and the runway centreline is not greater than 2o; (iii) the final approach path is published and not greater than 3,7o; (iv) the maximum cross-wind components established during certification of the EVS are not exceeded. SPA.LVO.115 Aerodrome related requirements (a) The operator shall not use an aerodrome for LVOs below a visibility of 800 m unless: (1) the aerodrome has been approved for such operations by the State of the aerodrome; and (2) low visibility procedures (LVP) have been established. (b) If the operator selects an aerodrome where the term LVP is not used, the operator shall ensure that there are equivalent procedures that adhere to the requirements of LVP at the aerodrome. This situation shall be clearly noted in the operations manual or procedures manual including guidance to the flight crew on how to determine that the equivalent LVP are in effect. SPA.LVO.120 Flight crew training and qualifications The operator shall ensure that, prior to conducting an LVO: (a) each flight crew member: (1) complies with the training and checking requirements prescribed in the operations manual, including flight simulation training device (FSTD) training, in operating to the limiting values of RVR/VIS (visibility) and DH specific to the operation and the aircraft type; (2) is qualified in accordance with the standards prescribed in the operations manual; (b) the training and checking is conducted in accordance with a detailed syllabus. SPA.LVO.125 Operating procedures (a) The operator shall establish procedures and instructions to be used for LVOs. These procedures and instructions shall be included in the operations manual or procedures manual and contain the duties of flight crew members during taxiing, take-off, approach, flare, landing, rollout and missed approach operations, as appropriate. (b) Prior to commencing an LVO, the pilot-in-command/commander shall be satisfied that: (1) the status of the visual and non-visual facilities is sufficient; (2) appropriate LVPs are in force according to information received from air traffic services (ATS); (3) flight crew members are properly qualified. SPA.LVO.130 Minimum equipment (a) The operator shall include the minimum equipment that has to be serviceable at the commencement of an LVO in accordance with the aircraft flight manual (AFM) or other approved document in the operations manual or procedures manual, as applicable. (b) The pilot-in-command/commander shall be satisfied that the status of the aircraft and of the relevant airborne systems is appropriate for the specific operation to be conducted. SUBPART F EXTENDED RANGE OPERATIONS WITH TWO-ENGINED AEROPLANES (ETOPS) SPA.ETOPS.100 ETOPS In commercial air transport operations, two-engined aeroplanes shall only be operated beyond the threshold distance determined in accordance with CAT.OP.MPA.140 if the operator has been granted an ETOPS operational approval by the competent authority. SPA.ETOPS.105 ETOPS operational approval To obtain an ETOPS operational approval from the competent authority, the operator shall provide evidence that: (a) the aeroplane/engine combination holds an ETOPS type design and reliability approval for the intended operation; (b) a training programme for the flight crew members and all other operations personnel involved in these operations has been established and the flight crew members and all other operations personnel involved are suitably qualified to conduct the intended operation; (c) the operators organisation and experience are appropriate to support the intended operation; (d) operating procedures have been established. SPA.ETOPS.110 ETOPS en-route alternate aerodrome (a) An ETOPS en-route alternate aerodrome shall be considered adequate, if, at the expected time of use, the aerodrome is available and equipped with necessary ancillary services such as air traffic services (ATS), sufficient lighting, communications, weather reporting, navigation aids and emergency services and has at least one instrument approach procedure available. (b) Prior to conducting an ETOPS flight, the operator shall ensure that an ETOPS en-route alternate aerodrome is available, within either the operators approved diversion time, or a diversion time based on the MEL generated serviceability status of the aeroplane, whichever is shorter. (c) The operator shall specify any required ETOPS en-route alternate aerodrome(s) in the operational flight plan and ATS flight plan. SPA.ETOPS.115 ETOPS en-route alternate aerodrome planning minima (a) The operator shall only select an aerodrome as an ETOPS en-route alternate aerodrome when the appropriate weather reports or forecasts, or any combination thereof, indicate that, between the anticipated time of landing until one hour after the latest possible time of landing, conditions will exist at or above the planning minima calculated by adding the additional limits of Table 1. (b) The operator shall include in the operations manual the method for determining the operating minima at the planned ETOPS en-route alternate aerodrome. Table 1 Planning minima for the ETOPS en-route alternate aerodrome Type of approach Planning minima Precision approach DA/H + 200 ft RVR/VIS + 800 m (1) Non-precision approach or Circling approach MDA/H + 400 ft (1) RVR/VIS + 1 500 m SUBPART G TRANSPORT OF DANGEROUS GOODS SPA.DG.100 Transport of dangerous goods Except as provided for in Annex IV (Part-CAT), the operator shall only transport dangerous goods by air if the operator has been approved by the competent authority. SPA.DG.105 Approval to transport dangerous goods To obtain the approval to transport dangerous goods, the operator shall in accordance with the technical instructions: (a) establish and maintain a training programme for all personnel involved and demonstrate to the competent authority that adequate training has been given to all personnel; (b) establish operating procedures to ensure the safe handling of dangerous goods at all stages of air transport, containing information and instructions on: (1) the operators policy to transport dangerous goods; (2) the requirements for acceptance, handling, loading, stowage and segregation of dangerous goods; (3) actions to take in the event of an aircraft accident or incident when dangerous goods are being carried; (4) the response to emergency situations involving dangerous goods; (5) the removal of any possible contamination; (6) the duties of all personnel involved, especially with relevance to ground handling and aircraft handling; (7) inspection for damage, leakage or contamination; (8) dangerous goods accident and incident reporting. SPA.DG.110 Dangerous goods information and documentation The operator shall, in accordance with the technical instructions: (a) provide written information to the pilot-in-command/commander: (1) about dangerous goods to be carried on the aircraft; (2) for use in responding to in-flight emergencies; (b) use an acceptance checklist; (c) ensure that dangerous goods are accompanied by the required dangerous goods transport document(s), as completed by the person offering dangerous goods for air transport, except when the information applicable to the dangerous goods is provided in electronic form; (d) ensure that where a dangerous goods transport document is provided in written form, a copy of the document is retained on the ground where it will be possible to obtain access to it within a reasonable period until the goods have reached their final destination; (e) ensure that a copy of the information to the pilot-in-command/commander is retained on the ground and that this copy, or the information contained in it, is readily accessible to the aerodromes of last departure and next scheduled arrival, until after the flight to which the information refers; (f) retain the acceptance checklist, transport document and information to the pilot-in-command/commander for at least three months after completion of the flight; (g) retain the training records of all personnel for at least three years. SUBPART H HELICOPTER OPERATIONS WITH NIGHT VISION IMAGING SYSTEMS SPA.NVIS.100 Night vision imaging system (NVIS) operations (a) Helicopters shall only be operated under VFR at night with the aid of NVIS if the operator has been approved by the competent authority. (b) To obtain such approval by the competent authority, the operator shall: (1) operate in commercial air transport (CAT) and hold a CAT AOC in accordance with Annex III (Part-ORO); (2) demonstrate to the competent authority: (i) compliance with the applicable requirements contained in this Subpart; (ii) the successful integration of all elements of the NVIS. SPA.NVIS.110 Equipment requirements for NVIS operations (a) Before conducting NVIS operations each helicopter and all associated NVIS equipment shall have been issued with the relevant airworthiness approval in accordance with Regulation (EC) No 1702/2003. (b) Radio altimeter. The helicopter shall be equipped with a radio altimeter capable of emitting an audio warning below a pre-set height and an audio and visual warning at a height selectable by the pilot, instantly discernable during all phases of NVIS flight. (c) Aircraft NVIS compatible lighting. To mitigate the reduced peripheral vision cues and the need to enhance situational awareness, the following shall be provided: (1) NVIS-compatible instrument panel flood-lighting, if installed, that can illuminate all essential flight instruments; (2) NVIS-compatible utility lights; (3) portable NVIS compatible flashlight; and (4) a means for removing or extinguishing internal NVIS non-compatible lights. (d) Additional NVIS equipment. The following additional NVIS equipment shall be provided: (1) a back-up or secondary power source for the night vision goggles (NVG); (2) a helmet with the appropriate NVG attachment. (e) All required NVGs on an NVIS flight shall be of the same type, generation and model. (f) Continuing airworthiness (1) Procedures for continuing airworthiness shall contain the information necessary for carrying out ongoing maintenance and inspections on NVIS equipment installed in the helicopter and shall cover, as a minimum: (i) helicopter windscreens and transparencies; (ii) NVIS lighting; (iii) NVGs; and (iv) any additional equipment that supports NVIS operations. (2) Any subsequent modification or maintenance to the aircraft shall be in compliance with the NVIS airworthiness approval. SPA.NVIS.120 NVIS operating minima (a) Operations shall not be conducted below the VFR weather minima for the type of night operations being conducted. (b) The operator shall establish the minimum transition height from where a change to/from aided flight may be continued. SPA.NVIS.130 Crew requirements for NVIS operations (a) Selection. The operator shall establish criteria for the selection of crew members for the NVIS task. (b) Experience. The minimum experience for the commander shall not be less than 20 hours VFR at night as pilot-in-command/commander of a helicopter before commencing training. (c) Operational training. All pilots shall have completed the operational training in accordance with the NVIS procedures contained in the operations manual. (d) Recency. All pilots and NVIS technical crew members conducting NVIS operations shall have completed three NVIS flights in the last 90 days. Recency may be re-established on a training flight in the helicopter or an approved full flight simulator (FFS), which shall include the elements of (f)(1). (e) Crew composition. The minimum crew shall be the greater of that specified: (1) in the aircraft flight manual (AFM); (2) for the underlying activity; or (3) in the operational approval for the NVIS operations. (f) Crew training and checking (1) Training and checking shall be conducted in accordance with a detailed syllabus approved by the competent authority and included in the operations manual. (2) Crew members (i) Crew training programmes shall: improve knowledge of the NVIS working environment and equipment; improve crew coordination; and include measures to minimise the risks associated with entry into low visibility conditions and NVIS normal and emergency procedures. (ii) The measures referred to in (f)(2)(i) shall be assessed during: (A) night proficiency checks; and (B) line checks. SPA.NVIS.140 Information and documentation The operator shall ensure that, as part of its risk analysis and management process, risks associated with the NVIS environment are minimised by specifying in the operations manual: selection, composition and training of crews; levels of equipment and dispatch criteria; and operating procedures and minima, such that normal and likely abnormal operations are described and adequately mitigated. SUBPART I HELICOPTER HOIST OPERATIONS SPA.HHO.100 Helicopter hoist operations (HHO) (a) Helicopters shall only be operated for the purpose of CAT hoist operations if the operator has been approved by the competent authority. (b) To obtain such approval by the competent authority, the operator shall: (1) operate in CAT and hold a CAT AOC in accordance with Annex III (Part-ORO); (2) demonstrate to the competent authority compliance with the requirements contained in this Subpart. SPA.HHO.110 Equipment requirements for HHO (a) The installation of all helicopter hoist equipment, including any radio equipment to comply with SPA.HHO.115, and any subsequent modifications, shall have an airworthiness approval appropriate to the intended function. Ancillary equipment shall be designed and tested to the appropriate standard as required by the competent authority. (b) Maintenance instructions for HHO equipment and systems shall be established by the operator in liaison with the manufacturer and included in the operators helicopter maintenance programme as required by Regulation (EC) No 2042/2003. SPA.HHO.115 HHO communication Two-way radio communication shall be established with the organisation for which the HHO is being provided and, where possible, a means of communicating with ground personnel at the HHO site for: (a) day and night offshore operations; (b) night onshore operations, except for HHO at a helicopter emergency medical services (HEMS) operating site. SPA.HHO.125 Performance requirements for HHO Except for HHO at a HEMS operating site, HHO shall be capable of sustaining a critical engine failure with the remaining engine(s) at the appropriate power setting without hazard to the suspended person(s)/cargo, third parties or property. SPA.HHO.130 Crew requirements for HHO (a) Selection. The operator shall establish criteria for the selection of flight crew members for the HHO task, taking previous experience into account. (b) Experience. The minimum experience level for the commander conducting HHO flights shall not be less than: (1) Offshore: (i) 1 000 hours as pilot-in-command/commander of helicopters, or 1 000 hours as co-pilot in HHO of which 200 hours is as pilot-in-command under supervision; and (ii) 50 hoist cycles conducted offshore, of which 20 cycles shall be at night if night operations are being conducted, where a hoist cycle means one down-and-up cycle of the hoist hook. (2) Onshore: (i) 500 hours as pilot-in-command/commander of helicopters, or 500 hours as co-pilot in HHO of which 100 hours is as pilot-in-command under supervision; (ii) 200 hours operating experience in helicopters gained in an operational environment similar to the intended operation; and (iii) 50 hoist cycles, of which 20 cycles shall be at night if night operations are being conducted. (c) Operational training and experience. Successful completion of training in accordance with the HHO procedures contained in the operations manual and relevant experience in the role and environment under which HHO are conducted. (d) Recency. All pilots and HHO crew members conducting HHO shall have completed in the last 90 days: (1) when operating by day: any combination of three day or night hoist cycles, each of which shall include a transition to and from the hover; (2) when operating by night: three night hoist cycles, each of which shall include a transition to and from the hover. (e) Crew composition. The minimum crew for day or night operations shall be as stated in the operations manual. The minimum crew will be dependent on the type of helicopter, the weather conditions, the type of task, and, in addition for offshore operations, the HHO site environment, the sea state and the movement of the vessel. In no case shall the minimum crew be less than one pilot and one HHO crew member. (f) Training and checking (1) Training and checking shall be conducted in accordance with a detailed syllabus approved by the competent authority and included in the operations manual. (2) Crew members: (i) Crew training programmes shall: improve knowledge of the HHO working environment and equipment; improve crew coordination; and include measures to minimise the risks associated with HHO normal and emergency procedures and static discharge. (ii) The measures referred to in (f)(2)(i) shall be assessed during visual meteorological conditions (VMC) day proficiency checks, or VMC night proficiency checks when night HHO are undertaken by the operator. SPA.HHO.135 HHO passenger briefing Prior to any HHO flight, or series of flights, HHO passengers shall have been briefed and made aware of the dangers of static electricity discharge and other HHO considerations. SPA.HHO.140 Information and documentation (a) The operator shall ensure that, as part of its risk analysis and management process, risks associated with the HHO environment are minimised by specifying in the operations manual: selection, composition and training of crews; levels of equipment and dispatch criteria; and operating procedures and minima, such that normal and likely abnormal operations are described and adequately mitigated. (b) Relevant extracts from the operations manual shall be available to the organisation for which the HHO is being provided. SUBPART J HELICOPTER EMERGENCY MEDICAL SERVICE OPERATIONS SPA.HEMS.100 Helicopter emergency medical service (HEMS) operations (a) Helicopters shall only be operated for the purpose of HEMS operations if the operator has been approved by the competent authority. (b) To obtain such approval by the competent authority, the operator shall: (1) operate in CAT and hold a CAT AOC in accordance with Annex III (Part-ORO); (2) demonstrate to the competent authority compliance with the requirements contained in this Subpart. SPA.HEMS.110 Equipment requirements for HEMS operations The installation of all helicopter dedicated medical equipment and any subsequent modifications and, where appropriate, its operation shall be approved in accordance with Regulation (EC) No 1702/2003. SPA.HEMS.115 Communication In addition to that required by CAT.IDE.H, helicopters conducting HEMS flights shall have communication equipment capable of conducting two-way communication with the organisation for which the HEMS is being conducted and, where possible, to communicate with ground emergency service personnel. SPA.HEMS.120 HEMS operating minima (a) HEMS flights operated in performance class 1 and 2 shall comply with the weather minima in Table 1 for dispatch and en-route phase of the HEMS flight. In the event that during the en-route phase the weather conditions fall below the cloud base or visibility minima shown, helicopters certified for flights only under VMC shall abandon the flight or return to base. Helicopters equipped and certified for instrument meteorological conditions (IMC) operations may abandon the flight, return to base or convert in all respects to a flight conducted under instrument flight rules (IFR), provided the flight crew are suitably qualified. Table 1 HEMS operating minima 2 PILOTS 1 PILOT DAY Ceiling Visibility Ceiling Visibility 500 ft and above As defined by the applicable airspace VFR minima 500 ft and above As defined by the applicable airspace VFR minima 499 - 400 ft 1 000 m (2) 499  400 ft 2 000 m 399 - 300 ft 2 000 m 399  300 ft 3 000 m NIGHT Cloud base Visibility Cloud base Visibility 1 200 ft (3) 2 500 m 1 200 ft (3) 3 000 m (b) The weather minima for the dispatch and en-route phase of a HEMS flight operated in performance class 3 shall be a cloud ceiling of 600 ft and a visibility of 1 500 m. Visibility may be reduced to 800 m for short periods when in sight of land if the helicopter is manoeuvred at a speed that will give adequate opportunity to observe any obstacle and avoid a collision. SPA.HEMS.125 Performance requirements for HEMS operations (a) Performance class 3 operations shall not be conducted over a hostile environment. (b) Take-off and landing (1) Helicopters conducting operations to/from a final approach and take-off area (FATO) at a hospital that is located in a congested hostile environment and that is used as a HEMS operating base shall be operated in accordance with performance class 1. (2) Helicopters conducting operations to/from a FATO at a hospital that is located in a congested hostile environment and that is not a HEMS operating base shall be operated in accordance with performance class 1, except when the operator holds an approval in accordance with CAT.POL.H.225. (3) Helicopters conducting operations to/from a HEMS operating site located in a hostile environment shall be operated in accordance with performance class 2 and be exempt from the approval required by CAT.POL.H.305(a), provided compliance is shown with CAT.POL.H.305(b)(2) and (b)(3). (4) The HEMS operating site shall be big enough to provide adequate clearance from all obstructions. For night operations, the site shall be illuminated to enable the site and any obstructions to be identified. SPA.HEMS.130 Crew requirements (a) Selection. The operator shall establish criteria for the selection of flight crew members for the HEMS task, taking previous experience into account. (b) Experience. The minimum experience level for the commander conducting HEMS flights shall not be less than: (1) either: (i) 1 000 hours as pilot-in-command/commander of aircraft of which 500 hours are as pilot-in-command/commander on helicopters; or (ii) 1 000 hours as co-pilot in HEMS operations of which 500 hours are as pilot-in-command under supervision and 100 hours pilot-in-command/commander of helicopters; (2) 500 hours operating experience in helicopters, gained in an operational environment similar to the intended operation; and (3) for pilots engaged in night operations, 20 hours of VMC at night as pilot-in-command/commander. (c) Operational training. Successful completion of operational training in accordance with the HEMS procedures contained in the operations manual. (d) Recency. All pilots conducting HEMS operations shall have completed a minimum of 30 minutes flight by sole reference to instruments in a helicopter or in an FSTD within the last six months. (e) Crew composition (1) Day flight. The minimum crew by day shall be one pilot and one HEMS technical crew member. (i) This may be reduced to one pilot only when: (A) at a HEMS operating site the commander is required to fetch additional medical supplies. In such case the HEMS technical crew member may be left to give assistance to ill or injured persons while the commander undertakes this flight; (B) after arriving at the HEMS operating site, the installation of the stretcher precludes the HEMS technical crew member from occupying the front seat; or (C) the medical passenger requires the assistance of the HEMS technical crew member in flight. (ii) In the cases described in (i), the operational minima shall be as defined by the applicable airspace requirements; the HEMS operating minima contained in Table 1 of SPA.HEMS.120 shall not be used. (iii) Only in the case described in (i)(A) may the commander land at a HEMS operating site without the technical crew member assisting from the front seat. (2) Night flight. The minimum crew by night shall be: (i) two pilots; or (ii) one pilot and one HEMS technical crew member in specific geographical areas defined by the operator in the operations manual taking into account the following: (A) adequate ground reference; (B) flight following system for the duration of the HEMS mission; (C) reliability of weather reporting facilities; (D) HEMS minimum equipment list; (E) continuity of a crew concept; (F) minimum crew qualification, initial and recurrent training; (G) operating procedures, including crew coordination; (H) weather minima; and (I) additional considerations due to specific local conditions. (f) Crew training and checking (1) Training and checking shall be conducted in accordance with a detailed syllabus approved by the competent authority and included in the operations manual. (2) Crew members (i) Crew training programmes shall: improve knowledge of the HEMS working environment and equipment; improve crew coordination; and include measures to minimise the risks associated with en-route transit in low visibility conditions, selection of HEMS operating sites and approach and departure profiles. (ii) The measures referred to in (f)(2)(i) shall be assessed during: (A) VMC day proficiency checks, or VMC night proficiency checks when night HEMS operations are undertaken by the operator; and (B) line checks. SPA.HEMS.135 HEMS medical passenger and other personnel briefing (a) Medical passenger. Prior to any HEMS flight, or series of flights, medical passengers shall have been briefed to ensure that they are familiar with the HEMS working environment and equipment, can operate on-board medical and emergency equipment and can take part in normal and emergency entry and exit procedures. (b) Ground emergency service personnel. The operator shall take all reasonable measures to ensure that ground emergency service personnel are familiar with the HEMS working environment and equipment and the risks associated with ground operations at a HEMS operating site. (c) Medical patient. Notwithstanding CAT.OP.MPA.170, a briefing shall only be conducted if the medical condition makes this practicable. SPA.HEMS.140 Information and documentation (a) The operator shall ensure that, as part of its risk analysis and management process, risks associated with the HEMS environment are minimised by specifying in the operations manual: selection, composition and training of crews; levels of equipment and dispatch criteria; and operating procedures and minima, such that normal and likely abnormal operations are described and adequately mitigated. (b) Relevant extracts from the operations manual shall be made available to the organisation for which the HEMS is being provided. SPA.HEMS.145 HEMS operating base facilities (a) If crew members are required to be on standby with a reaction time of less than 45 minutes, dedicated suitable accommodation shall be provided close to each operating base. (b) At each operating base the pilots shall be provided with facilities for obtaining current and forecast weather information and shall be provided with satisfactory communications with the appropriate air traffic services (ATS) unit. Adequate facilities shall be available for the planning of all tasks. SPA.HEMS.150 Fuel supply (a) When the HEMS mission is conducted under VFR within a local and defined geographical area, standard fuel planning can be employed provided the operator establishes final reserve fuel to ensure that, on completion of the mission the fuel remaining is not less than an amount of fuel sufficient for: (1) 30 minutes of flying time at normal cruising conditions; or (2) when operating within an area providing continuous and suitable precautionary landing sites, 20 minutes of flying time at normal cruising speed. SPA.HEMS.155 Refuelling with passengers embarking, on board or disembarking When the commander considers refuelling with passengers on board to be necessary, it can be undertaken either rotors stopped or rotors turning provided the following requirements are met: (a) door(s) on the refuelling side of the helicopter shall remain closed; (b) door(s) on the non-refuelling side of the helicopter shall remain open, weather permitting; (c) fire fighting facilities of the appropriate scale shall be positioned so as to be immediately available in the event of a fire; and (d) sufficient personnel shall be immediately available to move patients clear of the helicopter in the event of a fire. (1) VIS: visibility; MDA/H: minimum descent altitude/height. (2) During the en-route phase visibility may be reduced to 800 m for short periods when in sight of land if the helicopter is manoeuvred at a speed that will give adequate opportunity to observe any obstacles in time to avoid a collision. (3) During the en-route phase, cloud base may be reduced to 1 000 ft for short periods.